 
Execution Version
 
LOAN AGREEMENT
 
dated as of September 27, 2007
 
among
 
ATLANTIC AVIATION FBO INC.
as Borrower,
 
THE LENDERS, as herein defined,
 
and
 
DEPFA BANK plc,
as Administrative Agent,
 

--------------------------------------------------------------------------------

 
DEPFA BANK plc
as Mandated Lead Arranger and Book Runner
 
DEPFA BANK plc
as Issuing Bank
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


     
Page
ARTICLE I
INTERPRETATION
 
1
ARTICLE II
THE CREDIT FACILITIES
 
1
       
Section 2.1
Term Loan Facility
 
1
Section 2.2
Capex Facility
 
3
Section 2.3
Revolving Loan Facility
 
4
Section 2.4
Interest
 
7
Section 2.5
Interest Periods
 
8
Section 2.6
Repayment of Loans
 
8
Section 2.7
Use of Proceeds of Loans
 
9
Section 2.8
Termination or Reduction of Commitments
 
9
Section 2.9
Prepayments
 
10
Section 2.10
Fees
 
13
Section 2.11
Evidence of Indebtedness; Notes
 
13
Section 2.12
Payments Generally
 
14
Section 2.13
Sharing of Payments
 
14
Section 2.14
Letter of Credit Facility
 
15
       
ARTICLE III
TAXES AND YIELD PROTECTION
 
17
       
Section 3.1
Taxes
 
17
Section 3.2
Alternate Rate of Interest
 
19
Section 3.3
Illegality
 
19
Section 3.4
Increased Costs
 
20
Section 3.5
Funding Losses
 
21
Section 3.6
Duty to Mitigate; Replacement of Lenders
 
21
Section 3.7
Survival
 
22
       
ARTICLE IV
CONDITIONS PRECEDENT
 
22
       
Section 4.1
Conditions Precedent to Borrowing of Term Loans
 
22
Section 4.2
Conditions Precedent to All Loans
 
28
Section 4.3
Conditions Precedent to Effectiveness of this Agreement and the Commitments
 
29
       
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
31
       
Section 5.1
Due Incorporation, Qualification, etc
 
31
Section 5.2
Authority
 
31
Section 5.3
Enforceability
 
31
Section 5.4
Non-Contravention
 
32
Section 5.5
Approvals; No Other Business
 
32
Section 5.6
No Violation or Default
 
33
Section 5.7
Litigation
 
33
Section 5.8
Possession Under Leases; Title
 
33
Section 5.9
Financial Statements
 
34

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
Section 5.10
Creation, Perfection and Priority of Liens
 
34
Section 5.11
Equity Securities
 
34
Section 5.12
No Agreements to Sell Assets; Etc
 
35
Section 5.13
Employee Benefit Plans
 
35
Section 5.14
Other Regulations
 
36
Section 5.15
Patent and Other Rights
 
36
Section 5.16
Governmental Charges
 
36
Section 5.17
Margin Stock
 
37
Section 5.18
Subsidiaries, Etc
 
37
Section 5.19
Solvency, Etc
 
37
Section 5.20
Labor Matters
 
37
Section 5.21
Contracts
 
38
Section 5.22
No Material Adverse Effect
 
39
Section 5.23
Accuracy of Information Furnished
 
39
Section 5.24
Brokerage Commissions
 
39
Section 5.25
Policies of Insurance
 
40
Section 5.26
Project Accounts
 
40
Section 5.27
Agreements with Affiliates and Other Agreements
 
40
Section 5.28
No Indebtedness
 
40
Section 5.29
Environmental Matters
 
40
Section 5.30
Fuel Payment Arrangements
 
41
Section 5.31
Supplementation of Representations and Warranties
 
41
       
ARTICLE VI
AFFIRMATIVE COVENANTS
 
41
       
Section 6.1
Financial Statements; Operating Reports; Financial Certifications
 
41
Section 6.2
Other Notices and Reports
 
42
Section 6.3
Books and Records
 
44
Section 6.4
Inspections
 
44
Section 6.5
Insurance
 
45
Section 6.6
Governmental Charges and Other Indebtedness
 
47
Section 6.7
Use of Proceeds
 
47
Section 6.8
General Business Operations
 
47
Section 6.9
Compliance with Legal Requirements and Contractual Obligations; Enforcement of
Material Contracts
 
48
Section 6.10
Additional Collateral
 
48
Section 6.11
New Subsidiaries; Issuance of Additional Equity Securities
 
48
Section 6.12
Hedging Agreements
 
49
Section 6.13
Preservation of Security Interests
 
49
Section 6.14
Event of Loss
 
49
Section 6.15
Environmental Management System
 
50
Section 6.16
Further Assurances
 
50

 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
Section 6.17
Assignment of Material FBO Leases
 
50
Section 6.18
Extension of Material Contracts
 
51
Section 6.19
Pledge of Equity Securities of Subsidiaries
 
51
Section 6.20
Disposal of Aviation Maintenance Services Business
 
51
       
ARTICLE VII
NEGATIVE COVENANTS
 
52
       
Section 7.1
Indebtedness and Guarantee Obligations
 
52
Section 7.2
Liens, Negative Pledges
 
52
Section 7.3
Asset Dispositions
 
54
Section 7.4
Mergers, Acquisitions, Etc
 
55
Section 7.5
Investments
 
55
Section 7.6
Change in Business
 
55
Section 7.7
Payments of Indebtedness
 
55
Section 7.8
ERISA
 
55
Section 7.9
Transactions With Affiliates
 
56
Section 7.10
Accounting Changes
 
56
Section 7.11
Amendments of Material Documents
 
57
Section 7.12
Joint Ventures
 
57
Section 7.13
Management Fees; MIC Cost Allocations
 
57
Section 7.14
Jurisdiction of Formation
 
57
Section 7.15
Sales and Leaseback; Off-Balance Sheet Financing
 
57
Section 7.16
Expansion Capital Expenditures
 
58
       
ARTICLE VIII
EVENTS OF DEFAULT; REMEDIES
 
58
       
Section 8.1
Events of Default
 
58
Section 8.2
Remedies Upon Event of Default
 
62
Section 8.3
Waiver of Event of Default
 
63
       
ARTICLE IX
PROJECT ACCOUNTS & FLOW OF FUNDS
 
63
       
Section 9.1
Project Accounts
 
63
Section 9.2
Material Project Accounts
 
64
Section 9.3
Cash Management
 
65
Section 9.4
Debt Service Reserve Required Balance
 
65
Section 9.5
Payments to Reserve Accounts and Distribution Account
 
66
Section 9.6
Distributions
 
67
Section 9.7
Payments from Loss Proceeds Account
 
68
       
ARTICLE X
ADMINISTRATIVE AGENT
 
69
       
Section 10.1
Appointment and Authorization of Administrative Agent
 
69
Section 10.2
Delegation of Duties
 
69
Section 10.3
Liability of Administrative Agent
 
69
Section 10.4
Reliance by Administrative Agent
 
70

 
-iii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
Section 10.5
Notice of Default
 
70
Section 10.6
Credit Decision; Disclosure of Information
 
70
Section 10.7
Indemnification
 
71
Section 10.8
Administrative Agent in Its Individual Capacity
 
71
Section 10.9
Collateral Agency Agreement
 
72
Section 10.10
Successor Administrative Agent
 
72
Section 10.11
Lead Arrangers
 
73
       
ARTICLE XI
HEDGING ARRANGEMENTS
 
73
       
Section 11.1
Hedging Payments
 
73
Section 11.2
Voluntary Termination
 
73
Section 11.3
Involuntary Termination or Reduction
 
73
Section 11.4
Hedging Bank Joinder Agreements
 
74
       
ARTICLE XII
MISCELLANEOUS
 
74
       
Section 12.1
Amendments; Waivers
 
74
Section 12.2
Notices
 
75
Section 12.3
Expenses; Indemnity; Damage Waiver
 
77
Section 12.4
Successors and Assigns
 
78
Section 12.5
Confidentiality
 
81
Section 12.6
Limitation on Interest
 
81
Section 12.7
Right of Setoff
 
82
Section 12.8
Nonliability of Financing Parties
 
82
Section 12.9
Limitation of Recourse
 
83
Section 12.10
Integration
 
83
Section 12.11
Survival of Representations and Warranties
 
83
Section 12.12
Governing Law
 
84
Section 12.13
Submission To Jurisdiction; Waiver of Jury Trial
 
84
Section 12.14
Severability
 
84
Section 12.15
Headings
 
85
Section 12.16
Counterparts
 
85



APPENDIX A
Definitions and Rules of Interpretation
 
A-1
       
APPENDIX B
Form of Incremental Term Loan Facility Annex
           
SCHEDULES:
             
Schedule A-1
Material FBO Leases
   
Schedule A-2
Material Contracts
   
Schedule A-3
Existing MBL Hedges
   
Schedule A-4
Top 10 FBOs
   

 
-iv-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
       
Schedule 2.1
Commitments and Pro Rata Shares
   
Schedule 2.7(b)
Capital Projects
   
Schedule 5.5
FBO Consents
   
Schedule 5.7
Legal Proceedings
   
Schedule 5.8
Leases
   
Schedule 5.10
Exceptions as to Liens
   
Schedule 5.13
Employee Benefit Plans
   
Schedule 5.15
Intellectual Property
   
Schedule 5.16
Taxes
   
Schedule 5.18
Subsidiaries
   
Schedule 5.21
Contracts
   
Schedule 5.25
Insurance
   
Schedule 5.26
Bank Accounts and Securities Accounts
   
Schedule 5.27
Agreements with Affiliates
   
Schedule 5.28
Existing Indebtedness
   
Schedule 5.29
Environmental Matters
   
Schedule 7.2
Existing Liens
   
Schedule 7.5(b)
Existing Investments
   

 
EXHIBITS:


EXHIBIT A
Form of Term Loan Borrowing Request
   
EXHIBIT B
Form of Capex Loan Borrowing Request
   
EXHIBIT C-1
Form of Revolving Loan Borrowing Request
   
EXHIBIT C-2
Form of Notice of Revolving Loan Conversion
   
EXHIBIT D
Form of Note
   
EXHIBIT E
Form of Financial Ratio Certification
   
EXHIBIT F
Terms of Permitted Subordinated Debt
   
EXHIBIT G
Form of Control Agreement
   
EXHIBIT H
Form of Assignment and Assumption
   
EXHIBIT I-1
Form of Collateral Agency Agreement
   
EXHIBIT I-2
Form of Security Agreement
   
EXHIBIT I-3
Form of Subsidiary Guaranty
   
EXHIBIT I-4
Form of Contribution Agreement
   
EXHIBIT I-5
Form of Subsidiary Security Agreement
   
EXHIBIT I-6
Form of Membership Interest Pledge Agreement
   
EXHIBIT I-7
Form of Share Pledge Agreement
   
EXHIBIT I-8
Form of Pledge Agreement
   
EXHIBIT J
Form of Hedging Bank Joinder Agreement
   

 
-v-

--------------------------------------------------------------------------------




LOAN AGREEMENT
 
This LOAN AGREEMENT (this “Agreement”), dated as of September 27, 2007 among
ATLANTIC AVIATION FBO INC., a Delaware corporation (the ”Borrower”); the several
banks and other financial institutions from time to time parties hereto as
lenders (the “Lenders”), issuing bank or hedging banks; and DEPFA BANK plc, as
Administrative Agent (in such capacity, the “Administrative Agent”).
 
RECITALS
 
A. The Borrower has requested that the Lenders provide (i) term loans in
connection with the refinancing of certain indebtedness of the Borrower and its
Subsidiaries Mercury Air Centers, Inc. (“Mercury”) and SJJC Aviation Services,
LLC (“SJJC”), the funding of a one-time distribution to the Investor to enable
the repayment of certain indebtedness incurred by MIC in connection with the
acquisition of indirect ownership of Mercury and SJJC, and certain other
purposes permitted hereunder; (ii) capital expenditure loans to fund certain
capital projects of the Borrower and its Subsidiaries; and (iii) a revolving
credit facility for general working capital purposes and to issue letters of
credit.
 
B. The Lenders are willing to provide such financing to the Borrower subject to
and upon the terms and conditions set forth herein, and the Borrower is willing
to execute and deliver this Loan Agreement on the terms and conditions provided
herein.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
INTERPRETATION
 
All capitalized terms used but not defined in this Agreement shall have the
respective meanings specified in Appendix A. The rules of interpretation set
forth in Appendix A shall apply to this Agreement.
 
ARTICLE II
 
THE CREDIT FACILITIES
 
Section 2.1 Term Loan Facility.
 
(a) Term Loan Commitments. Subject to the terms and conditions set forth herein,
each Term Loan Lender severally agrees to make term loans (each, a “Term Loan”)
to the Borrower during the Term Loan Commitment Period in an aggregate principal
amount not to exceed the amount of such Term Loan Lender’s Term Loan Commitment.
Each Term Loan shall be made as part of a single Borrowing consisting of Term
Loans made by the Term Loan Lenders ratably in accordance with their respective
Pro Rata Shares. The Term Loans shall be available in not more than one
Borrowing in an amount not exceeding $900,000,000 in the aggregate for the
purposes specified in Section 2.7(a).
 

--------------------------------------------------------------------------------


 
(b) Term Loan Borrowing Procedures.
 
(i) To request the Term Loan Borrowing, the Borrower shall deliver to the
Administrative Agent an irrevocable Term Loan Borrowing Request in the form of
Exhibit A, appropriately completed, which Borrowing Request specifies:
 

 
(A)
the aggregate amount of the requested Term Loan Borrowing;

 

 
(B)
the proposed date of the Term Loan Borrowing, which shall be a Business Day; and

 

 
(C)
the proposed use of the proceeds thereof.

 
The Term Loan Borrowing Request must be received by the Administrative Agent not
later than 10:00 a.m., New York City time, three (3) Business Days before the
date of the proposed Term Loan Borrowing, but in any case not earlier than 10:00
a.m., New York City time, ten (10) Business Days before the date of the proposed
Term Loan Borrowing.
 
(ii) Promptly following receipt of the Term Loan Borrowing Request in accordance
with this Section 2.1, the Administrative Agent shall advise each Term Loan
Lender of the details thereof and of the amount of such Term Loan Lender’s Loan
to be made as part of the requested Term Loan Borrowing. Each Term Loan Lender
shall make each Term Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Term Loan Lenders. Upon satisfaction of
the applicable conditions set forth in Article IV, the Administrative Agent will
make such Term Loans available to the Borrower by 2:00 p.m., New York City time,
by wire transfer of such funds, in accordance with instructions reasonably
acceptable to the Administrative Agent provided by the Borrower.
 
(iii) Unless the Administrative Agent shall have been notified in writing by any
Term Loan Lender prior to the proposed date of the Term Loan Borrowing that such
Term Loan Lender will not make available to the Administrative Agent such Term
Loan Lender’s share of such Term Loan Borrowing, the Administrative Agent may
assume that such Term Loan Lender will make such amount available to the
Administrative Agent on such date in accordance with Section 2.1(b)(ii) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If a Term Loan Lender has not in fact made its share of the Term Loan
Borrowing available to the Administrative Agent, such Term Loan Lender shall
forthwith pay to the Administrative Agent on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate. If such Term Loan Lender does
not pay such amount within three (3) Business Days after the date of the Term
Loan Borrowing, the Administrative Agent may make a demand therefor from the
Borrower, and the Borrower shall, without limitation of the Borrower’s rights
against the defaulting Lender, pay such amount to the Administrative Agent,
together with interest thereon from the date such amount was made available to
the Borrower at the interest rate per annum applicable to the Term Loans
advanced on the date of the Term Loan Borrowing. A notice of the Administrative
Agent submitted to any Term Loan Lender or the Borrower with respect to any
amounts owing under this paragraph shall be conclusive in the absence of
manifest error.
 
2

--------------------------------------------------------------------------------


 
(iv) The failure of any Term Loan Lender to make any Term Loan required to be
made by it shall not relieve any other Term Loan Lender of its obligations
hereunder; provided that the Term Loan Commitments of the Term Loan Lenders are
several and no Term Loan Lender shall be responsible for any other Term Loan
Lender’s failure to make Term Loans as required herein.
 
Section 2.2 Capex Facility
 
(a) Capex Loan Commitments. Subject to the terms and conditions set forth
herein, each Capex Loan Lender severally agrees to make term loans (each, a
“Capex Loan”) to the Borrower from time to time during the Capex Loan Commitment
Period in an aggregate principal amount not to exceed the amount of such Capex
Loan Lender’s Capex Loan Commitment. Each Capex Loan shall be made as part of a
Borrowing consisting of Capex Loans made by the Capex Loan Lenders ratably in
accordance with their respective Pro Rata Shares. The Capex Loans shall be
available in multiple Borrowings, not to exceed one Borrowing per calendar
month, in an amount not exceeding $50,000,000 in the aggregate, for the purposes
specified in Section 2.7(b).
 
(b) Capex Loan Borrowing Procedures.
 
(i) To request a Capex Loan Borrowing, the Borrower shall deliver to the
Administrative Agent an irrevocable Capex Loan Borrowing Request in the form of
Exhibit B, appropriately completed, which Borrowing Request specifies:
 

 
(A)
the aggregate amount of the requested Capex Loan Borrowing (which shall be not
less than $250,000 and shall be an integral multiple of $50,000);

 

 
(B)
the proposed date of the Capex Loan Borrowing, which shall be a Business Day;
and

 

 
(C)
the proposed use of the proceeds thereof.

 
Each Capex Loan Borrowing Request must be received by the Administrative Agent
not later than 10:00 a.m., New York City time, three (3) Business Days before
the date of the proposed Capex Loan Borrowing, but in any case not earlier than
10:00 a.m., New York City time, ten (10) Business Days before the date of the
proposed Capex Loan Borrowing.
 
(ii) Promptly following receipt of a Capex Loan Borrowing Request in accordance
with this Section 2.2, the Administrative Agent shall advise each Capex Loan
Lender of the details thereof and of the amount of such Capex Loan Lender’s Loan
to be made as part of the requested Term Loan Borrowing. Each Capex Loan Lender
shall make each Capex Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Capex Loan Lenders. Upon satisfaction of
the applicable conditions set forth in Article IV, the Administrative Agent will
make such Capex Loans available to the Borrower by 2:00 p.m., New York City
time, by wire transfer of such funds, in accordance with instructions reasonably
acceptable to the Administrative Agent provided by the Borrower.
 
3

--------------------------------------------------------------------------------


 
(iii) Unless the Administrative Agent shall have been notified in writing by any
Capex Loan Lender prior to the proposed date of a Capex Loan Borrowing that such
Capex Loan Lender will not make available to the Administrative Agent such Capex
Loan Lender’s share of such Capex Loan Borrowing, the Administrative Agent may
assume that such Capex Loan Lender will make such amount available to the
Administrative Agent on such date in accordance with Section 2.2(b)(ii) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If a Capex Loan Lender has not in fact made its share of the applicable
Capex Loan Borrowing available to the Administrative Agent, such Term Loan
Lender shall forthwith pay to the Administrative Agent on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Rate. If such Capex
Loan Lender does not pay such amount within three (3) Business Days after the
date of a Capex Loan Borrowing, the Administrative Agent may make a demand
therefor from the Borrower, and the Borrower shall, without limitation of the
Borrower’s rights against the defaulting Lender, pay such amount to the
Administrative Agent, together with interest thereon from the date such amount
was made available to the Borrower at the interest rate per annum applicable to
the Capex Loans advanced on the date of such Capex Loan Borrowing. A notice of
the Administrative Agent submitted to any Capex Loan Lender or the Borrower with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.
 
(iv) The failure of any Capex Loan Lender to make any Capex Loan required to be
made by it shall not relieve any other Capex Loan Lender of its obligations
hereunder; provided that the Capex Loan Commitments of the Capex Loan Lenders
are several and no Capex Loan Lender shall be responsible for any other Capex
Loan Lender’s failure to make Capex Loans as required herein.
 
Section 2.3 Revolving Loan Facility
 
(a) Revolving Loan Commitments. Subject to the terms and conditions set forth
herein, each Revolving Loan Lender severally agrees to make loans for the
purposes specified in Section 2.7(c) (each, a “Revolving Loan”) to the Borrower,
from time to time during the Revolving Loan Commitment Period in such amounts as
the Borrower may request under this Section 2.3 (and thereafter to make
additional Revolving Loans to reimburse the Issuing Bank for Drawings under
Letters of Credit as provided in Section 2.14); provided that the sum of (A) the
aggregate principal amount outstanding of all Revolving Loans made by a
Revolving Loan Lender after giving effect to all prepayment and repayments
thereof and (B) such Revolving Loan Lender’s Pro Rata Share of the aggregate
outstanding Letter of Credit Usage shall not exceed the Revolving Loan
Commitment of such Revolving Loan Lenders at any given time, which aggregate
Revolving Loan Commitments shall not exceed $20,000,000 at any time. Each
Revolving Loan shall be made as part of a single Borrowing consisting of
Revolving Loans made by the Revolving Loan Lenders ratably in accordance with
their respective Pro Rata Shares. Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow, repay and
reborrow Revolving Loans until the Revolving Loan Commitment Termination Date.
 
4

--------------------------------------------------------------------------------


 
(b) Revolving Loan Borrowing Procedures.
 
(i) To request a Revolving Loan Borrowing (other than a Borrowing to reimburse
the Issuing Bank in respect of a Drawing), the Borrower shall deliver to the
Administrative Agent an irrevocable Revolving Loan Borrowing Request in the form
of Exhibit C-1, appropriately completed and duly signed by a Responsible Officer
of the Borrower, which Revolving Loan Borrowing Request shall specify:
 

 
(A)
the aggregate amount of the requested Revolving Loan Borrowing (which, other
than a Borrowing to reimburse the Issuing Bank in respect of a Drawing, shall be
not less than $100,000 and shall be an integral multiple of $50,000);

 

 
(B)
the proposed date of such Revolving Loan Borrowing, which shall be a Business
Day; and

 

 
(C)
whether the requested Borrowing is to consist of Base Rate Revolving Loans or
LIBOR Revolving Loans and, if the requested Borrowing consists of LIBOR
Revolving Loans, the initial Interest Period selected by the Borrower for such
LIBOR Revolving Loans in accordance with Section 2.5 of this Agreement.

 
Each Borrowing Request for a Borrowing consisting of LIBOR Revolving Loans must
be received by the Administrative Agent not later than 10:00 a.m., New York City
time, three (3) Business Days before the date of such proposed Revolving Loan
Borrowing, and each Revolving Loan Borrowing Request for a Borrowing of Base
Rate Revolving Loans must be received by the Administrative Agent not later than
10:00 a.m., New York City time, one (1) Business Day before the date of (or, if
agreed to in writing by the Revolving Loan Lenders, on the date of) such
proposed Revolving Loan Borrowing. Each Revolving Loan Borrowing shall be
comprised entirely of Base Rate Revolving Loans or LIBOR Revolving Loans, as the
Borrower may request in accordance herewith. If no election as to the Type of
Loan is specified in the applicable Revolving Loan Borrowing Request, then the
requested Revolving Loan Borrowing shall consist of Base Rate Loans. The
procedures specified in this clause (i) shall not apply to any Revolving Loan
Borrowing with respect to a Drawing under a Letter of Credit issued pursuant to
Section 2.14.
 
5

--------------------------------------------------------------------------------


 
(ii) Promptly following receipt of a Revolving Loan Borrowing Request in
accordance with this Section 2.3(b), the Administrative Agent shall advise each
Revolving Loan Lender of the details thereof and of the amount of such Revolving
Loan Lender’s Revolving Loan to be made pursuant to the requested Revolving Loan
Borrowing. Each Revolving Loan Lender shall make each Revolving Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Revolving Loan Lenders. Upon satisfaction of the applicable conditions
set forth in Article IV, the Administrative Agent shall make such Revolving
Loans available to the Borrower by 2:00 p.m., New York City time, by wire
transfer of such funds in accordance with instructions reasonably acceptable to
the Administrative Agent provided by the Borrower. Notwithstanding the
foregoing, if, at the time of the Borrowing of such Revolving Loans, a Default
or Event of Default has occurred and is continuing and the Required Lenders have
provided notice to the Administrative Agent and each Revolving Loan Lender that
the Revolving Loans may not be made while such Default or Event of Default is
continuing, the Administrative Agent shall not make such Revolving Loans
available to the Borrower. Each Revolving Loan Lender shall make the sole
determination as to whether the applicable conditions to the obligation of such
Revolving Loan Lender to make Revolving Loans set forth in Article IV have been
satisfied.
 
(iii) Unless the Administrative Agent shall have been notified in writing by a
Revolving Loan Lender prior to the proposed date of a Revolving Loan Borrowing
that such Revolving Loan Lender will not make available to the Administrative
Agent such Revolving Loan Lender’s Pro Rata Share of such Revolving Loan
Borrowing, the Administrative Agent may assume that such Revolving Loan Lender
will make such amount available to the Administrative Agent on such date in
accordance with Section 2.3(b)(ii) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. If a Revolving Loan
Lender has not in fact made its Pro Rata Share of a Revolving Loan Borrowing
available to the Administrative Agent, such Revolving Loan Lender shall
forthwith pay to the Administrative Agent on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate. If such Revolving Loan Lender
does not pay such amount within three (3) Business Days after the date of such
Revolving Loan Borrowing, the Administrative Agent may make a demand therefor
from the Borrower, and the Borrower shall, without limitation of the Borrower’s
rights against the defaulting Revolving Loan Lender, pay such amount to the
Administrative Agent, together with interest thereon from the date such amount
was made available to the Borrower at the interest rate per annum applicable to
the Revolving Loans advanced on the date of such Revolving Loan Borrowing. A
notice of the Administrative Agent submitted to any Revolving Loan Lender or the
Borrower with respect to any amounts owing under this clause (iii) shall be
conclusive in the absence of manifest error.
 
(iv) The failure of any Revolving Loan Lender to make any Revolving Loan
required to be made by it shall not relieve any other Revolving Loan Lender of
its obligations hereunder; provided that the Revolving Loan Commitments of the
Revolving Loan Lenders are several and no Revolving Loan Lender shall be
responsible for any other Revolving Loan Lender’s failure to make Revolving
Loans as required herein.
 
6

--------------------------------------------------------------------------------


 
(c) Conversion of Revolving Loans. Subject to Section 3.5, the Borrower may
convert any Revolving Loan Borrowing from one Type of Revolving Loan Borrowing
to the other Type; provided that no Base Rate Revolving Loan may be converted
into a LIBOR Revolving Loan after the occurrence and during the continuance of
an Event of Default or a Revolver Event of Default; provided, further, that any
conversion of a LIBOR Revolving Loan on any day other than the last day of the
Interest Period therefor shall be subject to the payments required under
Section 3.5. To request a conversion of a Revolving Loan Borrowing, the Borrower
shall deliver to the Administrative Agent a Notice of Revolving Loan Conversion
in the form of Exhibit C-2, appropriately completed and duly executed by a
Responsible Officer of the Borrower, which Notice of Revolving Loan Conversion
shall specify:
 
(i) the Revolving Loan Borrowing which is to be converted;
 
(ii) the Type of Revolving Loan Borrowing into which such Revolving Loan
Borrowing is to be converted; and
 
(iii) the proposed date of the requested conversion, which shall be a Business
Day.
 
Each Notice of Revolving Loan Conversion must be received by the Administrative
Agent not later than 10:00 a.m., New York City time, three (3) Business Days
before the date of the requested conversion, in the case of a conversion to a
LIBOR Revolving Loan, and one (1) Business Day before the date of the requested
conversion, in the case of a conversion to a Base Rate Revolving Loan.
 
Section 2.4 Interest.
 
(a) Each LIBOR Loan shall bear interest during each Interest Period at a rate
per annum equal to LIBOR for such Interest Period plus the Applicable Margin.
Each Base Rate Revolving Loan shall bear interest at the Base Rate plus the
Applicable Margin.
 
(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to 2% plus the highest interest rate otherwise applicable to the
Loans as provided in the above paragraph (a) of this Section 2.4 or, if no Loans
are then outstanding, 4% plus the Base Rate. Accrued and unpaid interest on past
due amounts shall be due and payable on demand.
 
(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and at such other times as may be specified herein.
 
(d) All interest under this Section 2.4 shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate at
times when the Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate or LIBOR shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
 
7

--------------------------------------------------------------------------------


 
Section 2.5 Interest Periods.
 
(a) Subject to paragraphs (b) through (e) below, the Borrower shall select the
initial Interest Period for each LIBOR Loan in the relevant Borrowing Request
and shall select each subsequent Interest Period for such LIBOR Loan in an
irrevocable notice received by the Administrative Agent not later than 10:00
a.m., New York City time, three (3) Business Days before the start of that
Interest Period; provided that if an Event of Default has occurred and is
continuing at such time, in the discretion of the Administrative Agent such
Interest Period shall have a period of one (1) month.
 
(b) To the maximum extent possible, all Term Loans and all Capex Loans shall at
any given time be subject to a single Interest Period. The initial Interest
Period for a Capex Loan disbursed after the Closing Date shall end on the same
day as the last day of the then current Interest Period for Term Loans and Capex
Loans then outstanding, and on the last day of such Interest Period, the
respective Loans shall be consolidated and shall thereafter have the same
Interest Period. There shall not be more than five (5) Interest Periods in
effect with respect to Revolving Loans at any time.
 
(c) No Interest Period shall extend beyond the Maturity Date.
 
(d) The initial Interest Period with respect to Borrowings of Term Loans, Capex
Loans or LIBOR Revolving Loans made on the Closing Date shall end on December
31, 2007.
 
(e) Subject to paragraphs (a) through (d) above, if the Borrower fails to select
an Interest Period for a Borrowing of a LIBOR Loan or an outstanding LIBOR Loan
under paragraph (a) above, the Borrower shall be deemed to have selected an
Interest Period of one (1) month’s duration.
 
(f) Promptly following receipt of a notice from the Borrower selecting an
Interest Period, the Administrative Agent shall advise each Term Loan Lender,
Capex Loan Lender or Revolving Loan Lender, as applicable, of the details
thereof, and if no timely notice is provided by the Borrower, the Administrative
Agent shall notify each Term Loan Lender, Capex Loan Lender or Revolving Loan
Lender, as applicable, of the details of the applicable Interest Period.
 
Section 2.6 Repayment of Loans.
 
(a) Term Loans.
 
(i) The Borrower shall repay to the Administrative Agent for the account of the
Term Loan Lenders on the Maturity Date the aggregate principal amount of the
Term Loans outstanding on such date.
 
(ii) Principal amounts of Term Loans repaid may not be reborrowed.
 
8

--------------------------------------------------------------------------------


 
(b) Capex Loans.
 
(i) The Borrower shall repay to the Administrative Agent for the account of the
Capex Loan Lenders on the Maturity Date the aggregate principal amount of the
Capex Loans outstanding on such date.
 
(ii) Principal amounts of Capex Loans repaid may not be reborrowed.
 
(c) Revolving Loans. The Borrower shall repay to the Administrative Agent for
the account of the Revolving Loan Lenders on the Maturity Date the aggregate
principal amount of the Revolving Loans outstanding on such date.
 
Section 2.7 Use of Proceeds of Loans.
 
(a) Term Loans. The proceeds of the Term Loans shall be used solely (i) to
refinance certain Indebtedness of the Borrower, Mercury and SJJC, (ii) to
finance the Special Distribution; (iii) to fund the Mercury Preferred Shares
Acquisition, (iv) to pay fees payable on the Closing Date to DEPFA, the Mandated
Lead Arrangers, the Administrative Agent or the Collateral Agent; (v) to make
payment of the Debt Service Reserve Required Balance into the Debt Service
Reserve Account as required hereunder; and (vi) to pay or reimburse the
Borrower, the Investor or MIC for costs and expenses incurred in connection with
the closing of the Loans or the Mercury Preferred Shares Acquisition.
 
(b) Capex Loans. The proceeds of the Capex Loans shall be used solely to fund
parts or all of the costs of, or repay existing Indebtedness of the Borrower or
its Subsidiaries incurred in connection with, capital expenditure projects at
FBOs operated by Subsidiaries as of the Closing Date that (i) are set forth on
Schedule 2.7(b) hereto, (ii) are set forth on an amendment to Schedule 2.7(b)
reasonably approved by the Administrative Agent acting at the direction of the
Required Lenders (which amendments shall not be requested more than once per
calendar quarter), or (iii) are not reasonably expected to cost more than
$500,000 to complete.
 
(c) Revolving Loans. The proceeds of the Revolving Loans shall be used solely
(i) to fund general working capital needs of the Borrower and its Subsidiaries;
and (ii) to reimburse the Issuing Bank for Drawings.
 
(d) No Monitoring Obligation. The Administrative Agent shall not be obligated to
monitor or verify the use of proceeds of any of the Loans.
 
Section 2.8 Termination or Reduction of Commitments.
 
(a) The Borrower may, upon notice to the Administrative Agent, terminate the
Commitments, or from time to time reduce the Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 10:00
a.m. New York City time three (3) Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be (A) in the case of the
Term Loans, in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (B) in the case of the Capex Loans, in an
aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof, and (C) in the case of the Revolving Loans, in an aggregate amount of
$100,000 or any whole multiple of $50,000 in excess thereof; and (iii) the
Borrower may not reduce the Revolving Loan Commitments to an amount less than
the Letter of Credit Usage then outstanding. The Administrative Agent will
promptly notify the applicable Lenders of any such notice of termination or
reduction of any of the Commitments. Any reduction of the Term Loan Commitments,
the Capex Loan Commitments or the Revolving Loan Commitments shall be made
ratably among the Term Loan Lenders, the Capex Loan Lenders or the Revolving
Loan Lenders, as the case may be, in accordance with their respective
Commitments, as the case may be. All commitment fees accrued until the effective
date of any termination of the Commitments shall be paid on the effective date
of such termination.
 
9

--------------------------------------------------------------------------------


 
(b) If the Borrowing of the Term Loans has not been made on or before December
31, 2007, the Administrative Agent (acting at the direction of the Required
Lenders) may, by written notice to the Borrower, terminate the Commitments of
the Lenders with respect to each of the Loans, which termination shall become
effective immediately; and upon indefeasible payment in full of any Obligations
then due and owing, the Loan Documents and the security interests created
thereby shall be terminated.
 
(c) Any termination or reduction of any of the Commitments shall be permanent.
 
Section 2.9 Prepayments.
 
(a) Terms of All Prepayments. Each prepayment of Loans shall be accompanied by
accrued interest on the amount prepaid, any additional amounts required pursuant
to Section 3.5 and any Hedging Termination Obligations payable in connection
therewith.
 
(b) Optional Prepayments.
 
(i) The Borrower may, at any time or from time to time, voluntarily prepay Loans
in whole or in part without premium or penalty on any Interest Payment Date
(subject to Section 3.5); provided that the Borrower shall deliver notice to the
Administrative Agent of any prepayment hereunder, which notice must be received
by the Administrative Agent (A) not later than 10:00 a.m. five (5) Business Days
prior to any proposed date of prepayment of Term Loans or Capex Loans, and
(B) not later than 10:00 a.m. three (3) Business Days prior to the proposed date
of prepayment of Revolving Loans. Any prepayment shall (x) in the case of Term
Loans, be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof, (y) in the case of Capex Loans, be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof , and (z) in the
case of Revolving Loans, be in a principal amount of $100,000 or a whole
multiple of $50,000 in excess thereof, or, in each case, if less, the entire
principal amount of the relevant Loans then outstanding. Each such notice shall
be irrevocable and shall specify (A) the date and amount of such prepayment, (B)
whether the prepayment is of Term Loans, Capex Loans or Revolving Loans or a
combination thereof, and, if a combination thereof, the amount of prepayment
allocable to each, and (C) with respect to prepayments of Revolving Loans, the
amounts to be applied to each Revolving Loan Borrowing outstanding.
 
10

--------------------------------------------------------------------------------


 
(ii) Promptly following receipt of any such notice of voluntary prepayment, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.
 
(iii) Any prepayment pursuant to this Section 2.9(b) applied to prepay (i) Term
Loans or Capex Loans may not be reborrowed, and (ii) Revolving Loans may be
reborrowed.
 
(c) Mandatory Prepayments.
 
(i) If during any period of six consecutive months, the aggregate cumulative
amount of Net Asset Disposition Proceeds for such six-month period exceeds
$1,000,000, the Borrower shall, immediately after the completion of each sale or
series of related sales or other disposition which results in such an excess or
an increase in such an excess, prepay the Loans in accordance with clause (vii)
below in an aggregate principal amount equal to one hundred percent (100%) of
such excess or such increase in such excess. Notwithstanding the foregoing, the
Borrower shall not be required to make a prepayment pursuant to this clause (i)
with respect to any sale or series of related sales (a “Relevant Sale”) if the
Borrower advises the Administrative Agent in writing at the time the Net Asset
Disposition Proceeds from such Relevant Sale are received that it intends to
reinvest all or any portion of such Net Asset Disposition Proceeds in
replacement assets to the extent (x) the acquisition of such replacement assets
occurs within 180 days from the date of such Relevant Sale and (y) no Event of
Default shall have occurred and be continuing. If, at any time after the
occurrence of a Relevant Sale and prior to the acquisition of the related
replacement assets, (A) the 180 day period provided in the preceding sentence
shall elapse without the occurrence of the related acquisition or (B) an Event
of Default shall have occurred and be continuing and the Required Lenders shall
so direct, then the Borrower shall immediately prepay the Loans in the amount
and in the manner described in the first sentence of this clause (i).
 
(ii) If, at any time after the Closing Date, the Borrower or any of its
Subsidiaries issues or incurs any Indebtedness, including Indebtedness evidenced
by notes, bonds, debentures or other similar instruments, but excluding
Permitted Indebtedness, the Borrower shall, immediately after such issuance or
incurrence, prepay the Loans in accordance with clause (vii) below in an
aggregate principal amount equal to one hundred percent (100%) of the Net Debt
Proceeds of such Indebtedness.
 
(iii) No later than three (3) Business Days following (x) the date of receipt by
the Borrower or any of its Subsidiaries of any Net Insurance Proceeds (other
than insurance proceeds in respect of business interruption or anticipated loss
in revenue) or Net Condemnation Proceeds, or (y) if applicable, the end of the
180-day period described in the proviso below), the Borrower shall prepay the
Loans in accordance with clause (vii) below in an amount equal to the aggregate
amount of the sum of such Net Insurance Proceeds and Net Condemnation Proceeds
in such fiscal year (excluding any amounts used to repair, restore or replace
assets in accordance with the immediately following proviso); provided that the
Borrower shall not be obligated to make a prepayment under this clause (iii) if
and to the extent that (X) the Borrower advises the Administrative Agent in
writing at the time the applicable Loan Party receives such proceeds that such
Loan Party intends to repair, restore or replace the assets from which such Net
Insurance Proceeds or Net Condemnation Proceeds derived, and does so within 180
days of receipt thereof (or such longer period as is reasonably required to
complete such repair, restoration or replacement if so elected by the Borrower;
provided that the applicable Loan Party shall have commenced such repair,
restoration or replacement during such 180-day period and thereafter proceeds
with all due diligence to complete such repair, restoration or replacement
within a reasonable period of time acceptable to the Administrative Agent), it
being understood that any Net Insurance Proceeds or Net Condemnation Proceeds
retained by such Loan Party but not actually expended within such time period to
repair, restore or replace the assets from which such Net Insurance Proceeds or
Net Condemnation Proceeds derived shall at that time immediately be used to
prepay the Loans in accordance with clause (vii) below, or (Y) the aggregate
amount of all such Net Insurance Proceeds and Net Condemnation Proceeds received
by the Borrower and its Subsidiaries in the immediately preceding twelve-month
period does not exceed $1,000,000.
 
11

--------------------------------------------------------------------------------


 
(iv) If, following a deposit of monies to the Special Reserve Account pursuant
to Section 9.5(a)(ii), one or more of the Distribution Conditions are not
satisfied as of each of the succeeding two (2) consecutive Calculation Dates,
all monies that have been on deposit in the Special Reserve Account for a period
of two (2) consecutive fiscal quarters or longer shall be applied to prepay the
Loans in accordance with clause (vii) below.
 
(v) The proceeds of any termination payment or similar compensation received by
any Subsidiary of the Borrower from an Airport Authority or any other party in
respect of the termination of any FBO Lease shall be applied, immediately upon
receipt of such payment, to prepay the Loans in accordance with clause (vii)
below.
 
(vi) Commencing on the Calculation Date following the fifth anniversary of the
Closing Date and on each subsequent Calculation Date, the Borrower shall
promptly and, in any event, no later than ten (10) Business Days after such
Calculation Date, prepay the Loans in accordance with clause (vii) below in an
aggregate principal amount equal to one hundred percent (100%) of the Excess
Cash Flow for the calendar quarter ending on such Calculation Date.
 
(vii) All mandatory prepayments made pursuant to this Section 2.9 shall be
applied (A) first, to prepay ratably any outstanding Term Loans together with
any Hedging Termination Obligations payable under the Hedging Agreements as a
result of the reduction of the notional amounts under any such Hedging
Agreements due to such prepayment in accordance with Section 11.3(c) hereof, and
(B) if the Term Loans shall have been paid in full, to prepay ratably any
outstanding Capex Loans, and (C) if the Capex Loans shall have been paid in
full, to prepay ratably any outstanding Revolving Loans (and, to the extent of
any such prepayment, reduce the Revolving Loan Commitment), and (D) if no
Revolving Loans are then outstanding, to Cash Collateralize the outstanding
Letter of Credit Obligation.
 
12

--------------------------------------------------------------------------------


 
Section 2.10 Fees.
 
(a) Commitment Fees. The Borrower agrees to pay (i) to the Administrative Agent
for the account of each Term Loan Lender and each Capex Loan Lender a commitment
fee equal to 0.40% per annum on the daily amount of the relevant Available
Commitment of such Lender during the period from and including the Execution
Date to but excluding the last day of the applicable Commitment Period, and
(ii) to each Revolving Loan Lender for each such Revolving Loan Lender’s own
account a commitment fee equal to 0.40% per annum on the daily amount of the
Available Revolving Loan Commitment of such Revolving Loan Lender during the
period from and including the Execution Date to but excluding the last day of
the Revolving Loan Commitment Period. Accrued commitment fees shall be payable
in arrears (A) on the last Business Day of March, June, September and December
of each year, commencing on the first of such dates to occur after the Execution
Date, and (B) on the last day of the applicable Commitment Period. All
commitment fees shall be calculated on the basis of a year of 360 days and for
the actual days elapsed (including the first day but excluding the last day).
 
(b) Letter of Credit Fees. The Borrower shall pay to each Revolving Loan Lender
a letter of credit fee for each Letter of Credit issued pursuant to Section 2.14
at a rate per annum equal to the Applicable Margin for LIBOR Loans multiplied by
the daily maximum amount available to be drawn under such Letter of Credit,
calculated on the basis of a year of 360 days and for the actual days elapsed
(including the first day but excluding the last day), for the period from date
of issuance of such Letter of Credit until the expiry or termination thereof.
Such fee shall be payable in arrears (i) on the last Business Day of March,
June, September and December of each year, commencing on the first of such dates
to occur after the issuance of a Letter of Credit pursuant to Section 2.14, and
(ii) on the Letter of Credit Expiration Date.
 
(c) Documentary And Processing Charges Payable To Issuing Bank. The Borrower
shall pay directly to the Issuing Bank for its own account the customary and
reasonable issuance, presentation, amendment, negotiation and other processing
fees, and other standard and reasonable costs and charges, of the Issuing Bank
relating to letters of credit as from time to time in effect. Such fees and
charges are due and payable on demand and once paid, are nonrefundable.
 
(d) Other Fees. The Borrower agrees to pay to DEPFA, the Mandated Lead
Arrangers, the Administrative Agent and the Collateral Agent for their own
respective accounts fees payable in the amounts and at the times separately
agreed upon between the Borrower and such parties, which fees shall be deemed to
be payable hereunder.
 
(e) Fees Fully Earned When Paid. All fees shall be fully earned when paid and
shall not be refundable under any circumstances.
 
Section 2.11 Evidence of Indebtedness; Notes.
 
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
 
13

--------------------------------------------------------------------------------


 
Section 2.12 Payments Generally.
 
(a) Each payment by the Borrower hereunder (whether of principal, interest, fees
or any other amount) shall be made prior to 12:00 noon, New York City time, on
the date when due, in Dollars in immediately available funds, without condition
or deduction for any counterclaim, defense, recoupment or setoff. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent or other applicable payee, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All payments to be made to the Administrative Agent shall be made to
the account of the Administrative Agent at Citibank New York (CITIUS33); credit
to account number 36209375; account name: DEPFA BANK PLC, New York Branch
(DPFAUS33); Reference: Atlantic Aviation FBO, or such other account as may
hereafter be designated by the Administrative Agent in writing. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly upon receipt
thereof, in like funds as received.
 
(b) Except to the extent herein specifically provided otherwise, if any payment
to be made by the Borrower under any Loan Document becomes due and payable on a
day other than a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees.
 
(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
Section 2.13 Sharing of Payments.
 
If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its Term
Loans, Capex Loans or Revolving Loans or participation in the Letter of Credit
Facility, resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of such Loans or such participation in the Letter of Credit
Facility and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Term Loans, Capex Loans, Revolving
Loans and participations in the Letter of Credit Facility of the other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Term Loans, Capex Loans, Revolving
Loans and participations in the Letter of Credit Facility; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Legal Requirements, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower all its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
14

--------------------------------------------------------------------------------


 
Section 2.14 Letter of Credit Facility.
 
(a) Letter of Credit Commitment. Subject to the terms and conditions set forth
herein, the Issuing Bank agrees to issue standby Letters of Credit under the
Letter of Credit Facility for the account of the Borrower from time to time
prior to the Letter of Credit Expiration Date or, at any time when the Revolving
Loan facility is in effect, during the Revolving Loan Commitment Period;
provided that (i) no Letter of Credit shall be issued pursuant to this Section
2.14 or be entitled to the benefits hereunder prior to the Borrowing of the Term
Loans, (ii) the face amount of any such requested Letter of Credit shall not, at
the time of issuance, exceed the aggregate Available Revolving Loan Commitments
of all Revolving Loan Lenders at any time when the Revolving Loan facility is in
effect; (iii) the aggregate outstanding Letter of Credit Usage shall not exceed
the Letter of Credit Sublimit at any time; and (iv) each such Letter of Credit
shall have an expiration date that is no later than the date that is one (1)
year from the date of issue, unless otherwise agreed to by the Issuing Bank;
provided that no such Letter of Credit shall have an expiration date later than
the Letter of Credit Expiration Date. The obligation of the Issuing Bank to
issue Letters of Credit shall expire on the Letter of Credit Expiration Date or,
if the Revolving Loan facility is in effect, the last day of the Revolving Loan
Commitment Period. Each Letter of Credit pursuant to this Section 2.14 shall be
in a form reasonably acceptable to the Issuing Bank.
 
(b) Procedure For Issuance of Letter of Credit. To request the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit) pursuant to this Section 2.14, the Borrower shall deliver to
the Issuing Bank (with a copy thereof to the Administrative Agent) (which
request must be received by the Issuing Bank and the Administrative Agent not
later than 10:00 a.m., New York City time, three (3) Business Days before the
requested date of issuance, amendment, renewal or extension) an irrevocable
written request for the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (a) of this Section 2.14), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.
 
15

--------------------------------------------------------------------------------


 
(c) Revolving Loan Lenders’ Participation. Immediately upon the issuance of a
Letter of Credit in accordance with this Section 2.14, the Issuing Bank shall be
deemed to have sold and transferred to each Revolving Loan Lender, and each
Revolving Loan Lender shall be deemed to have purchased and received from the
Issuing Bank, in each case irrevocably and without any further action by any
party, an undivided interest and participation in such Letter of Credit, each
Drawing and other Reimbursement Obligations of the Borrower in respect thereof
in an amount equal to the respective Revolving Loan Lender’s Pro Rata Share of
the applicable Outstanding Amount then in effect. The Issuing Bank shall
promptly advise each Revolving Loan Lender of the changes in the applicable
Outstanding Amount or Letter of Credit Expiration Date and any Drawing
therefrom; provided that the failure to give such notice shall not limit or
impair the rights of the Issuing Bank hereunder and under the Loan Documents.
 
(d) Payment of Drawing. Upon a Drawing, the Borrower shall be obligated to pay
to the Issuing Bank a Reimbursement Obligation in the amount of the Drawing not
later than 12:00 noon, New York City time, on the same Business Day that the
Drawing is made, if the Borrower shall have received notice of such Drawing
prior to 10:00 a.m., New York City time, on such date, or, if such notice was
received by the Borrower after such time, then not later than 12:00 noon, New
York City time on the immediately following Business Day unless the
reimbursement is made by a Revolving Loan (and in the latter case such payment
shall include interest on the Reimbursement Obligation from the date of the
Drawing to such payment date). Unless the Borrower shall notify the Issuing
Bank, the Revolving Loan Lenders and the Administrative Agent that such
Reimbursement Obligation will be paid by the Borrower without using a Revolving
Loan, the payment by the Issuing Bank of such Drawing shall be deemed
automatically to be a request for the making by the Revolving Loan Lenders of
Revolving Loans to the Borrower in the amount of the respective Revolving Loan
Lender’s Pro Rata Share of such Drawing on the date of such Drawing, and the
Issuing Bank shall promptly so notify each Revolving Loan Lender. Each Revolving
Loan Lender shall, on the Business Day of the Drawing, make a Base Rate
Revolving Loan for the account of the Borrower in an amount equal to the
respective Revolving Loan Lender’s Pro Rata Share of the Drawing, the proceeds
of which shall be applied to reimburse the Issuing Bank. The obligation of each
Revolving Loan Lender to so reimburse the Issuing Bank by making a Revolving
Loan shall be absolute and unconditional and shall not be affected by the
occurrence of an Event of Default or any other occurrence or event. In the event
that a Revolving Loan Lender fails to make available for the account of the
Issuing Bank the amount of such Revolving Loan, the Issuing Bank shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at a rate equal to the daily average Federal Funds Rate.
 
(e) Conditions To Issuance of Letters of Credit. The obligation of the Issuing
Bank to issue any Letter of Credit pursuant to this Section 2.14 is subject to
the satisfaction, on the proposed issuance date, of the following conditions
precedent: (i) no Default or Event of Default shall have occurred and be
continuing and (ii) all representations and warranties of each Loan Party
contained in the Loan Documents (as the same may have been modified through
supplements or amendments to the related disclosure schedules in accordance with
Section 5.31 hereof) shall be true, correct and accurate in all material
respects on and as of such issuance date (except to the extent such
representations and warranties relate to an earlier date).
 
16

--------------------------------------------------------------------------------


 
(f) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the Revolving
Loan Lenders, the replaced Issuing Bank and the successor Issuing Bank, and upon
replacement of any outstanding Letters of Credit with replacements issued by the
successor Issuing Bank; provided that any successor Issuing Bank shall have a
credit rating for its Reference Debt that is reasonably acceptable to the
beneficiaries of the replacement Letters of Credit. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.
 
ARTICLE III

 
TAXES AND YIELD PROTECTION
 
Section 3.1 Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.1) the Administrative Agent, Lender
or Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable Legal
Requirements.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Legal Requirements.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.1) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Issuing Bank, by a Lender or by the Administrative Agent on its
own behalf or on behalf of a Lender shall be conclusive absent manifest error.
 
17

--------------------------------------------------------------------------------


 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority in accordance with clause (a) or (b)
above, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Each Foreign Lender shall deliver to the Administrative Agent, prior to
receipt of any payment subject to withholding under the IRC (or upon accepting
an assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower pursuant to this Agreement) or
such other evidence satisfactory to the Borrower and the Administrative Agent
that such Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the IRC.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, and (B) promptly notify the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
 
(f) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender or the Issuing
Bank, such Lender or the Issuing Bank, as the case may be, shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section 3.1, and costs and expenses of the Administrative Agent. The
obligation of the Lenders and the Issuing Bank under this Section 3.1 shall
survive the termination of the Commitments, repayment of all other Obligations
hereunder and the resignation of the Administrative Agent.
 
(g) If a Lender assigns a Loan to a United States Person that is not an “exempt
recipient” as defined in Treasury Regulation § 1.6049-4(c)(1)(ii), such assignee
shall provide two duly signed and completed copies of IRS form W-9 (or any
successor form thereto) to the Administrative Agent.
 
18

--------------------------------------------------------------------------------


 
Section 3.2 Alternate Rate of Interest.
 
If prior to the commencement of any Interest Period or the borrowing of any
LIBOR Loan, (a) the Administrative Agent or the Revolving Loan Lenders, as
applicable, determine (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining LIBOR
for such Interest Period or (b) the Administrative Agent is advised by the
Required Lenders, or, in the case of LIBOR Revolving Loans, the Revolving Loan
Lenders determine, that LIBOR determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders or
Revolving Loan Lenders, as applicable, of making or maintaining such Loans for
such Interest Period, the Administrative Agent or the Revolving Loan Lenders, as
applicable, shall promptly give notice thereof to the Borrower and, if
applicable, the Required Lenders, by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent or the Revolving Loan
Lenders, as applicable, notify the Borrower and, if applicable, such Required
Lenders, that the circumstances giving rise to such notice no longer exist, the
Administrative Agent or the Revolving Loan Lenders, as applicable, shall
promptly give written notice thereof to the Borrower and, if applicable, such
Required Lenders. If such notice is given with respect to Term Loans, the rate
of interest on each applicable Lender’s Loans for each Interest Period
thereafter will be the average cost of funds for the Required Lenders, as
reasonably determined by the Administrative Agent, plus the Applicable Margin.
If such notice is given with respect to Revolving Loans, all LIBOR Revolving
Loans shall be deemed to have been converted into Base Rate Revolving Loans
effective upon the giving of such notice, and LIBOR Revolving Loans shall
thereafter not be available until the Revolving Loan Lenders advise the Borrower
that the circumstances giving rise to such notice no longer exist.
 
Section 3.3 Illegality.
 
If any Lender determines that any Legal Requirement has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR, then, on notice thereof by
such Lender to the Borrower (through the Administrative Agent, in the case of
any Term Loans), any obligation of such Lender to make or continue LIBOR Loans
or to convert Base Rate Loans to LIBOR Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender is a Revolving Loan Lender or such
Lender may not lawfully continue to maintain such LIBOR Loans; provided that (i)
in the case of Term Loans or Capex Loans, if prior to such prepayment date the
affected Lender and the Borrower can agree upon an alternative mutually
acceptable basis for determining the interest rate from time to time applicable
to the Term Loans or Capex Loans owing to such Lender that will avoid such
illegality (it being understood and agreed that the Base Rate shall be an
acceptable substitute rate if the Borrower so elects and it shall be legal for
such Lender to maintain its Loans as Base Rate Loans), such interest rate shall
take effect from the date of such agreement in lieu of such required prepayment;
and (ii) in the case of LIBOR Revolving Loans, if conversion of such Revolving
Loans into Base Rate Loans will avoid such illegality, all LIBOR Revolving Loans
shall be converted to Base Rate Revolving Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
 
19

--------------------------------------------------------------------------------


 
Section 3.4 Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or the Issuing Bank (including any reserve established
by the Federal Reserve Board); or
 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Loans made by such Lender or any
Letter of Credit issued by the Issuing Bank pursuant to Section 2.14;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Bank of making or maintaining any Loan or such Letter of
Credit (or of maintaining its obligation to make any such Loan or Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank, as applicable, for such additional costs incurred or reduction suffered.
 
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender or the Letters of Credit issued
by the Issuing Bank, to a level below that which such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 3.4 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as
applicable, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 3.4 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 3.4 for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; and provided, further, that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
 
20

--------------------------------------------------------------------------------


 
Section 3.5 Funding Losses.
 
The Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of (i) any failure by the Borrower (for a reason other than the wrongful failure
of such Lender to make a Loan) to borrow or prepay any Loan on the date or in
the amount notified by the Borrower, or (ii) any payment or prepayment of any
Loan on a day other than the last day of an Interest Period with respect thereto
(whether voluntary, mandatory, by reason of acceleration, or otherwise),
including the amount (if any) determined by the relevant Lender by which (x) the
interest at the LIBOR which such Lender would have received for the period from
the date of receipt of funds to repay or prepay a Loan to the last day of the
applicable Interest Period for such Loan if the principal received had been paid
on the last day of such Interest Period exceeds (y) the amount which such Lender
would be able to obtain by placing an amount equal to the amount received by it
on deposit with a leading bank in the appropriate interbank market for a period
starting on the Business Day following receipt and ending on the last day of the
applicable Interest Period. Any Lender demanding indemnification for any loss or
expense sustained or incurred by it pursuant to this Section 3.5 shall, at the
time of such demand, deliver to the Borrower a certificate specifying in
reasonable detail the additional amount to be paid to it for any such loss or
expense. Each determination by a Lender of the amounts owing to it pursuant to
this Section 3.5 shall be conclusive and binding in the absence of manifest
error.
 
Section 3.6 Duty to Mitigate; Replacement of Lenders.
 
(a) If the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.1, or if any Lender requests compensation under Section 3.4, or if the
Borrower would be required to prepay the Loans of any Lender pursuant to
Section 3.3, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.1 or 3.4 or
avoid the prepayment under Section 3.3, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b) If the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.1, or if any Lender requests compensation under Section 3.4, or if the
Borrower would be required to prepay the Loans of any Lender pursuant to
Section 3.3, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.4), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from payments required to be made pursuant to Section 3.1 or a claim
for compensation under Section 3.4, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
21

--------------------------------------------------------------------------------


 
Section 3.7 Survival.
 
All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and the payment in full of all Obligations.
 
ARTICLE IV

 
CONDITIONS PRECEDENT
 
Section 4.1 Conditions Precedent to Borrowing of Term Loans.
 
The obligation of each Term Loan Lender to advance Term Loans on the Closing
Date is subject to the satisfaction of the following conditions precedent:
 
(a) Principal Loan Documents.
 
(i) Each of the following documents shall be substantially in accordance with
the relevant form attached hereto and otherwise in form and substance reasonably
acceptable to the Required Lenders, shall have been duly authorized, executed
and delivered by the parties thereto (such parties shall include, but not be
limited to, the Borrower, the other Loan Parties, the Administrative Agent, the
Collateral Agent and the Lenders), shall be in full force and effect, and
originals thereof shall have been delivered to the Administrative Agent and the
Borrower:
 

 
(A)
this Agreement;

 

 
(B)
a Note in favor of each Lender requesting a Note, each in a principal amount
equal to that Lender’s Commitment;

 

 
(C)
the Collateral Agency Agreement;

 
22

--------------------------------------------------------------------------------


 

 
(D)
the Security Agreement;

 

 
(E)
the Subsidiary Guaranty and the Contribution Agreement;

 

 
(F)
the Subsidiary Security Agreement;

 

 
(G)
the Pledge Agreements; and

 

 
(H)
all other Security Documents.

 
(ii) A copy (which may be in electronic form satisfactory to the Administrative
Agent) of each of the Material Contracts in existence as of the Closing Date
shall have been delivered to the Administrative Agent, together with a
certificate of a Responsible Officer of the Borrower certifying as of the
Closing Date that each such Material Contract delivered (A) is a true, correct
and complete copy of such document and (B) is in full force and effect.
 
(b) Base Case Projections. The Administrative Agent shall have received the Base
Case Projections of the Borrower, certified as such by a Responsible Officer of
the Borrower, approved in a certification by the Model Auditor and in form and
substance satisfactory to the Administrative Agent, including therein
projections of revenues, operating expenses, cash flow, debt service, capital
expenditures (which items shall be categorized to show discretionary capital
expenditures to be undertaken in the ordinary course of business and Expansion
Capital Expenditures) and other related items, and which shall show (i) a
minimum projected Debt Service Coverage Ratio for the period from the Closing
Date through the fifth anniversary thereof of at least 1.9 to 1.0, and (ii) a
maximum projected Leverage Ratio of less than 6.40x as of each Calculation Date
occurring on or after the Closing Date, together with a certification as of the
Closing Date by a Responsible Officer of the Borrower that the Base Case
Projections are based on reasonable assumptions and prepared in good faith
taking into account all information known to such officer, after due inquiry.
The Administrative Agent shall have received a report of the Model Auditor
satisfactory to the Administrative Agent regarding the Model Auditor’s audit of
the Base Case Projections.
 
(c) Pro Forma Balance Sheet. The Administrative Agent shall have received a
certified copy of a pro forma balance sheet setting forth the assets and
liabilities of the Borrower and its Subsidiaries on a consolidated basis.
 
(d) Hedging Arrangements. The Borrower shall have entered into Hedging
Agreements with the Hedging Banks, and into novation agreements with respect to
the Existing Hedges, on terms acceptable to the Borrower, the Hedging Banks and
the Administrative Agent, which Hedging Transactions shall establish, in the
aggregate, a fixed interest rate for at least 100% of the Term Loans projected
to be outstanding for the period from the Closing Date to the fifth (5th)
anniversary of the Closing Date.
 
(e) Organizational Documents. The Administrative Agent shall have received the
following:
 
(i) the certificate of incorporation, articles of incorporation, certificate of
limited partnership, certificate of formation, articles of organization or
comparable document of each Loan Party, certified as of a recent date prior to
the Closing Date by the Secretary of State (or comparable public official) of
its state of incorporation or formation;
 
23

--------------------------------------------------------------------------------


 
(ii) a certificate of good standing (or comparable certificate), certified as of
a recent date prior to the Closing Date by the Secretary of State (or comparable
public official) of its state of incorporation or formation stating that each
Loan Party is in good corporate or limited liability company and tax standing
under the laws of such states;
 
(iii) a certificate of the Secretary or an Assistant Secretary (or comparable
officer) of each Loan Party, dated the Closing Date, certifying that
(A) provided in connection therewith is a true and correct copy (which may be in
electronic form satisfactory to the Administrative Agent) of the bylaws,
partnership agreement, limited liability company agreement or comparable
document of each Loan Party as in effect on the Closing Date; (B) provided in
connection therewith are true and correct copies of resolutions duly adopted by
the board of directors or other governing body of each Loan Party (or other
comparable enabling action) and continuing in effect, which authorize the
execution, delivery and performance by each Loan Party of the Loan Documents to
be executed by such Loan Party and the consummation of the transactions
contemplated thereby; and (C) there are no proceedings for the dissolution or
liquidation of each Loan Party; and
 
(iv) a certificate of the Secretary or an Assistant Secretary (or comparable
officer) of each Loan Party, dated the Closing Date, certifying the incumbency,
signatures and authority of the officers of such Loan Party authorized to
execute, deliver and perform the Loan Documents to be executed by such Loan
Party.
 
(f) Financial Statements, Financial Condition, Etc. The Borrower shall have
delivered to the Administrative Agent:
 
(i) (A) audited Financial Statements (each prepared on a consolidated basis) of
(1) the Borrower and its Subsidiaries as of and for the fiscal years ended
December 31, 2006 and 2005; (2) Mercury and its Subsidiaries as of and for the
fiscal years ended June 30, 2006 and 2005, and (3) SJJC and its Subsidiaries as
of and for the fiscal years ended December 31, 2006 and 2005, and (B) unaudited
Financial Statements (each prepared on a consolidated basis) of (1) Mercury and
its Subsidiaries as of and for the fiscal year ended June 30, 2007, and (2) the
Borrower and SJJC and their respective Subsidiaries as of and for the three
month periods ended March 31, 2007, and June 30, 2007, each of which shall be
certified by a Responsible Officer of the Borrower as being, to his Actual
Knowledge after due inquiry, complete in all material respects and fairly
presenting the financial condition, results of operations and changes in cash
flows of the Borrower, Mercury and SJJC and their respective Subsidiaries on
such dates and for any periods then ended, in accordance with GAAP applied on a
consistent basis;
 
24

--------------------------------------------------------------------------------


 
(ii) a certificate by the chief financial officer of the Borrower stating that
to his Actual Knowledge, after due inquiry, since the date of such Financial
Statements, no event has occurred, and no condition exists, that has had, or
could reasonably be expected to have, a Material Adverse Effect;
 
(iii) a certificate by the chief financial officer of the Borrower as to the
financial condition and solvency of the Borrower and its Subsidiaries (after
giving effect to the incurrence of Indebtedness pursuant to the Loan Documents);
and
 
(iv) such other financial, business and other information regarding the
Investor, the Borrower or any of its Subsidiaries as the Administrative Agent,
the Issuing Bank or any Lender may reasonably request, including information as
to possible contingent liabilities, existing or threatened litigation, tax
matters, environmental matters and obligations for employee benefits and
compensation.
 
(g) Security Documents. Except with respect to Motor Vehicles and other
Equipment covered by a certificate of title or ownership, all filings and
recordings necessary, in the opinion of the Administrative Agent, to perfect the
security interests contemplated to be granted to the Collateral Agent for the
benefit of the Secured Parties under the Security Documents shall have been
made, and the Administrative Agent shall have received evidence satisfactory to
it that the Security Documents are in full force and effect and the Liens
contemplated by the Security Documents are perfected and of first priority
(except for any such prior Liens which are expressly permitted by this Agreement
to be prior). The Administrative Agent shall have received:
 
(i) Uniform Commercial Code search certificates from the jurisdictions in which
Uniform Commercial Code financing statements are to be filed reflecting no other
financing statements or filings which evidence Liens of other Persons in the
Collateral which are prior to the Liens granted to the Collateral Agent in this
Agreement, the Security Documents and the other Loan Documents, except for any
such prior Liens (A) which are expressly permitted by this Agreement to be prior
or (B) for which the Administrative Agent has received a termination statement;
 
(ii) a Control Agreement for each of the Material Project Accounts, in each case
upon terms and provisions satisfactory to the Administrative Agent,
appropriately completed and duly executed by the Borrower, the Collateral Agent
and the depositary bank with which such Material Project Account is maintained;
 
(iii) evidence reasonably satisfactory to the Administrative Agent that the
instructions for all required transfers of funds are in place as required under
Section 9.1(b);
 
(iv) such other documents, instruments and agreements as the Administrative
Agent may reasonably request to create and perfect the Liens granted to the
Collateral Agent or any Lender in this Agreement, the Security Documents and the
other Loan Documents; and
 
25

--------------------------------------------------------------------------------


 
(v) such other evidence as the Administrative Agent may request to establish
that the Liens granted to the Collateral Agent for the benefit of the Secured
Parties in this Agreement, the Security Documents and the other Loan Documents
are perfected and prior to the Liens of other Persons in the Collateral, except
for any such Liens which are expressly permitted by this Agreement to be prior.
 
(h) Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion, addressed to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each Lender and dated the date of the Closing Date,
of:
 
(i) Pillsbury Winthrop Shaw Pittman LLP, special counsel to the Borrower and
certain of the Loan Parties;
 
(ii) Nelson Mullins Riley & Scarborough LLP, special Georgia and South Carolina
counsel to the Borrower;
 
(iii) Balch & Bingham LLP, special Alabama counsel to the Borrower;
 
(iv) Jones Vargas, special Nevada counsel to the Borrower;
 
(v) Perkins Coie LLP, special Colorado counsel to the Borrower; and
 
(vi) Emmet, Marvin & Martin LLP, counsel to the Collateral Agent.
 
Each such opinion shall be in customary form and substance reasonably
satisfactory to the Administrative Agent and address such matters as the
Administrative Agent may reasonably request.
 
(i) Insurance. All insurance required to be maintained by the Borrower and its
Subsidiaries under Section 6.5 shall be in full force and effect, all premiums
then due and payable in connection therewith shall have been paid, such
insurance shall not be subject to cancellation without prior notice to the
Administrative Agent and Lenders and shall otherwise conform to the requirements
for such insurance under Section 6.5, and the Administrative Agent shall have
received (a) a certificate or certificates of an independent insurance broker or
carrier reasonably satisfactory to the Administrative Agent in confirmation
thereof and (b) an insurance report prepared by the Insurance Consultant in form
and substance satisfactory to the Administrative Agent.
 
(j) Accounts. The Accounts required under the Collateral Agency Agreement shall
have been established to the reasonable satisfaction of the Administrative
Agent, and the Borrower shall have executed and delivered all relevant documents
to be entered into with the Collateral Agent with respect to the establishment
of the Accounts.
 
(k) Governmental Approvals And Material Contracts. All Governmental
Authorizations required for the operation of the businesses of the Borrower and
its Subsidiaries shall be in full force except as could not reasonably be
expected to have a Material Adverse Effect. There shall not be any default under
any Material Contract or Governmental Authorization that could reasonably be
expected to have a Material Adverse Effect or permit any party to a Material
Contract to terminate such document or suspend its performance thereunder.
 
26

--------------------------------------------------------------------------------


 
(l) Repayment of Indebtedness; Fees, etc.. The Administrative Agent shall have
received evidence satisfactory to it that (i) all existing Indebtedness of the
Borrower and its Subsidiaries (including Mercury and SJJC) has been or
concurrently with the Closing Date is being repaid in full (other than Permitted
Indebtedness); and (ii) the Borrower shall have paid (or shall simultaneously
pay with proceeds of the initial Borrowing of Term Loans) all fees, costs and
other expenses and all other amounts then due and payable pursuant to this
Agreement.
 
(m) Release of Prior Liens. The Administrative Agent shall have received
evidence satisfactory to it of the termination and release of all liens and
security interests in and to the Collateral which had been granted to secure the
obligations of each of the Borrower, Mercury and SJJC in respect of the
Indebtedness being refinanced by the Term Loans.
 
(n) Acquisition of Equity Securities of Mercury and SJJC. The Administrative
Agent shall have received evidence satisfactory to it that the Borrower shall
have acquired all right, title and interest in and to 100% of the issued and
outstanding Equity Securities of each of Mercury and SJJC, in each case free and
clear of all Liens.
 
(o) Operating Budget. The Administrative Agent shall have received a business
plan and operating budget for the remainder of the calendar year 2007, showing
in reasonable detail all projected revenues and operating expenses (identifying
separately capital expenditures), debt service and other related items with
respect to the Borrower and its Subsidiaries for such period on a monthly basis.
 
(p) Leasehold Mortgages. To the extent that a FBO Lease permits without the
consent of the relevant Airport Authority, or the applicable Airport Authority
has authorized, the granting of a Lien in the leasehold interest under such FBO
Lease, a mortgage or deed of trust, as applicable, securing the Obligations in
favor of the Secured Parties with respect to such leasehold interest shall have
been duly executed and recorded with the appropriate real estate filing office,
and the Borrower shall have delivered to the Administrative Agent a true and
complete copy of each such mortgage or deed of trust, provided that the
Administrative Agent, acting at the direction of the Mandated Lead Arrangers,
may waive the requirement to record such mortgage or deed of trust with respect
to one or more specific FBO Leases in cases where the recording of such mortgage
or deed of trust would require amendments to the relevant FBO Lease (such waiver
not to be unreasonably withheld or delayed).
 
(q) Consents. All third party approvals and consents (including all required
Governmental Authorizations) necessary to consummate the transactions
contemplated by the Loan Documents (including the transfer of all of the common
Equity Securities of Mercury and SJJC to the Borrower) shall have been duly
obtained and shall be in full force and effect and in form and substance
satisfactory to the Administrative Agent, and the Administrative Agent shall
have received a copy of such approval or consent certified by the applicable
Loan Party.
 
27

--------------------------------------------------------------------------------


 
(r) Other Documents, Etc. The Administrative Agent shall have received such
other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.
 
Section 4.2 Conditions Precedent to All Loans.
 
The obligation of each Lender to advance Loans on a Disbursement Date (including
the disbursement of Term Loans on the Closing Date), other than a Loan resulting
from a Drawing on a Letter of Credit as provided in Section 2.14, is subject to
the satisfaction of the following conditions precedent:
 
(a) Initial Capex and Revolving Loan Borrowings and Letter of Credit. With
respect to the initial Borrowing of Capex Loans and Revolving Loans and the
initial issuance of a Letter of Credit pursuant to Section 2.14, the initial
Borrowing of Term Loans shall have occurred or shall concurrently occur.
 
(b) Borrowing Request. The Administrative Agent shall have timely received a
fully executed copy of a Borrowing Request for the applicable Disbursement Date,
as the case may be, in compliance with the requirements of Section 2.1, 2.2 or
2.3, as applicable.
 
(c) Representation And Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in the Loan Documents (as the same
may have been modified through supplements or amendments to the related
disclosure schedules in accordance with Section 5.31 hereof) shall be true,
correct and accurate in all material respects on and as of the applicable
Disbursement Date (except to the extent such representations and warranties
relate to an earlier date, in which case, such representations and warranties
shall be true in all material respects as of such date).
 
(d) No Default Or Event of Default. No Default or Event of Default shall have
occurred and be continuing, and with respect to any advance of Revolving Loans,
no Revolver Default or Revolver Event of Default, shall have occurred.
 
(e) Debt Service Reserve Account. The Debt Service Reserve Account shall have
been funded in an amount equal to not less than the Debt Service Reserve
Required Balance, other than any portion thereof that will be wired by the
Administrative Agent to the Collateral Agent out of the proceeds of a Borrowing
of Loans or, in the case of the disbursement of Term Loans on the Closing Date,
that will be deposited therein by the Collateral Agent from any reserve account
maintained in respect of the Indebtedness refinanced by the initial Borrowing of
Term Loans; provided that in lieu of a cash deposit to the Debt Service Reserve
Account, the Borrower may fund all or any portion of the Debt Service Reserve
Required Balance with a Debt Service Reserve Letter of Credit issued by an
Acceptable Issuer pursuant to Section 9.4 of this Agreement.
 
(f) No Material Adverse Effect. Since the date of the most recent audited
Financial Statements provided to the Administrative Agent, no event or
circumstance shall have occurred or reasonably be expected to occur, which,
individually or in the aggregate with other such events or circumstances, has
had a continuing Material Adverse Effect or which could reasonably be expected
to have a Material Adverse Effect.
 
28

--------------------------------------------------------------------------------


 
(g) Other Documents, etc. The Administrative Agent shall have received such
other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.
 
Each Borrowing shall be deemed to be a representation and warranty by the
Borrower that each of the statements set forth above in clauses (c) through (f)
of this Section 4.2 is true and correct as of the date of such Borrowing.
 
Section 4.3 Conditions Precedent to Effectiveness of this Agreement and the
Commitments.
 
This Agreement and the Commitments shall become effective upon the satisfaction
of the following conditions precedent:
 
(a) Organizational Documents. The Administrative Agent shall have received the
following:
 
(i) the certificate of incorporation of the Borrower, certified as of a recent
date prior to the Execution Date by the Secretary of State of its state of
incorporation;
 
(ii) a certificate of good standing, certified as of a recent date prior to the
Execution Date by the Secretary of State of its state of incorporation stating
that the Borrower is in good corporate and tax standing under the laws of such
states;
 
(iii) a certificate of a Responsible Officer of the Borrower, dated the
Execution Date, certifying that (A) provided in connection therewith is a true
and correct copy (which may be in electronic form satisfactory to the
Administrative Agent) of the bylaws of the Borrower as in effect on the
Execution Date; (B) provided in connection therewith are true and correct copies
of resolutions duly adopted by the board of directors of the Borrower and
continuing in effect, which authorize the execution, delivery and performance by
the Borrower of the Loan Documents to be executed by it and the consummation of
the transactions contemplated thereby; and (C) there are no proceedings for the
dissolution or liquidation of the Borrower;
 
(iv) a certificate of the Secretary or an Assistant Secretary of the Borrower,
dated the Execution Date, certifying the incumbency, signatures and authority of
the officers of the Borrower authorized to execute, deliver and perform the Loan
Documents to be executed by the Borrower;
 
(v) a certificate of a Responsible Officer of the Borrower, dated the Execution
Date, certifying that each of the following representations and warranties are
true and correct as of the Execution Date, and such representations and
warranties shall be deemed made hereunder as of the Execution Date for all
purposes of the Loan Documents, including Section 8.1(g):
 

 
(A)
Due Incorporation, Qualification, etc. The Borrower (1) is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (2) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (3) is
duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification or license
and where the failure to be so qualified or licensed could reasonably be
expected to have a Material Adverse Effect.

 
29

--------------------------------------------------------------------------------


 

 
(B)
Authority. The execution, delivery and performance by the Borrower of this
Agreement and the consummation of the transactions contemplated hereby (1) are
within the power of the Borrower and (2) have been duly authorized by all
necessary actions on the part of the Borrower.

 

 
(C)
Enforceability. This Agreement has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as limited
by bankruptcy, fraudulent conveyance, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

 
(D)
Non-Contravention. The execution and delivery by the Borrower of this Agreement
and the performance by the Borrower of its obligations hereunder do not
(1) contravene the Borrower’s organizational documents; (2) violate any Legal
Requirement applicable to the Borrower; (3) violate any provision of, or result
in the breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any Contractual
Obligation of the Borrower or (4) result in the creation or imposition of any
Lien (or the obligation to create or impose any Lien) upon any Property, asset
or revenue of the Borrower other than Permitted Liens.

 

 
(E)
Approvals. No material consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person (including equity holders of any Person) is required in connection with
the execution or delivery by the Borrower of this Agreement and the performance
by the Borrower of its obligations hereunder.

 

 
(F)
No Violation or Default. No Default or Event of Default has occurred and is
continuing.

 

 
(G)
Litigation. Except as set forth in Schedule 5.7, no actions (including
derivative actions), suits, proceedings (including arbitration proceedings or
mediation proceedings) or investigations are pending or, to Borrower’s
knowledge, threatened against any of the Loan Parties at law or in equity in any
court, arbitration proceeding or before any other Governmental Authority which
(1) if adversely determined, could reasonably be expected (alone or in the
aggregate) to have a Material Adverse Effect or (ii) seek to enjoin, either
directly or indirectly, the execution or delivery by the Borrower of this
Agreement or the performance by the Borrower of its obligations hereunder and
thereunder.

 
30

--------------------------------------------------------------------------------


 
(b) Opinion of Counsel. The Administrative Agent shall have received a favorable
written opinion, addressed to the Administrative Agent, the Collateral Agent,
the Issuing Bank and each Financing Party and dated the Execution Date, of
Pillsbury Winthrop Shaw Pittman LLP, special counsel to the Borrower. Such
opinion shall be in customary form and substance reasonably satisfactory to the
Administrative Agent and address such matters as the Administrative Agent may
reasonably request.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants to the Administrative Agent and the
other Financing Parties that as of the date of each Borrowing and each issuance
of a Letter of Credit (except to the extent such representations and warranties
relate to an earlier date, in which case, such representations and warranties
shall be true as of such date):
 
Section 5.1 Due Incorporation, Qualification, etc.
 
Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation; (b) has the power and authority to
own, lease and operate its properties and carry on its business as now
conducted; and (c) is duly qualified, licensed to do business and in good
standing as a foreign corporation, partnership or limited liability company, as
applicable, in each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification or license
and where the failure to be so qualified or licensed could reasonably be
expected to have a Material Adverse Effect.
 
Section 5.2 Authority.
 
The execution, delivery and performance by each Loan Party of each Loan Document
executed, or to be executed, by such Loan Party and the consummation of the
transactions contemplated thereby (a) are within the power of such Loan Party
and (b) have been duly authorized by all necessary actions on the part of such
Loan Party.
 
Section 5.3 Enforceability.
 
Each Loan Document executed, or to be executed, by each Loan Party has been, or
will be, duly executed and delivered by such Loan Party and constitutes, or will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
limited by bankruptcy, fraudulent conveyance, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and general principles of equity.
 
31

--------------------------------------------------------------------------------


 
Section 5.4 Non-Contravention.
 
The execution and delivery by each Loan Party of the Loan Documents executed by
such Loan Party and the performance and consummation by each Loan Party of the
transactions contemplated thereby do not (a) contravene such Loan Party’s
organizational documents; (b) violate any Legal Requirement applicable to such
Loan Party; (c) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any Contractual Obligation of such
Loan Party or (d) result in the creation or imposition of any Lien (or the
obligation to create or impose any Lien) upon any Property, asset or revenue of
such Loan Party (except such Liens as may be created in favor of the Collateral
Agent for the benefit of itself and the Secured Parties pursuant to this
Agreement or the other Loan Documents).
 
Section 5.5 Approvals; No Other Business.
 
(a) Except as set forth on Schedule 5.5, no material consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person (including equity holders of any Person) is required
in connection with the execution, delivery or performance by any Loan Party of
the Loan Documents executed by such Loan Party or consummation of the
transactions contemplated thereby, except for those which have been made or
obtained and are in full force and effect.
 
(b) All Governmental Authorizations required for the ownership, leasing,
operation and maintenance of the businesses of the Borrower and its Subsidiaries
have been duly obtained and are in full force and effect without any known
conflict with the rights of others and free from any unduly burdensome
restrictions, except where any such failure to obtain such Governmental
Authorizations or any such conflict or restriction could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. None of the Borrower or any of its Subsidiaries has Actual Knowledge of
any notice or other communication from any Governmental Authority regarding
(i) any revocation, withdrawal, suspension, termination or modification of, or
the imposition of any material conditions with respect to, any Governmental
Authorization, or (ii) any other limitations on the conduct of business by any
such Loan Party, except where any such revocation, withdrawal, suspension,
termination, modification, imposition or limitation could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
(c) Except for any consents or approvals required for the Collateral Agent or
any foreclosure purchaser to become the lessee under any FBO Lease or as set
forth on Schedule 5.5, no Governmental Authorization is required for either
(i) the pledge or grant by any Loan Party of the Liens purported to be created
in favor of the Collateral Agent for the benefit of the Secured Parties in
connection herewith or any other Loan Document or (ii) the exercise by the
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created pursuant to any of the Security Documents or
created or provided for by any Governmental Rule), except, in each case, for
(A) such Governmental Authorizations that have been obtained and are in full
force and effect and fully disclosed to Administrative Agent in writing, and
(B) filings or recordings contemplated in connection with this Agreement or any
Security Document.
 
32

--------------------------------------------------------------------------------


 
(d) None of the Borrower, Mercury, SJJC or any of their respective Subsidiaries
engages, either directly or indirectly, in any business other than the
businesses conducted by the Borrower and its Subsidiaries as of the Execution
Date or any business substantially related or incidental thereto.
 
Section 5.6 No Violation or Default.
 
(a) None of the Borrower or any of its Subsidiaries is in violation of or in
default with respect to (i) any Legal Requirement applicable to such Person or
(ii) any Contractual Obligation of such Person (nor is there any waiver in
effect which, if not in effect, would result in such a violation or default),
where, in each case, such violation or default could reasonably be expected to
have a Material Adverse Effect.
 
(b) Without limiting the generality of the foregoing, none of the Borrower or
any of its Subsidiaries (i) has violated any Environmental Laws, (ii) has any
liability under any Environmental Laws or (iii) has Actual Knowledge of an
investigation or is under investigation by any Governmental Authority having
authority to enforce Environmental Laws, where such violation, liability or
investigation could reasonably be expected to have a Material Adverse Effect.
 
(c) No Default or Event of Default has occurred and is continuing.
 
Section 5.7 Litigation.
 
Except as set forth in Schedule 5.7, no actions (including derivative actions),
suits, proceedings (including arbitration proceedings or mediation proceedings)
or investigations are pending or, to Borrower’s knowledge, threatened against
any of the Loan Parties at law or in equity in any court, arbitration proceeding
or before any other Governmental Authority which (i) if adversely determined,
could reasonably be expected (alone or in the aggregate) to have a Material
Adverse Effect or (ii) seek to enjoin, either directly or indirectly, the
execution, delivery or performance by any Loan Party of the Loan Documents or
the transactions contemplated thereby.
 
Section 5.8 Possession Under Leases; Title.
 
(a) Schedule 5.8 lists all Material Leases, including the Heliport Contract. The
Borrower and its Subsidiaries have complied with all material obligations under
all Material Leases to which they are a party and enjoy peaceful and undisturbed
possession under such Material Leases. Neither the Borrower nor any of its
Subsidiaries own any real property.
 
33

--------------------------------------------------------------------------------


 
(b) The Borrower and its Subsidiaries own and have good and marketable title, or
a valid leasehold interest in, all Property necessary in their businesses as
currently conducted and as currently proposed to be conducted.
 
(c) None of the Property referred to in the foregoing paragraph (b) is subject
to Liens other than Permitted Liens.
 
Section 5.9 Financial Statements.
 
The Financial Statements of the Borrower and its Subsidiaries (prepared on a
consolidated basis) which have been delivered to the Administrative Agent in
accordance with Section 6.1, (a) are in accordance with the books and records of
such Loan Parties, which have been maintained in accordance with good business
practice; (b) have been prepared in conformity with GAAP subject, in the case of
unaudited Financial Statements only, to normal year-end audit adjustments and
the absence of footnotes, none of which, if provided, would reflect a material
adverse change in the business, assets, financial condition or operating
performance of such Loan Parties taken as a whole; and (c) fairly present in all
material respects the financial conditions and results of operations of such
Loan Parties, respectively, as of the date thereof and for the period covered
thereby. Neither the Borrower nor any of its Subsidiaries have any contingent
obligations, liability for taxes or other outstanding obligations (including
obligations in respect of off-balance sheet transactions) required to be shown
on an annual or quarterly Financial Statement, as applicable, in accordance with
GAAP, which, in any such case, are material in the aggregate, except as
disclosed in the audited Financial Statements furnished to the Administrative
Agent prior to the Closing Date pursuant to Section 4.1(f)(i), or in the
Financial Statements delivered to the Administrative Agent pursuant to Sections
6.1(a) or (b) or otherwise disclosed in writing to the Administrative Agent.
 
Section 5.10 Creation, Perfection and Priority of Liens.
 
Except as set forth on Schedule 5.10 and except with respect to Motor Vehicles
and other Equipment covered by a certificate of title or ownership, as of the
Closing Date, (a) the execution and delivery of the Loan Documents by the Loan
Parties, together with the filing of any Uniform Commercial Code financing
statements and the recording of the U.S. Patent and Trademark Office filings
delivered to the Administrative Agent for filing and recording, and the
recording of any mortgages or deeds of trust delivered to the Administrative
Agent for recording (but not yet recorded), are effective to create in favor of
the Collateral Agent for the benefit of the Secured Parties, as security for the
Obligations, a valid and perfected first priority Lien on all of the Collateral
as of the Closing Date (subject only to Permitted Liens), and (b) all filings
and other actions necessary or desirable to perfect and maintain the perfection
and first priority status of such Liens have been duly made or taken and remain
in full force and effect.
 
Section 5.11 Equity Securities.
 
All outstanding Equity Securities of the Borrower and its Subsidiaries are duly
authorized, validly issued, fully paid and non-assessable. There are no
outstanding subscriptions, options, conversion rights, warrants or other
agreements or commitments of any nature whatsoever (firm or conditional)
obligating any such Loan Party to issue, deliver, sell or purchase, or cause to
be issued, delivered, sold or purchased, any additional Equity Securities of any
such Loan Party, or obligating any such Loan Party to grant, extend or enter
into any such agreement or commitment. All Equity Securities of each such Loan
Party have been offered and sold in compliance with all federal and state
securities laws and all other Legal Requirements, except where any failure to
comply is not reasonably likely to have a Material Adverse Effect.
 
34

--------------------------------------------------------------------------------


 
Section 5.12 No Agreements to Sell Assets; Etc.
 
Neither the Borrower nor any of its Subsidiaries have any legal obligation,
absolute or contingent, to any Person to sell the assets of such Loan Party
(except as permitted by Section 7.3), or to effect any merger, consolidation or
other reorganization of any such Loan Party (except as permitted by Section 7.4)
or to enter into any agreement with respect thereto.
 
Section 5.13 Employee Benefit Plans.
 
(a) Except as set forth on Schedule 5.13, no Employee Benefit Plan is a Plan as
of the Closing Date, and no Employee Benefit Plan with a reasonably expected
annual contribution obligation of more than $500,000 is a Plan. Except as set
forth on Schedule 5.13, as of the Closing Date, neither the Borrower nor any of
its Subsidiaries have any liability with respect to any post-retirement benefit
under any Employee Benefit Plan which is an employee welfare benefit plan (as
defined in section 3(1)  of ERISA), other than (i) liability for health plan
continuation coverage described in Part 6 of Title I of ERISA, or (ii) other
liability which could not reasonably be expected to have a Material Adverse
Effect.
 
(b) Except for compliance failures which may be corrected under the Employee
Plans Compliance Resolution System without a Material Adverse Effect, each
Employee Benefit Plan maintained by the Borrower or any Subsidiary complies, in
both form and operation, in all material respects, with its terms, ERISA and the
IRC, and, to the knowledge of the Borrower, no condition exists or event has
occurred with respect to any Employee Benefit Plan which would result in the
incurrence by the Borrower or any of its Subsidiaries or any ERISA Affiliate of
any liability, fine or penalty which would result in a Material Adverse Effect.
Each Employee Benefit Plan, related trust agreement, arrangement and commitment
of the Borrower or any of its Subsidiaries or any ERISA Affiliate is legally
valid and binding and in full force and effect, except to the extent that the
failure to be so legally valid, binding, and in full force and effect could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower or any other Loan Party, as of the Closing Date, no Employee
Benefit Plan is being audited or investigated by any government agency or is
subject to any pending or threatened material claim or suit, which could
reasonably be expected to result in a Material Adverse Effect. None of the
Borrower or its Subsidiaries, or, to the best knowledge of the Borrower, the
ERISA Affiliates or any fiduciary of any Employee Benefit Plan has, individually
or in the aggregate, engaged in a prohibited transaction under section 406 of
ERISA or section 4975 of the IRC which would result in a Material Adverse Effect
to the Loan Parties, taken as a whole.
 
(c) Except as set forth on Schedule 5.13, none of the Borrower or any of its
Subsidiaries contributes to or has any material contingent obligations to any
Multiemployer Plan as of the Closing Date, and none of the Borrower or any of
its Subsidiaries or the ERISA Affiliates has (i) a reasonably expected annual
contribution obligation of more than $500,000 to any Multiemployer Plan or (ii)
has any contingent obligation to any Multiemployer Plan which could reasonably
be expected to result in a Material Adverse Effect. None of the Borrower or any
of its Subsidiaries or the ERISA Affiliates has any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under section 4201
of ERISA or as a result of a sale of assets described in section 4204 of ERISA,
which liability could reasonably be expected to have a Material Adverse Effect.
None of the Borrower or any of its Subsidiaries or the ERISA Affiliates has been
notified that any Multiemployer Plan is in reorganization or insolvent under and
within the meaning of section 4241 or section 4245 of ERISA or that any
Multiemployer Plan intends to terminate or has been terminated under section
4041A of ERISA, except to the extent that such event could not reasonably be
expected to have a Material Adverse Effect.
 
35

--------------------------------------------------------------------------------


 
Section 5.14 Other Regulations.
 
Neither the Borrower nor any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940, the Public Utility Holding Company Act of
2005, the Federal Power Act, the Interstate Commerce Act, any state public
utilities code or to any other Governmental Rule limiting its ability to incur
Indebtedness.
 
Section 5.15 Patent and Other Rights.
 
The Borrower and its Subsidiaries own, license or otherwise have the full right
to use, under validly existing agreements, all material patents, licenses,
trademarks, trade names, trade secrets, service marks, copyrights and all rights
with respect thereto, which are required to conduct their businesses as now
conducted and as currently proposed to be conducted, except where the failure to
own, license or otherwise have the full right to use could not reasonably be
expected to result in a Material Adverse Effect. Each of the patents,
trademarks, trade names, service marks and copyrights owned by any such Loan
Party which is registered with any Governmental Authority is set forth on
Schedule 5.15. The Borrower and its Subsidiaries conduct their respective
businesses without infringement or, to the best of the Borrower’s knowledge,
claim of infringement of any trademark, trade name, trade secret, service mark,
patent, copyright, license or other intellectual property right of other
Persons, except where such infringement or claim of infringement could not
reasonably be expected to have a Material Adverse Effect. There is no
infringement or, to the best of the Borrower’s knowledge, claim of infringement
by others of any material trademark, trade name, trade secret, service mark,
patent, copyright, license or other intellectual property right of any of such
Loan Parties.
 
Section 5.16 Governmental Charges.
 
Each of the Borrower and its Subsidiaries has timely filed or caused to be
filed, or has timely requested extensions for, all tax returns which are
required to be filed by it. Each of the Borrower and its Subsidiaries has paid,
or made provision for the payment of, all Taxes and other Governmental Charges
which have or may have become due pursuant to said returns or otherwise and all
other indebtedness, except such Governmental Charges or indebtedness, if any,
which are being contested in good faith and as to which adequate reserves
(determined in accordance with GAAP) have been established. Except as could not
reasonably be expected to have a Material Adverse Effect, proper and accurate
amounts have been withheld by each such Loan Party from its employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law and such withholdings have been timely paid to the respective
Governmental Authorities. Except as set forth on Schedule 5.16 and as could not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any of its Subsidiaries has executed or filed with the Internal Revenue
Service or any other Governmental Authority any agreement or document extending,
or having the effect of extending, the period for assessment or collection of
any Taxes or Governmental Charges.
 
36

--------------------------------------------------------------------------------


 
Section 5.17 Margin Stock.
 
Neither the Borrower nor any of its Subsidiaries owns any Margin Stock which, in
the aggregate, would constitute a substantial part of the assets of such Loan
Party, and no proceeds of any Loan will be used to purchase or carry, directly
or indirectly, any Margin Stock or to extend credit, directly or indirectly, to
any Person for the purpose of purchasing or carrying any Margin Stock.
 
Section 5.18 Subsidiaries, Etc.
 
Schedule 5.18 (as supplemented by the Borrower quarterly (or as needed to meet
the conditions to lending for any Borrowing) in a written notice to the
Administrative Agent) sets forth each of the Subsidiaries of the Borrower, its
jurisdiction of organization, the classes of its Equity Securities, the number
of shares of each such class issued and outstanding, the percentages of Equity
Securities of each such class owned directly or indirectly by the Borrower and
whether the Borrower owns such Equity Securities directly or, if not, the
Subsidiary of the Borrower that owns such Equity Securities and the number of
shares and percentages of Equity Securities of each such class owned directly or
indirectly by the Borrower. All of the outstanding Equity Securities of each
such Subsidiary indicated on Schedule 5.18 as owned by the Borrower are owned
beneficially and of record by the Borrower or a Subsidiary of the Borrower free
and clear of all Liens other than Permitted Liens.
 
Section 5.19 Solvency, Etc.
 
Each of the Investor and the Borrower and its Subsidiaries is Solvent and, after
the execution and delivery of the Loan Documents and the consummation of the
transactions contemplated thereby, will be Solvent.
 
Section 5.20 Labor Matters.
 
There are no disputes presently subject to grievance procedure, arbitration or
litigation under any of the collective bargaining agreements, employment
contracts or employee welfare or incentive plans to which any of the Borrower or
its Subsidiaries is a party, and there are no strikes, lockouts, work stoppages
or slowdowns, or, to the best knowledge of the Borrower, jurisdictional disputes
or organizing activities occurring or threatened, which alone or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
 
37

--------------------------------------------------------------------------------


 
Section 5.21 Contracts.
 
(a) Schedule 5.21 lists all of the following contracts (“Contracts”) of the
Borrower and each of its Subsidiaries as of the Closing Date other than
contracts relating solely to Immaterial FBOs:
 
(i) each partnership, joint venture or other similar material agreement or
arrangement to which any of the Borrower or its Subsidiaries is a party with any
third party;
 
(ii) all other contracts and agreements relating to the airport services
businesses of the Borrower and its Subsidiaries pursuant to which any of the
Borrower or its Subsidiaries, individually or collectively, are obligated to
spend (whether by direct payment or through rendering services or otherwise) or
have a contractual right to receive revenues in excess of, $500,000 during any
twelve-month period;
 
(iii) each agreement of the Borrower and its Subsidiaries relating to
indebtedness for borrowed money (whether incurred, assumed, guaranteed or
secured by any asset);
 
(iv) each contract containing covenants purporting to materially limit the
freedom of the Borrower or any of its Subsidiaries to compete in any line of
business or in any geographic area;
 
(v) each other agreement which has aggregate expenditure obligations of
$1,000,000 or more to any Person.
 
(b) Each of the Material Contracts has a term and renewal period as set forth in
Schedule 5.21, such Material Contracts are in full force and effect, are valid
and binding, and enforceable against the Borrower and its Subsidiaries, as
applicable, and, to the best of the Borrower’s knowledge, the other parties
thereto in accordance with their respective terms. Neither the Borrower nor any
of its Subsidiaries, nor, to the best of the Borrower’s knowledge, any other
party to any such contract, is in default in the performance of, or is not in
compliance with, any material provision of any such Material Contract, including
any minimum service requirements under any Material Contract, and no event has
occurred that with the passage of time or the giving of notice or both would
constitute a default by the Borrower or any Subsidiary or, to the best of the
Borrower’s knowledge, any other party under any material provision thereof
entitling the termination of such Material Contract. No material right of
rescission, setoff, counterclaim or defense has been asserted and remains
outstanding with respect to any Material Contract or Material Contract Right. No
Material Contract or Material Contract Right has been sold, transferred,
assigned or pledged (unless such pledge has been released prior to the date
hereof) by any of the Borrower or its Subsidiaries and have not been pledged
(unless such pledge has been released prior to the date hereof) by any of their
respective predecessors-in-interest in respect of any such Material Contract to
any Person other than the Collateral Agent for the benefit of the Secured
Parties.
 
(c) Except as disclosed in Schedule 5.21 or as relates solely to Immaterial
FBOs, no material supplier to or landlord of any of the Borrower or its
Subsidiaries, including any party to the FBO Leases or the Heliport Contract or
any Governmental Authority, has taken, and neither the Borrower nor any of its
Subsidiaries has received, any written notice that, any material supplier to or
landlord of any of the Borrower or its Subsidiaries, including any party to any
of the FBO Leases or the Heliport Contract, or any Governmental Authority,
contemplates taking, any steps to terminate the business relationship of any of
the Borrower or its Subsidiaries with such supplier or landlord, including any
party to the FBO Leases or the Heliport Contract, which could reasonably be
expected to have a Material Adverse Effect.
 
38

--------------------------------------------------------------------------------


 
(d) None of the Borrower or its Subsidiaries or any of their Properties are
subject to any Contractual Obligation which could reasonably be expected to have
a Material Adverse Effect.
 
Section 5.22 No Material Adverse Effect.
 
No event has occurred and no condition exists which has had a continuing
Material Adverse Effect or could reasonably be expected to have a Material
Adverse Effect.
 
Section 5.23 Accuracy of Information Furnished.
 
The representations set forth in the Loan Documents and the other certificates,
statements and information (excluding the financial statements covered by
Section 5.9 and the projections covered by the next sentence) furnished by the
Loan Parties to the Financing Parties and advisors and agents of the Financing
Parties in connection with the Loan Documents and the transactions contemplated
thereby, taken as a whole, are true, complete and correct in all material
respects, do not contain any untrue statement of a material fact and do not omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. All projections
furnished by the Loan Parties to the Administrative Agent and the Lenders in
connection with the Loan Documents, and the transactions contemplated thereby
have been prepared on a basis consistent with the historical financial
statements described above, except as described therein, have been based upon
reasonable assumptions and represent, as of their respective dates of
presentations, the Loan Parties’ reasonable estimates of the future performance
of the Loan Parties.
 
Section 5.24 Brokerage Commissions.
 
No person other than Macquarie Securities (USA) Inc. is entitled to receive any
brokerage commission, finder’s fee or similar fee or payment in connection with
the extensions of credit contemplated by this Agreement as a result of any
agreement entered into by any Loan Party. No brokerage or other fee, commission
or compensation is to be paid by the Lenders with respect to the extensions of
credit contemplated hereby as a result of any agreement entered into by a Loan
Party, and the Borrower agrees to indemnify the Administrative Agent and the
Lenders against any such claims for brokerage fees or commissions and to pay all
expenses including reasonable attorney’s fees incurred by the Administrative
Agent and the Lenders in connection with the defense of any action or proceeding
brought to collect any such brokerage fees or commissions.
 
39

--------------------------------------------------------------------------------


 
Section 5.25 Policies of Insurance.
 
Schedule 5.25 sets forth a true and complete listing of all insurance maintained
by the Borrower and its Subsidiaries as of the Closing Date. Such insurance has
not been terminated and is in full force and effect, and each of such Loan
Parties has taken all action required to be taken as of the date of this
Agreement to keep unimpaired its rights thereunder in all material respects. The
Properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Loan Parties in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower and its Subsidiaries operate. Without limiting
the generality of the foregoing, the Borrower and its Subsidiaries are in
compliance in all material respects with the requirements set forth in Section
6.5.
 
Section 5.26 Project Accounts.
 
Schedule 5.26 sets forth a true and complete listing of all bank accounts and
securities accounts maintained by the Borrower and its Subsidiaries as of the
Closing Date (together with any additional or replacement accounts from time to
time established and maintained by any of the Borrower or its Subsidiaries in
accordance with Article IX hereof, the “Project Accounts”).
 
Section 5.27 Agreements with Affiliates and Other Agreements.
 
Except as disclosed on Schedule 5.27, none of the Borrower and its Subsidiaries
has entered into and, as of the Closing Date, does not contemplate entering
into, any material agreement or contract with any Affiliate of such Person
except upon terms at least as favorable to such Loan Party as an arms-length
transaction with unaffiliated Persons, based on the totality of the
circumstances. None of such Loan Parties is a party to or is bound by any
Contractual Obligation or is subject to any restriction under its respective
charter or formation documents, which could reasonably be expected to have a
Material Adverse Effect.
 
Section 5.28 No Indebtedness.
 
Except for Permitted Indebtedness and any Indebtedness described in Schedule
5.28, neither the Borrower nor any of its Subsidiaries has created, incurred,
assumed or permitted to exist any Indebtedness or Guarantee Obligations.
 
Section 5.29 Environmental Matters.
 
Except as disclosed in Schedule 5.29, (i) there are no facts, circumstances,
conditions or occurrences regarding any of the Borrower or its Subsidiaries or
their respective Properties that could reasonably be expected to give rise to
any Environmental Claims that could reasonably be expected to have a Material
Adverse Effect; (ii) there are no past, pending or, to the best of the
Borrower’s knowledge, threatened Environmental Claims against any of such Loan
Parties or their respective Properties that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, and
(iii) neither the Borrower nor any of its Subsidiaries nor, to the best of the
Borrower’s knowledge, any other Person, have used, released, discharged,
generated or stored any Hazardous Material at, on or under their respective
Properties, and there are no Hazardous Materials used or presently at, on or
under such Properties, except in compliance in all material respects with
applicable Environmental Laws.
 
40

--------------------------------------------------------------------------------


 
Section 5.30 Fuel Payment Arrangements.
 
Each Subsidiary of the Borrower operating a Non-Eligible FBO is obligated to
pay, and does pay, the purchase price for aviation fuel within three (3)
Business Days after delivery, and each other Subsidiary of the Borrower (except
for Subsidiaries operating Immaterial FBOs) is obligated to pay, and does pay,
the purchase price for aviation fuel within seven (7) Business Days after
delivery. All such aviation fuel is purchased on the basis of the prevailing
market price at the time of delivery.
 
Section 5.31 Supplementation of Representations and Warranties.
 
The Borrower may, with the consent of the Required Lenders (such consent not to
be unreasonably withheld or delayed), supplement or amend the Schedules to the
Loan Documents so as to update such Schedules from and after the Execution Date.

 
ARTICLE VI

 
AFFIRMATIVE COVENANTS
 
From and after the Closing Date and until the termination of the Commitments and
the satisfaction in full by the Borrower of all Obligations, the Borrower will
comply with the following affirmative covenants, unless the Required Lenders
shall otherwise consent in writing:
 
Section 6.1 Financial Statements; Operating Reports; Financial Certifications.
 
The Borrower shall furnish to the Administrative Agent and each Lender the
following:
 
(a) as soon as available and in no event later than ninety (90) days after the
close of each fiscal year of the Borrower, (i) copies of the audited Financial
Statements of the Borrower and its Subsidiaries prepared on a consolidated basis
for such year audited by KPMG LLP or another recognized firm of independent
certified public accountants acceptable to the Administrative Agent (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such Financial
Statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, which Financial Statements
shall be accompanied by a narrative from management of the Borrower which
discusses results for such period, and (ii) copies of the unqualified opinions
and, to the extent delivered, management letters delivered by such accountants
in connection with all such Financial Statements;
 
(b) as soon as available and in no event later than forty-five (45) days after
the last day of each of the first three fiscal quarters of each fiscal year of
the Borrower, copies of the Financial Statements of the Borrower and its
Subsidiaries prepared on a consolidated basis for such quarter and for the
fiscal year to date, certified by the president, chief financial officer or
treasurer of the Borrower to present fairly in all material respects the
financial condition, results of operations and other information reflected
therein and to have been prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of notes);
 
41

--------------------------------------------------------------------------------


 
(c) as soon as available and in no event later than thirty (30) days after the
last day of each calendar month, a copy of the monthly operating report of the
Borrower and its Subsidiaries for such month and for the fiscal year to date in
the form previously provided to the Administrative Agent;
 
(d) contemporaneously with the delivery of the Financial Statements and the
monthly operating report required by the foregoing paragraphs (a), (b) and (c),
(i) a compliance certificate of the president, chief financial officer or
treasurer of the Borrower which states that no Default or Event of Default has
occurred and is continuing or, if any Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof and what action the
Borrower proposes to take with respect thereto; and (ii) a certificate of the
president, chief financial officer or treasurer of the Borrower attaching a
statement of all Expansion Capital Expenditures made during the previous fiscal
quarter and the source of funds therefor and certifying that all such
expenditures complied with Section 7.16; and
 
(e) no later than thirty (30) days after each Calculation Date, a certificate of
the president, chief financial officer or treasurer of the Borrower, in
substantially the form of Exhibit E, certifying as to (i) the Backward Debt
Service Coverage Ratio for the Calculation Period ending on such Calculation
Date, (ii) the Forward Debt Service Coverage Ratio for the Calculation Period
commencing on the day following such Calculation Date, (iii) the Leverage Ratio
for the Calculation Period ending on such Calculation Date and (iv) EBITDA for
the Calculation Period ending on such Calculation Date, in each case together
with reasonably detailed information and calculations attached thereto
supporting such certification.
 
Section 6.2 Other Notices and Reports.
 
The Borrower shall furnish to the Administrative Agent and each Lender the
following, each in such form and such detail as the Administrative Agent or the
Required Lenders shall reasonably request:
 
(a) in no event later than five (5) Business Days after any of the Borrower or
its Subsidiaries knows of the occurrence or existence of (i) any Reportable
Event under any Plan or Multiemployer Plan, (ii) any actual or threatened
litigation, suits, claims, disputes or investigations against any of the
Borrower or its Subsidiaries involving potential monetary damages payable by any
such Loan Party of $1,000,000 or more (alone or in the aggregate) or in which
injunctive relief or similar relief is sought, which relief, if granted, could
be reasonably expected to have a Material Adverse Effect, (iii) any other event
or condition which, either individually or in the aggregate, could be reasonably
expected to have a Material Adverse Effect, including (A) breach or
non-performance of, or any default under, a Contractual Obligation of any of the
Borrower or its Subsidiaries; (B) any dispute, litigation, investigation,
proceeding or suspension between any of the Borrower or its Subsidiaries and any
Governmental Authority or Airport Authority; or (C) the commencement of, or any
material development in, any litigation or proceeding affecting any of the
Borrower or its Subsidiaries or any Material Contract, including pursuant to any
applicable Environmental Laws; (iv) any Default or Event of Default, or (v) any
material change in accounting policies of or financial reporting practices by
the applicable Loan Party. Each notice pursuant to this Section 6.2(a) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to this Section 6.2(a) shall describe with particularity any and all
provisions of this Agreement or other Loan Document that have been or are
alleged to have been breached;
 
42

--------------------------------------------------------------------------------


 
(b) as soon as available, and in any event not later than the last Business Day
of each fiscal year of the Borrower, (i) an annual consolidated operating budget
for the following fiscal year for the Borrower and its Subsidiaries, including a
detailed forecast of both Expansion Capital Expenditures and other capital
expenditures for such fiscal year, and (ii) projected consolidated Financial
Statements of the Borrower and its Subsidiaries for the following fiscal year;
 
(c) as soon as available, and in any event not later than forty-five (45) days
following the last day of each fiscal quarter of the Borrower, (i) a quarterly
report from the chief executive officer of the Borrower showing in reasonable
detail any variances between actual revenues and budgeted revenues (as shown in
the relevant annual operating budget) and actual operating expenses incurred and
budgeted operating expenses (as shown in the relevant annual operating budget)
in respect of such fiscal quarter, together with a narrative explanation of the
reasons for any such variance of 10% or more, and (ii) if an Event of Default
has occurred and is continuing, such other operating or budget information as
the Administrative Agent may reasonably request;
 
(d) as soon as possible and in no event later than ten (10) days prior to the
acquisition or expansion by any of the Borrower or its Subsidiaries of any
material leasehold or ownership interest in real property, a written supplement
to Schedule 5.8;
 
(e) as soon as possible prior to the occurrence of any event or circumstance
that would require a prepayment pursuant to Section 2.9(c), a statement of a
Responsible Officer of the Borrower setting forth the details thereof;
 
(f) (i) as soon as possible and in no event later than five (5) Business Days
after the receipt thereof by any of the Borrower or its Subsidiaries, a copy of
any notice, summons, citations or other written communications concerning any
actual, alleged, suspected or threatened violation of any Environmental Law, or
any liability of any such Loan Party for Environmental Damages, where any such
violation could reasonably be expected to involve compliance costs in excess of
$250,000 with respect to each such violation or to have a Material Adverse
Effect; and (ii) promptly after the occurrence thereof, notice of (A) any use,
release, discharge, generation or storage of any Hazardous Material at, from, on
or under any property owned or leased by any of the Borrower or its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and (B) the incurrence of any expense or loss by any
Governmental Authority or Airport Authority in connection with the assessment,
containment or removal or remediation of any Hazardous Material for which
expense or loss, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; and
 
43

--------------------------------------------------------------------------------


 
(g) copies of amendments, supplements or other modifications to any Material
Contract no later than twenty (20) days after such amendment, supplement or
other modification has been made;
 
(h) promptly and in no event later than five (5) days after the applicable Loan
Party obtains knowledge thereof, a statement of a Responsible Officer of the
Borrower advising of the potential loss or termination of any Material Contract
other than a termination resulting from the expiration of a Material Contract at
its stated maturity date, unless such expiration is due to the failure of the
FBO operator or the relevant airport authority to exercise an option to extend
the term under the Material Contract;
 
(i) as soon as possible and in no event later than five (5) Business Days after
any of the Borrower or its Subsidiaries becomes aware thereof, the occurrence of
any event giving rise (or that could reasonably be expected to give rise) to a
claim under any insurance policy required to be maintained with respect to the
Business of more than $500,000, with copies of any document relating thereto
(including copies of any such claim) in the possession or control of the
Borrower;
 
(j) within 10 Business Days of each anniversary of the Closing Date, an updated
summary of all insurance coverage of the Borrower and its Subsidiaries
(including any changes to such insurance policies since the previous such
summary) certified by a Responsible Officer of the Borrower, which summary shall
be reasonably satisfactory to the Administrative Agent; and
 
(k) such other instruments, agreements, certificates, opinions, statements,
documents and information relating to the Properties, operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries, and compliance by
the Loan Parties with the terms of this Agreement and the other Loan Documents
as the Administrative Agent may from time to time reasonably request.
 
Section 6.3 Books and Records.
 
The Borrower shall keep, and shall cause each of its Subsidiaries to keep, at
all times proper books of record and account in which full, true and correct
entries will be made of their respective transactions and assets and business in
accordance with GAAP.
 
Section 6.4 Inspections.
 
The Borrower shall permit, and shall cause each of its Subsidiaries to permit,
the Administrative Agent and each Lender, or any agent or representative
thereof, upon reasonable notice and during normal business hours (except that if
an Event of Default shall have occurred and be continuing, no such notice is
required), to visit and inspect any of the properties and offices of the
Borrower or its Subsidiaries, to conduct audits of any or all of the Collateral,
to examine the books and records of the Borrower or its Subsidiaries and make
copies thereof, and to discuss the affairs, finances and business of the
Borrower or its Subsidiaries with, and to be advised as to the same by, their
officers, auditors and accountants, all at such times and intervals as the
Administrative Agent or any Lender may reasonably request. The Borrower may have
a representative attend any meeting with the Borrower’s independent accountants
so long as such right does not unreasonably delay the scheduling of any meeting.
Inspections pursuant to this Section 6.4 shall be at the Borrower’s expense with
respect to one (1) inspection in any calendar year and with respect to all
inspections and audits during the existence of a Default or Event of Default.
 
44

--------------------------------------------------------------------------------


 
Section 6.5 Insurance.
 
The Borrower shall do, and shall cause its Subsidiaries to do the following:
 
(a) carry and maintain insurance during the term of this Agreement of the types,
in the amounts and subject to such deductibles and other terms customarily
carried from time to time by others engaged in substantially the same business
as such Person and operating in the same geographic area as such Person,
including fire, public liability, property damage and worker’s compensation and
in accordance with the reasonable recommendations of the Insurance Consultant;
 
(b) without limiting the foregoing, carry and maintain insurance during the term
of this Agreement of the types, in no lower amounts and subject to no higher
deductibles as are carried by the Borrower and its Subsidiaries as of the
Closing Date unless the Administrative Agent shall have otherwise consented in
writing (which consent shall not be unreasonably withheld or delayed); provided
that the Borrower shall be permitted to consolidate the insurance policies
carried as of the Closing Date by each of Mercury and SJJC and their respective
Subsidiaries with the insurance policies carried by the Borrower without
violating this paragraph (b) if the amounts of the Borrower’s insurance policies
have first been adjusted in accordance with the recommendations of the Insurance
Consultant, and provided further that promptly following such consolidation, the
Borrower shall submit to the Administrative Agent an updated summary of all
insurance coverage showing changes to the insurance policies resulting from such
consolidation as certified by a responsible Officer of the Borrower, which
summary shall be reasonably satisfactory to the Administrative Agent.
 
(c) furnish to the Administrative Agent, upon written request, certificates of
insurance in a form reasonably acceptable to the Administrative Agent as to the
insurance carried;
 
(d) carry and maintain each policy for such insurance with (i) a company which
is rated A- or better by A.M. Best and Company, with unimpaired policyholders’
surplus of $50 million or more, at the time such policy is placed and at the
time of each annual renewal thereof or (B) any other insurer which is reasonably
satisfactory to the Administrative Agent; and
 
(e) obtain and maintain endorsements reasonably acceptable to the Administrative
Agent for such insurance naming the Administrative Agent, the Lenders, the
Hedging Bank and the Collateral Agent as additional insureds and (with respect
to those insurance policies in which the naming of a first loss payee is market
standard in the insurance industry with respect to airport services businesses)
the Collateral Agent as first loss payee; provided that, at any time the
Collateral Agent receives proceeds of any such insurance as first loss payee,
the Administrative Agent shall promptly instruct the Collateral Agent to apply
such proceeds in accordance with Section 6.14;
 
45

--------------------------------------------------------------------------------


 
provided; with respect to paragraphs (a) through (e) above, that if the Borrower
or any of its Subsidiaries shall fail to maintain insurance in accordance with
this Section 6.5, or if the Borrower or any of its Subsidiaries shall fail to
provide the required endorsements with respect thereto, the Administrative Agent
shall have the right (but shall be under no obligation) to procure such
insurance and the Borrower agrees to reimburse the Administrative Agent for all
reasonable costs and expenses of procuring such insurance. All such policies as
to which the Collateral Agent is named as an additional insured or loss payee,
as the case may be, shall (i) provide that the same shall not be cancelled,
materially modified or terminated for non-payment of any premium without at
least ten (10) days’ prior written notice to each insured and each loss payee
named therein (for war risks coverage, seven (7) days or such lesser period as
is customarily available), (ii) where commercially available, contain a
breach-of-warranty clause providing that the respective interests of the
Collateral Agent or any other additional insured or loss payee shall not be
invalidated by any action or inaction of the Collateral Agent, the Lenders, the
Administrative Agent or any other Person, (iii) insure the Collateral Agent and
any other additional insured or loss payee regardless of any breach or violation
by the Borrower or any of its Subsidiaries or any other Person of any
warranties, declarations, or conditions contained in the policies related to
such insurance, (iv) provide that the insurer thereunder waives all right of
subrogation against the Collateral Agent and waives any right of set-off or
counterclaim against the Collateral Agent and any other right of deduction
against the Collateral Agent, whether by attachment or otherwise; provided, that
the insurer may proceed against third parties at any time and against the
Borrower at such time as the Obligations are paid in full, (v) be primary
without right of contribution from any other insurance carried by or on behalf
of the Collateral Agent, any Lender, any Hedging Bank or the Administrative
Agent with respect to any interest in the Collateral, (vi) provide that no
Person other than the Borrower or its Subsidiaries (or, to the extent an Airport
Authority is required under a Material Contract to pay premiums on behalf of the
Borrower or any of its Subsidiaries, such Airport Authority) shall have any
liability for any premiums with respect thereto, and (vii) provide that inasmuch
as the policies are written to cover more than one insured, all terms and
conditions, insuring agreements and endorsements, with the exception of limits
of liability, shall operate in the same manner as if there were a separate
policy covering each insured. The Administrative Agent shall not, by reason of
accepting, rejecting, approving or obtaining insurance incur any liability for
the existence, nonexistence, form or legal sufficiency thereof, the solvency of
any insurer, or the payment of any losses.
 
(f) All proceeds of insurance policies provided or obtained by the Borrower or
any of its Subsidiaries (whether or not required to be carried under the Loan
Documents) other than with respect to coverage for business interruption,
anticipated loss in revenue, workers’ compensation, employees’ liability and
general liability, in respect of any Material Loss shall be paid by the
respective insurers directly to the Loss Proceeds Account or, if received by the
Borrower or any such Subsidiary, shall promptly be transferred to the Loss
Proceeds Account and disbursed in accordance with Section 9.7.
 
46

--------------------------------------------------------------------------------


 
Section 6.6 Governmental Charges and Other Indebtedness.
 
The Borrower shall, and shall cause each of its Subsidiaries to, promptly pay
and discharge when due, or to the extent taxes are being filed and paid on a
consolidated basis, shall ensure that MIC promptly pays and discharges when due,
(a) all Taxes and other Governmental Charges prior to the date upon which
penalties accrue thereon, (b) all Indebtedness which, if unpaid, could become a
Lien upon the Property of such Loan Party and (c) subject to any subordination
provisions applicable thereto, all other Indebtedness which in each case, if
unpaid, could reasonably be expected to have a Material Adverse Effect, except
such Indebtedness, Taxes or Governmental Charges as may in good faith be
contested or disputed, or for which arrangements for deferred payment have been
made; provided that in each such case appropriate reserves are maintained to the
reasonable satisfaction of the Administrative Agent and no material Property of
any such Loan Party is at impending risk of being seized, levied upon or
forfeited (the conditions in this proviso, the “Permitted Contest Provisions”).
 
Section 6.7 Use of Proceeds.
 
The Borrower shall use the proceeds of the Loans only for the respective
purposes set forth in Section 2.7. The Borrower shall not use any part of the
proceeds of any Loan, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock or for the purpose of purchasing or carrying or
trading in any securities under such circumstances as to involve the Borrower,
any Lender, any Hedging Bank or the Administrative Agent in a violation of
Regulations T, U or X issued by the Federal Reserve Board.
 
Section 6.8 General Business Operations.
 
The Borrower shall, and shall cause each of its Subsidiaries to (a) preserve,
renew and maintain in full force its legal existence and good standing under the
Governmental Rules of the jurisdiction of its organization and each other
jurisdiction where the failure to so preserve, renew or maintain could result in
a Material Adverse Effect, and all of its rights, licenses, leases,
qualifications, privileges, franchises and other authority reasonably necessary
to the conduct of its business, (b) conduct its business activities in
compliance with all Legal Requirements and Contractual Obligations applicable to
such Person, (c) keep all Property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted and from time to
time make, or cause to be made, all necessary and proper repairs, except, in
each case, where any failure, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (d) maintain, preserve
and protect all of its rights to enjoy and use material trademarks, trade names,
service marks, patents, copyrights, licenses, leases, franchise agreements and
franchise registrations, (e) obtain and maintain all Governmental Authorizations
that are required of the Borrower and its Subsidiaries for the validity and
enforceability of the Loan Documents and the operation of the airport services
businesses pursuant to the Material Contracts, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, and
(f) conduct its business in an orderly manner without voluntary interruption.
The Borrower shall maintain its chief executive office and principal place of
business in the United States.
 
47

--------------------------------------------------------------------------------


 
Section 6.9 Compliance with Legal Requirements and Contractual Obligations;
Enforcement of Material Contracts.
 
The Borrower shall, and shall cause each of its Subsidiaries to, (a) comply with
all applicable Legal Requirements, including all applicable Environmental Laws,
and Contractual Obligations noncompliance with which could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (b) perform and observe, in all material respects, the terms and
provisions of each Material Contract to be performed or observed by any of the
Borrower or its Subsidiaries and enforce their respective rights under the
Material Contracts in accordance with their applicable terms to the extent a
failure to enforce such rights can reasonably be expected to result in a
material detriment to the Borrower or its Subsidiaries or the Business.
 
Section 6.10 Additional Collateral.
 
If at any time from and after the Closing Date any of the Borrower or its
Subsidiaries acquires any fee or leasehold interest in real property, such Loan
Party shall deliver to the Administrative Agent, at its own expense, as soon as
possible all documentation and information in form and substance reasonably
satisfactory to the Administrative Agent (including any environmental reports)
relating thereto, and shall assist the Collateral Agent in obtaining a deed of
trust or mortgage on such real property interest; provided that if such Loan
Party is unable, after using commercially reasonable efforts (as determined by
it in good faith), to obtain any required consent of an Airport Authority for
the grant of a deed of trust or mortgage in a leasehold interest in a lease for
an FBO, such deed of trust or mortgage shall not be required under this Section
6.10.
 
Section 6.11 New Subsidiaries; Issuance of Additional Equity Securities.
 
The Borrower shall, at its own expense, promptly, and in any event within ten
(10) Business Days after the formation or acquisition of any new direct or
indirect Subsidiary of the Borrower or the issuance or sale of any additional
Equity Securities of the Borrower after the date hereof (a) notify the
Administrative Agent of such event, (b) amend the Security Documents as
appropriate in light of such event to pledge to the Collateral Agent for the
benefit of the Secured Parties 100% of the Equity Securities of the Borrower and
each Person which becomes a Subsidiary after the date hereof and execute and
deliver all documents or instruments required thereunder or appropriate to
perfect the security interest created thereby, (c) deliver to the Collateral
Agent all stock certificates and other instruments added to the Collateral
thereby free and clear of all Liens, accompanied by undated stock powers or
other instruments of transfer executed in blank, (d) cause each Person that
becomes a direct or indirect Subsidiary of the Borrower after the date hereof to
guarantee the Obligations pursuant to documentation which is in form and
substance satisfactory to the Administrative Agent, (e) cause each such Person
that becomes a direct or indirect Subsidiary of the Borrower after the date
hereof to execute a pledge and security agreement in form and substance
satisfactory to the Administrative Agent, (f) cause each document (including
each Uniform Commercial Code financing statement and each filing with respect to
intellectual property owned by each such Person that becomes a direct or
indirect Subsidiary of the Borrower after the date hereof) required by
applicable Governmental Rules or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Collateral Agent for the benefit of the Secured Parties a valid, legal and
perfected first-priority security interest in the Collateral subject to the
Security Documents to be so filed, registered or recorded and evidence thereof
delivered to the Administrative Agent (provided that no filing shall be required
with respect to intellectual property if the Administrative Agent determines
that such property is not material to the business of such Subsidiary), and
(g) deliver an opinion of counsel in favor of the Financing Parties
substantially similar in form and substance to the legal opinions delivered
pursuant to Section 4.1(h)(i) and otherwise reasonably satisfactory to the
Administrative Agent with respect to each such Person and the matters set forth
in this Section 6.11.
 
48

--------------------------------------------------------------------------------


 
Section 6.12 Hedging Agreements.
 
(a) The Borrower shall enter into and maintain in place Hedging Agreements in
accordance with the requirements of Section 4.1(d) and Article XI.
 
(b) The Borrower shall not, and shall not permit any of its Subsidiaries to,
enter into any Hedging Agreements except in accordance with the requirements of
Section 4.1(d) and Article XI.
 
Section 6.13 Preservation of Security Interests.
 
The Borrower shall preserve and undertake all actions necessary to maintain the
security interests granted under the Security Documents in full force and effect
(including the priority thereof).
 
Section 6.14 Event of Loss.
 
(a) The Borrower shall promptly notify the Administrative Agent upon the
Borrower having Actual Knowledge of any Event of Loss that the Borrower believes
will be a Material Loss. The Administrative Agent shall be entitled at its
option to consult in any compromise, adjustment or settlement in connection with
any Event of Loss under any policy or policies of insurance or any proceeding
with respect to any condemnation or other taking of property of the Borrower or
otherwise involving a Material Loss, and, with respect to any Material Loss, the
Borrower shall within five (5) Business Days after the Administrative Agent’s
request reimburse the Administrative Agent for all out-of-pocket expenses
(including reasonable attorneys’ and experts’ fees) incurred by the
Administrative Agent in connection with such participation.
 
(b) If a Material Loss occurs, unless the appropriate Loan Party elects not to
Restore such Property and such Restoration is not required under Prudent
Industry Practice to operate and maintain such Loan Party’s business operations
at the applicable airport (in which event the Net Insurance Proceeds or Net
Condemnation Proceeds, as the case may be, shall be applied to a mandatory
prepayment of the Loans in accordance with Section 2.9(c)(iii)), the Borrower
shall promptly (and in any event within 30 days after the occurrence of the
Event of Loss) deliver to the Administrative Agent a Restoration Plan and, upon
approval thereof by the Administrative Agent, commence and diligently pursue the
Restoration. If the plan of restoration as submitted by the Borrower does not
qualify as a Restoration Plan or is not approved by the Administrative Agent in
accordance with this paragraph (b), the Borrower and the Administrative Agent
shall enter into negotiations in good faith with a view to agreeing on mutually
acceptable terms of the Restoration Plan.
 
49

--------------------------------------------------------------------------------


 
Section 6.15 Environmental Management System.
 
On or before one hundred eighty (180) days after the Closing Date, the Borrower
shall cause all of its Subsidiaries to conduct their respective business
operations in compliance with an environmental management system reasonably
acceptable to the Administrative Agent, which environmental management system
shall at all times incorporate at least the following elements: a board-approved
environmental policy; designated personnel assigned to assess, achieve and
maintain material compliance with Environmental Laws; a reporting system to
ensure monitoring and oversight by management; systematic record keeping and
management review of budgets and expenses relating to cleanup and compliance
with Environmental Laws; plans, policies and procedures for complying with
customary management practices for maintenance, inspection and management of
hazardous materials in the workplace, including as applicable
asbestos-containing materials, lead-based paint, lead in drinking water and
radon. On or before one hundred eighty (180) days after the Closing Date, the
Borrower shall (a) certify the completeness and implementation of such a program
and (b) if reasonably requested by the Administrative Agent, and at the
Borrower’s sole cost and expense, obtain and provide to the Administrative Agent
a written evaluation of an environmental consulting firm reasonably acceptable
to the Administrative Agent, confirming that the environmental management system
is reasonable and customary, and could reasonably be expected to identify,
remedy and manage material environmental liabilities and/or cleanup obligations.
 
Section 6.16 Further Assurances.
 
The Borrower, at its own cost, expense and liability, will cause to be promptly
and duly taken, executed, acknowledged and delivered all such further acts,
documents and assurances as may be reasonably necessary in order to carry out
the intent and purposes of this Agreement and the other Loan Documents, and the
transactions contemplated hereby and thereby.
 
Section 6.17 Assignment of Material FBO Leases.
 
Promptly after the Closing Date, and except with respect to FBO Leases relating
to Immaterial FBOs the Borrower shall request, or shall cause each relevant
Subsidiary to request, in writing, and the Borrower shall thereafter use, or
shall cause each relevant Subsidiary to use, all commercially reasonable efforts
to obtain from each Airport Authority, a written consent with respect to the
collateral assignment of the relevant Subsidiary’s interest in each FBO Lease,
to the extent such consent is required under the terms of such FBO Lease. The
Borrower hereby agrees that to the extent any such consent is obtained, it shall
promptly following receipt thereof (and in any event, no later than ten (10)
Business Days thereafter) and at its own cost and expense, cause the execution
and recording of a leasehold deed of trust or mortgage relating to such FBO
Lease, and deliver to the Collateral Agent any and all agreements, documents,
instruments, filings and writings deemed necessary by the Collateral Agent, or
as the Collateral Agent may reasonably request from time to time in its sole
discretion, to evidence, perfect or protect the Secured Parties’ rights and
security interests in and to such FBO Leases provided that the Administrative
Agent may waive the requirement to record such mortgage or deed of trust with
respect to one or more specific FBO Leases in cases where the recording of such
mortgage or deed of trust would require amendments to the relevant FBO Lease
(such waiver not to be unreasonably withheld or delayed). The Borrower hereby
authorizes the Collateral Agent to execute, deliver and file any such agreement,
document, instrument, filing or writing.
 
50

--------------------------------------------------------------------------------


 
Section 6.18 Extension of Material Contracts.
 
The Borrower shall cause each of its Subsidiaries operating an FBO other than an
Immaterial FBO to exercise all available extension and renewal rights under each
relevant FBO Lease except with the prior written consent of the Required
Lenders.
 
Section 6.19 Pledge of Equity Securities of Subsidiaries.
 
Promptly after the Closing Date, the Borrower shall request, or shall cause each
relevant Subsidiary to request, in writing, and the Borrower shall thereafter
use, or shall cause each relevant Subsidiary to use, all commercially reasonable
efforts to obtain the consent of an Airport Authority for the pledge of the
Equity Securities of any of its Subsidiaries that is a party to a FBO Lease to
the extent such consent is required thereunder. If the Borrower is unable to
obtain such consent within thirty (30) days after such request was or should
have been made, the Borrower shall, if not prohibited by the applicable FBO
Lease, promptly establish, at Borrower’s sole cost, a new single purpose holding
company Subsidiary of the Borrower that will directly own only the stock of such
Subsidiary that is a party to such FBO Lease for which consent could not be
obtained. The Equity Securities of each such newly-established holding company
Subsidiary of the Borrower shall be pledged in favor of the Collateral Agent to
secure the Obligations.
 
Section 6.20 Disposal of Aviation Maintenance Services Business.
 
The Borrower shall use commercially reasonable efforts to sell, assign, convey
and transfer, within six (6) months from the Closing Date (the “Maintenance
Services Businesses Disposition Period”) all rights and obligations it or any of
its Subsidiaries may have to the businesses and assets, if any, relating to
aircraft management, aviation maintenance services or aircraft charter
businesses that may currently be provided by, or at the FBO facilities operated
by, the Borrower’s Subsidiaries (the “Maintenance Services Businesses”), in
accordance with the terms of the management contracts or relevant FBO Leases and
the terms of all applicable law and Governmental Authorizations, to a reputable
entity or entities possessing reasonably sufficient experience operating similar
services in accordance with prudent industry standards for work of similar scope
and scale, and under arrangements whereby the Borrower and its Subsidiaries are
not responsible or liable for such services following such sale. Without
limiting the foregoing, if such sale is not consummated within the Maintenance
Services Businesses Disposition Period, the Borrower shall arrange for the
transfer of the Maintenance Services Businesses and related assets, together
with capitalization sufficient for the operations and conduct of such
businesses, including the carrying and maintenance of insurance of the types, in
the amounts and subject to such deductibles and other terms customarily carried
from time to time by others engaged in substantially the same business as the
Maintenance Services Business and in accordance with prevailing prudent industry
standards, so as to cause such services to be held and provided by a new
Subsidiary or group of Subsidiaries in a manner that reasonably minimizes the
exposure of the Borrower or any of its other Subsidiaries to liability resulting
from the conduct of such businesses.
 
51

--------------------------------------------------------------------------------


 
ARTICLE VII

 
NEGATIVE COVENANTS
 
From and after the Closing Date and until the termination of the Commitments and
the satisfaction in full by the Borrower of all Obligations, the Borrower shall
not do, and shall not permit any of its Subsidiaries to do, any of the
following, unless the Administrative Agent, acting at the direction of the
Required Lenders, shall have otherwise consented in writing:
 
Section 7.1 Indebtedness and Guarantee Obligations.
 
None of the Borrower or its Subsidiaries shall create, incur, assume or permit
to exist any Indebtedness or Guarantee Obligations except for the following
(“Permitted Indebtedness”):
 
(a) Indebtedness or Guarantee Obligations of the Borrower or its Subsidiaries
under the Loan Documents, including under any Incremental Term Loan Facility;
 
(b) Indebtedness of the Borrower or its Subsidiaries listed in Schedule 5.28 and
existing on the date of this Agreement, with all such Indebtedness identified in
Schedule 5.28 as being repaid in connection with the initial Borrowing of Term
Loans having been repaid concurrently with such Borrowing;
 
(c) Guarantee Obligations of the Borrower or any of its Subsidiaries in respect
of Permitted Indebtedness of any of the Borrower or its Subsidiaries;
 
(d) Permitted Subordinated Debt of the Borrower;
 
(e) Indebtedness of the Borrower under Hedging Agreements entered into with
respect to the Loans in accordance with Section 4.1(d) and Article XI;
 
(f) Indebtedness incurred to finance the purchase, construction or improvement
of fixed or capital assets, including obligations under Capital Leases (which
shall be deemed to exist if the Indebtedness is incurred at or within 90 days
before or after the purchase or construction of the capital asset); provided
that the aggregate principal amount of such Indebtedness, for the Borrower and
its Subsidiaries taken as a whole shall not exceed $10,000,000 outstanding at
any time; and
 
(g) extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof.
 
Section 7.2 Liens, Negative Pledges.
 
None of the Borrower or its Subsidiaries shall create, incur, assume or permit
to exist any Lien on or with respect to any Property of the Borrower or its
Subsidiaries, in either case whether now owned or hereafter acquired, except for
the following (“Permitted Liens”):
 
(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties under the Loan Documents;
 
52

--------------------------------------------------------------------------------


 
(b) Liens listed in Schedule 7.2 and existing on the date hereof, provided that
all such Liens that secure Indebtedness that is identified in Schedule 7.2 as
being repaid in connection with the initial Borrowing of Term Loans shall be
terminated concurrently with such Borrowing;
 
(c) Liens for taxes or other Governmental Charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith, provided
that adequate reserves for the payment thereof have been established in
accordance with GAAP and no Property of the Borrower or its Subsidiaries is
subject to impending risk of loss or forfeiture by reason of nonpayment of the
obligations secured by such Liens;
 
(d) Liens of carriers, warehousemen, mechanics, materialmen, vendors, and
landlords and other similar Liens imposed by law and incurred in the ordinary
course of business consistent with past practice for sums which are not overdue
more than forty-five (45) days or are being contested in good faith, provided
that adequate reserves for the payment thereof have been established in
accordance with GAAP;
 
(e) deposits under workers’ compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety or appeal bonds or to secure indemnity, performance or
other similar bonds in the ordinary course of business consistent with past
practice;
 
(f) zoning restrictions, easements, rights-of-way, title irregularities and
other similar encumbrances, which alone or in the aggregate are not substantial
in amount and do not materially detract from the value of the Property subject
thereto or interfere with the ordinary conduct of the business of the Borrower
or its Subsidiaries;
 
(g) any purchase-money Lien granted to a Person financing the purchase of goods
or equipment if such Lien encumbers only the specific goods or equipment
purchased and the Indebtedness secured by such Lien does not exceed the purchase
price paid for such goods or equipment;
 
(h) Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by the Liens described in paragraphs (b) and (g) above,
provided that any extension, renewal or replacement Lien (i) is limited to the
Property covered by the existing Lien and (ii) secures Indebtedness which is no
greater in amount, has a maturity date not later than the Indebtedness
refinanced and has material terms no less favorable to the Lenders than the
Indebtedness secured by the existing Lien; and
 
(i) Liens arising in connection with any letters of credit issued with respect
to any Material Contracts and/or insurance policies that are required to be
maintained by the Borrower or its Subsidiaries pursuant to the terms thereof,
and Liens of the Airport Authorities as provided in the Material Contracts or
under applicable Governmental Rules.
 
53

--------------------------------------------------------------------------------


 
Section 7.3 Asset Dispositions.
 
None of the Borrower or its Subsidiaries shall directly or indirectly sell,
lease, convey, transfer or otherwise dispose of (whether in one transaction or
in a series of transactions) any Property, whether now owned or hereafter
acquired, or enter into any agreement to do any of the foregoing, except for the
following:
 
(a) sales by the Borrower or any of its Subsidiaries of Inventory to Persons in
the ordinary course of their businesses, including, intercompany sales of
Inventory by one such Loan Party to another such Loan Party;
 
(b) sales or other dispositions by the Borrower or any of its Subsidiaries of
surplus, damaged, worn or obsolete property and equipment in the ordinary course
of their businesses for not less than fair market value (except as approved by
the Board of Directors of the Borrower in the case of any sale of disposition to
a Person that is not an Affiliate); provided that no Event of Default shall have
occurred and be continuing;
 
(c) sales or other dispositions by the Borrower or any of its Subsidiaries of
Investments permitted by Section 7.5(b) for not less than fair market value;
 
(d) sales or other dispositions of Property with a fair market value not
exceeding $250,000 in any fiscal year, the proceeds of which are applied to the
prepayment of the Loans to the extent required by Section 2.9(c);
 
(e) sales of the business and assets relating to Maintenance Services
Businesses, to the extent permitted by the terms of the relevant management
contract or FBO Leases and in accordance with all applicable law and
Governmental Authorizations, in favor of a reputable entity or entities
possessing reasonably sufficient experience in operating similar services in
accordance with prudent industry standards for work of similar scope and scale,
and under arrangements whereby the Borrower and its Subsidiaries are not
responsible or liable for such services following such sale;
 
(f) sales of the business and assets relating to Airport Management Business, to
the extent permitted by the terms of the relevant management contract and in
accordance with all applicable law and Governmental Authorizations, in favor of
a reputable entity or entities possessing reasonably sufficient experience in
operating similar services in accordance with prudent industry standards for
work of similar scope and scale, and under arrangements whereby the Borrower and
its Subsidiaries are not responsible or liable for such services following such
sale; and
 
(g) the termination of any Immaterial FBO, and the sale or other disposition by
the relevant Subsidiary of property or equipment used in the business of such
Immaterial FBO for not less than fair market value; provided that if terminating
such FBO shall require the payment by the Borrower or any of its Subsidiaries of
a termination or similar payment to the relevant Airport Authority, such
termination shall require the prior written consent of the Administrative Agent,
acting at the direction of the Required Lenders.
 
54

--------------------------------------------------------------------------------


 
Section 7.4 Mergers, Acquisitions, Etc.
 
None of the Borrower or its Subsidiaries shall consolidate with or merge into
any other Person or permit any other Person to merge into it, acquire any Person
as a new Subsidiary or acquire all or substantially all of the assets of any
other Person or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets, whether now owned or hereafter acquired, to any Person; provided that
the Borrower and its Subsidiaries may merge with each other (and with other
Subsidiaries of the Borrower which become Loan Parties), and provided, further
that (a) no Default or Event of Default will result after giving effect to any
such merger and (b) in any such merger involving the Borrower, the Borrower is
the surviving Person.
 
Section 7.5 Investments.
 
None of the Borrower or its Subsidiaries shall make any Investment except for
Investments in the following:
 
(a) Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;
 
(b) Investments listed in Schedule 7.5(b) existing on the date hereof;
 
(c) Investments by the Borrower and any of its Subsidiaries in each other;
 
(d) deposit accounts established and maintained in accordance with Section 9.1;
 
(e) securities accounts established and maintained in accordance with
Section 9.1; provided that any funds held in such securities accounts may only
be invested in Permitted Investments.
 
Section 7.6 Change in Business.
 
None of the Borrower or its Subsidiaries shall engage, either directly or
indirectly, in any business other than the businesses conducted by the Borrower
and its Subsidiaries as of the Closing Date, and any business substantially
related or incidental thereto, or enter into any new FBO Leases other than with
respect to operations located on municipal airports within the United States and
Canada. The Borrower and its Subsidiaries shall not change their respective
payment arrangements with fuel suppliers, as such arrangements are in effect as
of the Closing Date, such that the purchase price for fuel is a price other than
on the basis of the prevailing market price at the time of delivery or payment
for fuel is made on a deferred basis, without the prior written consent of the
Required Lenders.
 
Section 7.7 Payments of Indebtedness.
 
None of the Borrower or its Subsidiaries shall (i) prepay, redeem, purchase,
defease or otherwise acquire or satisfy in any manner prior to the scheduled due
date thereof any Indebtedness (other than Permitted Indebtedness so long as no
Default or Event of Default is then existing or would result from such
prepayment, and the Obligations); or (ii) amend, modify or otherwise change the
terms of any document, instrument or agreement evidencing Indebtedness (other
than Permitted Indebtedness so long as no Default or Event of Default is then
existing or would result from such prepayment, and the Obligations) so as to
accelerate any scheduled payment thereof.
 
55

--------------------------------------------------------------------------------


 
Section 7.8 ERISA.
 
None of the Borrower or its Subsidiaries shall:
 
(a) take any action which will result in the partial or complete withdrawal,
within the meanings of sections 4203 and 4205 of ERISA, from a Multiemployer
Plan;
 
(b) engage or permit any Person to engage in any transaction prohibited by
section 406 of ERISA or section 4975 of the IRC involving any Employee Benefit
Plan or Multiemployer Plan which would subject the Borrower or any ERISA
Affiliate to any tax, penalty or other liability including a liability to
indemnify;
 
(c) incur or allow to exist any accumulated funding deficiency (within the
meaning of section 412 of the IRC or section 302 of ERISA with respect to any
Employee Benefit Plan);
 
(d) fail to make full payment when due of all amounts due as contributions to
any Employee Benefit Plan or Multiemployer Plan;
 
(e) fail to comply with the requirements of section 4980B of the IRC or Part 6
of Title I(B) of ERISA; or
 
(f) adopt any amendment to any Employee Benefit Plan which would require the
posting of security pursuant to section 401(a)(29) of the IRC,
 
where singly or cumulatively, the above event or events would be reasonably
likely to have a Material Adverse Effect.
 
Section 7.9 Transactions With Affiliates.
 
Except as otherwise permitted by the Loan Documents, none of the Borrower or its
Subsidiaries shall enter into any Contractual Obligation with any Affiliate
(other than the Borrower or a Subsidiary of the Borrower) or engage in any other
transaction with any Affiliate except upon terms at least as favorable to such
Loan Party as an arms-length transaction with unaffiliated Persons; provided
that, subject to Section 9.6 hereof, the foregoing shall not preclude a
reasonable allocation of costs to the Borrower or any of its Subsidiaries by
MIC.
 
Section 7.10 Accounting Changes.
 
None of the Borrower or its Subsidiaries shall change (i) its fiscal year or
(ii) its accounting practices except as required by GAAP.
 
56

--------------------------------------------------------------------------------


 
Section 7.11 Amendments of Material Documents.
 
Without the prior written consent of the Administrative Agent, none of the
Borrower or its Subsidiaries shall (i) cancel or terminate or replace any
Material Contract or Organizational Document (collectively, the “Material
Documents”), (ii) consent to or accept any cancellation or termination of any
Material Document (other than as permitted without the consent of the relevant
Loan Party and without a default in accordance with the terms of such Material
Document), (iii) amend, modify or supplement in any material respect any
Material Document or any document executed and delivered in connection
therewith, in any respect that could reasonably be expected to adversely affect
any material right or interest of the Lenders or any Loan Party’s ability to pay
and perform the Obligations; (iv) waive any material default under, or material
breach of, any Material Document or waive, fail to enforce, forgive, compromise,
settle, adjust or release any material right, interest or entitlement, howsoever
arising, under, or in respect of any Material Document or in any way vary, or
agree to the variation of, any material provision of such Material Document or
of the performance of any material covenant or obligation by any other Person
under any Material Document that could reasonably be expected to adversely
affect any material right or interest of the Lenders or any Loan Party’s ability
to pay and perform the Obligations, or (v) assign (other than pursuant to the
Security Documents) or otherwise dispose of (by operation of law or otherwise)
any part of its interest in any Material Document other than to another Loan
Party.
 
Section 7.12 Joint Ventures.
 
None of the Borrower or its Subsidiaries shall enter into any Joint Venture.
 
Section 7.13 Management Fees; MIC Cost Allocations.
 
None of the Borrower or its Subsidiaries shall pay any management fees other
than (i) management fees paid by the Borrower or any of its Subsidiaries to the
Borrower or any other Subsidiary or Subsidiaries, and (ii) third-party facility
management fees approved by the Board of Directors of the Borrower and the
Administrative Agent (such approval by the Administrative Agent not to be
unreasonably withheld or delayed); provided that, subject to Section 9.6 hereof,
the foregoing shall not preclude the allocation of costs to the Borrower or any
of its Subsidiaries by MIC.
 
Section 7.14 Jurisdiction of Formation.
 
None of the Borrower or its Subsidiaries shall change its respective
jurisdiction of formation except upon not less than thirty (30) days prior
written notice to the Administrative Agent.
 
Section 7.15 Sales and Leaseback; Off-Balance Sheet Financing.
 
None of the Borrower or its Subsidiaries shall engage in (a) any sale and
leaseback transaction with respect to any of its Property of any character,
whether now owned or hereafter acquired or (b) any off-balance sheet transaction
or other similar transaction.
 
57

--------------------------------------------------------------------------------


 
Section 7.16 Expansion Capital Expenditures.
 
None of the Borrower or its Subsidiaries shall incur or pay for any Expansion
Capital Expenditures unless such expenditures are (a) paid with funds
transferred from the Distribution Account, (b) financed by Permitted
Subordinated Debt, (c) funded by equity contributions made by the Investor, or
(d) in the case of capital expenditure projects, paid with the proceeds of Capex
Loans to the extent permitted by Section 2.7(b).
 
ARTICLE VIII

 
EVENTS OF DEFAULT; REMEDIES
 
Section 8.1 Events of Default.
 
Any one or more of the following events shall constitute an Event of Default:
 
(a) (i) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation or any Hedging Termination Obligation when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise, or (ii) the Borrower shall fail to
pay any interest on any Loan or any Hedging Obligation, when and as the same
shall become due and payable, or shall fail to transfer any amounts into the
Concentration Account or to the Collateral Agent when and as required in
accordance with Section 9.1(b) or 9.5 and such failure shall continue unremedied
for a period of three (3) Business Days, or (iii) the Borrower shall fail to pay
any fee or any other amount (other than the amounts referred to in clause (i) or
(ii) above), and such failure shall continue unremedied for a period of
three (3) Business Days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of the Required
Lenders).
 
(b) the Borrower shall fail to comply with any covenant or agreement contained
in Section 6.4, Section 6.7, Section 6.8(a), Section 6.9, Section 6.10, Section
6.11, Section 6.12 or Article VII; or
 
(c) at any time, funds on deposit in any Account are used by or on behalf of the
Borrower other than for the purposes expressly specified in this Agreement or
are withdrawn by or at the direction of the Borrower other than as expressly
permitted pursuant to the Collateral Agency Agreement, unless such funds are
restored to the appropriate Account promptly after a Responsible Officer of the
Borrower has Actual Knowledge thereof; or
 
(d) any default shall occur under any Subsidiary Guaranty or other Security
Document and such default shall continue beyond any period of grace provided
with respect thereto; or
 
(e) any insurance required to be maintained pursuant to Section 6.5 of this
Agreement is terminated, ceases to be valid and in full force and effect or is
amended or otherwise modified in any manner so as could reasonably be expected
to have a Material Adverse Effect, unless replacement insurance with coverages
and other terms substantially similar to the previous insurance and meeting the
requirements of Section 6.5 of this Agreement is procured within thirty (30)
days of such event.
 
58

--------------------------------------------------------------------------------


 
(f) the Borrower or any other Loan Party shall fail to comply with any covenant
or agreement under this Agreement or under any other Loan Document (other than
those specified in subsections (a), (b), (c), (d) or (e) above), and such
failure is not remedied within 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders) or, if the failure is capable of remedy, no more than
90 days from the date of such notice from the Administrative Agent, so long as
the applicable Loan Party is diligently pursuing such remedy and such extension
of time does not result or could not reasonably be expected to result in a
Material Adverse Effect; or
 
(g) any representation or warranty made by the Borrower or any other Loan Party
in any Loan Document to which it is a party, or in any certificate or document
delivered to the Administrative Agent or the Collateral Agent by the Borrower or
any other Loan Party pursuant to any Loan Document, shall prove to have been
incorrect when made or deemed made and a Material Adverse Effect will result
therefrom; or
 
(h) Except, in each case, to the extent any payment or other obligations are
being contested in good faith pursuant to Permitted Contest Provisions, any of
the Borrower or its Subsidiaries shall (i) fail to make any payment on account
of any Indebtedness of such Person (other than the Obligations or Permitted
Subordinated Indebtedness) when due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and such failure shall continue
beyond any grace period provided with respect thereto, if the amount of such
Indebtedness exceeds $1,000,000 or the effect of such failure is to cause, or
permit the holder or holders thereof to cause, such Indebtedness of the Borrower
or any of its Subsidiaries (other than the Obligations or Permitted Subordinated
Indebtedness) in an aggregate amount exceeding $1,000,000 to become redeemable,
liquidated, due or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and/or to be secured by cash
collateral or (ii) otherwise fail to observe or perform any agreement, term or
condition contained in any agreement or instrument relating to any Indebtedness
of such Person (other than the Obligations or Permitted Subordinated
Indebtedness), or any other event shall occur or condition shall exist, if the
effect of such failure, event or condition is to cause, or permit the holder or
holders thereof to cause, such Indebtedness of the Borrower or any of its
Subsidiaries (other than the Obligations or Permitted Subordinated Indebtedness)
in an aggregate amount exceeding $1,000,000 to become redeemable, liquidated,
due or otherwise payable (whether at scheduled maturity, by required prepayment,
upon acceleration or otherwise) and/or to be secured by cash collateral; or
 
(i) any of the Borrower or its Subsidiaries shall (i) apply for or consent to
the appointment of a receiver, trustee, liquidator or custodian of itself or of
all or a substantial part of its respective Property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated in full or in part, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), or (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its Property by any official in an
involuntary case or other proceeding commenced against it; or
 
59

--------------------------------------------------------------------------------


 
(j) proceedings for the appointment of a receiver, trustee, liquidator or
custodian of any of the Borrower or its Subsidiaries or of all or a substantial
part of the Property thereof, or an involuntary case or other proceedings
seeking liquidation, reorganization or other relief with respect to any such
Loan Party or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement; or
 
(k) a final judgment that is not covered by available insurance as acknowledged
in writing by the provider of such insurance or as certified to the
Administrative Agent by an independent insurance broker or carrier satisfactory
to the Administrative Agent is entered against any of the Borrower or its
Subsidiaries in excess of $1,000,000 and such judgment remains unsatisfied
without procurement of a stay of execution for more than 30 days after its
entry; or
 
(l) (i) any Loan Document or any material term thereof shall cease, for any
reason, to be in full force and effect or any Loan Party shall so assert in
writing and any such event continues for ten (10) days after the earlier of the
Administrative Agent giving notice and the Borrower becoming aware of such
event; or (ii) any Security Document shall cease, except in accordance with its
terms, to be effective to grant a valid and first-priority perfected Lien on the
Collateral described therein (other than with respect to Permitted Liens); or
(iii) the Borrower or any of its Subsidiaries shall issue, create or permit to
be outstanding any Equity Securities which shall not be subject to a
first-priority perfected Lien under the Security Documents; or
 
(m) any Reportable Event which the Administrative Agent reasonably believes in
good faith constitutes grounds for the termination of any Plan by the PBGC or
for the appointment of a trustee by the PBGC to administer any Plan shall occur
and be continuing for a period of thirty (30) days or more after notice thereof
is provided to the Borrower by the Administrative Agent, or a trustee shall be
appointed by the PBGC to administer any Plan; or
 
(n) a Change of Control shall occur; or
 
(o) any party to a Material Contract shall fail to perform or observe in any
respect the terms, covenants, obligations or conditions contained in such
Material Contract or shall materially breach or otherwise be in default under
such Material Contract, which failure, breach or default shall have remained
unremedied beyond the applicable grace or cure period, if any, provided in such
Material Contract, and such failure continues for a period of 30 days after
notice from the Administrative Agent or, if the failure is capable of remedy, no
more than 90 days from the date of such notice from the Administrative Agent, so
long as the applicable party is diligently pursuing such remedy and such
extension of time does not or could not reasonably be expected to result in a
Material Adverse Effect; provided that any such event occurring with respect to
a party other than a Loan Party shall be deemed an Event of Default only if such
event had or could reasonably be expected to have a Material Adverse Effect; or
 
(p)  (i) any Material Contract at any time for any reason ceases to be valid and
binding and in full force and effect with respect to any party thereto, or any
such Person shall so assert in writing, other than with respect to the scheduled
expiration date of such Material Contract; (ii) any Material Contract is
terminated prior to the scheduled expiration date thereof by or on behalf of any
party thereto for any reason whatsoever without the prior written consent of the
Administrative Agent, or a Loan Party is notified by or on behalf of an Airport
Authority of its intent to terminate any Material Contract, or a Material
Contract becomes capable of being terminated as a result of a breach by any Loan
Party; or (iii) any material provision of any Material Contract shall be
declared to be null and void, and any such event shall continue in effect for
ten (10) days; or
 
60

--------------------------------------------------------------------------------


 
(q) any Loan Party shall abandon its business operations at any airport at which
it is entitled to conduct its business under a Material Contract, which
abandonment shall be deemed to have occurred if such Loan Party shall fail,
without reasonable cause, to conduct business operations in the ordinary course
at such airport for a continuous period of more than 30 days; or
 
(r) any Governmental Authorization necessary (i) for the execution, delivery and
performance by any Loan Party of any of the Loan Documents or Material Documents
to which it is a party, or for the performance by any such Loan Party of its
material rights and obligations thereunder or (ii) for the ownership, leasing or
operation of any material portion of the business of the Loan Parties
(determined on a consolidated basis) as conducted as of the Execution Date,
shall be revoked, terminated, withdrawn, suspended or materially modified, and
the revocation, termination, withdrawal, suspension or material modification of
such Governmental Authorization results in a Material Adverse Effect; or
 
(s) any substantial portion of the Property of the Borrower or any of its
Subsidiaries (determined on a consolidated basis) is seized, condemned,
nationalized or appropriated, and such seizure, condemnation, nationalization or
appropriation results in a Material Adverse Effect; or
 
(t) the Backward Debt Service Coverage Ratio shall be less than or equal to 1.20
to 1.00, or the Leverage Ratio shall be greater than the Maximum Leverage Ratio
as of any Calculation Date; or the
 
(u) any event or condition involving loss, liability, damage or financial impact
in excess of $10,000,000 suffered or incurred by one or more of the Borrower or
any of its Subsidiaries shall occur or exist, which event or condition could
reasonably be expected to have a Material Adverse Effect;
 
(v) the Borrower or any of its Subsidiaries shall have failed to comply with
applicable Legal Requirements (including any Environmental Laws), and such
failure shall result in a Material Adverse Effect; or
 
(w) The Borrower shall have failed to have caused the transfer of the FBO Leases
set forth under items 56, 59 and 60 of Schedule A-1 hereto to ACM Property
Services, LLC or another Subsidiary of the Borrower other than ACM Aviation, LLC
prior to the sale of ACM Aviation, LLC, in each case free and clear of any Liens
other than Permitted Liens and with the consent of any Airport Authority or
other Person that may be required for such transfer.
 
Any Event of Default referred to in Section 8.1(o), (p) or (q) affecting one or
more FBOs (other than a Non-Eligible FBO) may, at any time prior to acceleration
of the Loans under Section 8.2(a)(ii), be cured by prepayment in accordance with
Section 2.9(b) of a portion of the Term Loans equal to (i) the Term Loans
outstanding as of the date on which such Event of Default occurred multiplied by
(ii) the Proportional EBITDA Contribution of such FBO(s), whereupon the Borrower
Subsidiary or Borrower Subsidiaries party to the FBO Leases at the affected FBO
locations shall be released from the Loan Documents; provided that such method
of cure may be exercised as to any FBO only if the Proportional EBITDA
Contribution of such FBO, when added to the Proportional EBITDA Contribution of
any other FBO(s) as to which such method of cure has prior thereto been or is
concurrently exercised, does not exceed the Maximum Release Percentage. Any such
prepayment shall be made solely out of Cash Available for Distribution as of the
end of the most recent fiscal quarter of the Borrower or from new equity
contributions from the Investor to the Borrower, or a combination thereof. For
the avoidance of doubt, the cure right permitted by this paragraph may not be
exercised more than three times during the period from the Closing Date through
and including the date on which all Obligations have been indefeasibly paid in
full and the Commitments under this Agreement have terminated.
 
61

--------------------------------------------------------------------------------


 
Section 8.2 Remedies Upon Event of Default.
 
(a) If any Event of Default occurs and is continuing, the Administrative Agent
may, and upon the request of the Required Lenders shall: (i) by notice to the
Borrower, declare the Commitments to be terminated, whereupon the same shall
forthwith terminate (except that any such termination shall not affect the
obligation of each Revolving Loan Lender to reimburse the Issuing Bank in
respect of any Drawing under a Letter of Credit issued pursuant to Section 2.14
prior to such termination); (ii) by notice to the Borrower, declare the entire
unpaid principal amount of the Loans (together with all accrued and unpaid
interest thereon and any other amount then due under the Loan Documents) and all
other Obligations to be forthwith due and payable, whereupon such amounts shall
become and be forthwith due and payable, without presentment, demand, protest,
or notice of any kind, all of which are hereby expressly waived by the Borrower;
and/or (iii) instruct the Collateral Agent to foreclose on any or all of the
Collateral and/or proceed to enforce all remedies available to the
Administrative Agent (or Collateral Agent) pursuant to the Loan Documents or
otherwise as a matter of law. Notwithstanding the foregoing, if an Event of
Default referred to in Section 8.1(i) or (j) shall occur with respect to the
Borrower, automatically and without notice the actions described in clauses (i)
and (ii) above shall be deemed to have occurred.
 
(b) Without limiting the rights of the Administrative Agent set forth in
paragraph (a) above or elsewhere in this Agreement, if any Event of Default or
Revolver Event of Default occurs and is continuing, the Revolving Loan Lenders
(with respect to the Revolving Loans only and irrespective of any action or
inaction taken with respect to the Term Loans) may, by notice to the Borrower
(in the case of a Revolver Event of Default which is not otherwise an Event of
Default), given not later than fifteen (15) days of the Revolving Loan Lenders
receiving written notice of the occurrence of such Revolver Event of Default,
(i) declare the Revolving Loan Commitments to be terminated, whereupon the same
shall forthwith terminate (except that any such termination shall not affect the
obligation of the Revolving Loan Lenders to reimburse the Issuing Bank in
respect of any Drawing under a Letter of Credit issued pursuant to Section 2.14
prior to such termination); and/or (ii) declare the entire unpaid principal
amount of the Revolving Loans (together with all accrued and unpaid interest
thereon and any other amount then due under the Loan Documents) and all other
Obligations owing to the Revolving Loan Lenders to be forthwith due and payable,
whereupon such amounts shall become and be forthwith due and payable, without
presentment, demand, protest, or notice of any kind, all of which are hereby
expressly waived by the Borrower. Any such acceleration of the Obligations owed
to the Revolving Loan Lenders shall not alter or affect the limitations on
remedies specified in paragraph (c) below.
 
62

--------------------------------------------------------------------------------


 
(c) Subject to paragraph (d) below, no Financing Party may, except with the
prior consent of the Required Lenders (i) enforce any security interest created
or evidenced by any Security Document or require the Administrative Agent to
enforce any such security interest (provided that the foregoing shall not limit
any right of setoff by a Lender permitted hereunder); (ii) sue for or institute
any creditor’s process (including an injunction, garnishment, execution or levy,
whether before or after judgment) in respect of any Obligation (whether or not
for the payment of money) owing to it under or in respect of any Loan Document;
(iii) take any step for the winding-up, administration of or dissolution of, or
any insolvency proceeding in relation to, the Borrower, or for a voluntary
arrangement, scheme of arrangement or other analogous step in relation to the
Borrower, or (iv) apply for any order for an injunction or specific performance
in respect of the Borrower in relation to any of the Loan Documents; provided
that nothing herein shall limit any netting or right of set-off by the Hedging
Bank in accordance with the Hedging Agreements.
 
(d) If the Revolving Loans and interest thereon are not repaid in full on the
Maturity Date, the Revolving Loan Lenders may bring any action or proceeding
(i) for collection of such unpaid amounts and other amounts due and owing to the
Revolving Loan Lenders with respect thereto and (ii) for the recognition or
enforcement of any judgment with respect to such unpaid amounts and such other
amounts. Notwithstanding the foregoing, as long as any real property is included
in the Collateral, the Revolving Loan Lenders shall not exercise any rights or
remedies that could reasonably be expected to result in the loss of the
Collateral Agent’s Lien on the Collateral pursuant to the California “one
action” rule or any similar rule of any other jurisdiction. Notwithstanding
anything in the foregoing to the contrary, the Revolving Loans shall at all
times be secured by the Lien pursuant to the Security Documents, subject to the
direction of the Required Lenders.
 
Section 8.3 Waiver of Event of Default.
 
Any Event of Default may be waived as provided in Section 12.1. No waiver of any
Event of Default shall constitute a waiver of any other or any succeeding Event
of Default except to the extent specifically provided in such waiver.
 
ARTICLE IX

 
PROJECT ACCOUNTS & FLOW OF FUNDS
 
Section 9.1 Project Accounts.
 
(a) None of the Borrower or its Subsidiaries shall maintain banking accounts or
securities accounts other than (i) the Accounts, and (ii) the Project Accounts
listed on Schedule 5.26 or established and maintained in accordance with this
Section 9.1.
 
63

--------------------------------------------------------------------------------


 
(b) Except as otherwise set forth on Schedule 5.26, each Project Account shall
be directly or indirectly linked to the Concentration Account, and the Borrower
shall at all times, at its sole cost and expense, transfer, and shall cause its
Subsidiaries to transfer, all cash in such Project Accounts (except for amounts
reserved for petty cash purposes not to exceed $15,000) into the Concentration
Account no less frequently than on a daily basis. Once per month, or as
otherwise requested from time to time by the Administrative Agent, the Borrower
shall provide to the Administrative Agent documentation reasonably acceptable to
the Administrative Agent evidencing compliance with this paragraph (b).
 
(c) The Borrower or any of its Subsidiaries may establish additional Project
Accounts as necessary or desirable for its business; provided that the Borrower
shall provide notice of the establishment of such new Project Account to the
Administrative Agent within five (5) Business Days, and provided further, that,
unless otherwise agreed by the Administrative Agent, all cash in such Project
Accounts (except for amounts to be agreed upon with the Administrative Agent to
be reserved for working capital purposes) shall be transferred into the
Concentration Account no less frequently than on a daily basis.
 
(d) No later than April 1, 2008, the Borrower shall cause all Project Accounts
to be maintained with Wachovia Bank, N.A. or another single bank reasonably
acceptable to the Administrative Agent, except for Project Accounts to be agreed
upon with the Administrative Agent which, for operational reasons, should be
maintained temporarily or permanently with other banks.
 
Section 9.2 Material Project Accounts.
 
(a) If, after the date hereof, the Administrative Agent reasonably determines
that one or more Project Accounts, based on the amounts deposited therein, are
material for the security interest of the Secured Parties (all such accounts,
together with the Concentration Account, the Project Accounts marked as
“material” on Schedule 5.26 and any accounts replacing such accounts,
collectively, the “Material Project Accounts”), the Borrower shall promptly (but
in any event within 30 days after notice thereof) enter into an account control
agreement (each, a “Control Agreement”) with the Collateral Agent and the
applicable bank, substantially in the form of Exhibit G hereto with such changes
thereto as may be requested or approved by the Administrative Agent, the
Collateral Agent and the Borrower (or such other form as is reasonably
acceptable to the Administrative Agent, the Collateral Agent, such bank and the
Borrower), and carry out such further acts as the Administrative Agent may
reasonably request in order to perfect the security interest of the Collateral
Agent in the relevant accounts.
 
(b) No Material Project Account may be closed unless the funds then on deposit
in such Material Project Account are transferred to another Material Project
Account or to a new Material Project Account established and maintained in
accordance with this Section 9.2.
 
(c) The Borrower (or applicable Subsidiary of the Borrower) shall notify the
Administrative Agent and the Collateral Agent in writing promptly upon receipt
of notice that a Control Agreement with respect to any Material Project Account
will be terminated or otherwise will no longer be in full force and effect. In
such event, the Borrower shall promptly, and in any event prior to the effective
date of such termination, cause the withdrawal and transfer of any balance in
the affected Material Project Account to an existing Material Project Account
that is subject to a Control Agreement or a new Material Project Account
established and maintained in accordance with this Section 9.2.
 
64

--------------------------------------------------------------------------------


 
Section 9.3 Cash Management
 
(a) The Borrower shall deposit or cause to be deposited into the Project
Accounts all Operating Revenues and all other amounts received by any of the
Borrower and its Subsidiaries from any source whatsoever, in each case promptly
upon receipt thereof. To the extent payments for fuel or other material payments
to the Borrower or its Subsidiaries are not being deposited directly into the
Concentration Account as of the Closing Date, the Borrower shall make
commercially reasonable efforts to deposit or cause to be deposited such
material payments directly into the Concentration Account promptly after the
Closing Date. If any such material payments to the Borrower or its Subsidiaries
are deposited into a Project Account other than the Concentration Account after
April 1, 2008, such Project Account shall be maintained as a Material Project
Account in accordance with Section 9.2.
 
(b) Except as set forth on Schedule 5.26, all payments to fuel suppliers or
other material payments to be made by the Borrower or any of its Subsidiaries to
other Persons after April 1, 2008 shall be made from the Concentration Account
or other Material Project Accounts or from Project Accounts which are
automatically swept daily to the Concentration Account.
 
(c) The balance in any Project Accounts used by Subsidiaries for petty cash
purposes shall generally not exceed $15,000.
 
Section 9.4 Debt Service Reserve Required Balance.
 
(a) Subject to paragraph (b) below, the Borrower shall deposit to the Debt
Service Reserve Account funds equal to an amount which results in such account
being funded with the Debt Service Reserve Required Balance as required
hereunder and shall thereafter transfer funds to the Debt Service Reserve
Account in accordance with Section 9.5(a)(i).
 
(b) The Borrower shall be permitted to maintain the Debt Service Reserve
Required Balance by any combination (except as otherwise provided in
clause (iii) below) of available cash on deposit in the Debt Service Reserve
Account and a Debt Service Reserve Letter of Credit maintained in effect by the
Borrower; provided that the Debt Service Reserve Letter of Credit shall not be a
Letter of Credit issued under the Letter of Credit Facility. The Borrower shall
notify the Administrative Agent at least forty-five (45) days prior to the
expiration of the Debt Service Reserve Letter of Credit provided pursuant to
this Section 9.4(b). Any Debt Service Reserve Letter of Credit shall be
unconditionally drawable by the Administrative Agent if any of the following
occurs: (A) in the event, and to the extent, of any shortfall in the payment of
Mandatory Debt Service when due; (B) in the event the entity that has issued the
Debt Service Reserve Letter of Credit suffers an L/C Issuer Event, thirty (30)
days after the occurrence of such L/C Issuer Event, and (C) the occurrence of
any Event of Default and acceleration of the Loans and/or exercise of remedies
under the Security Documents.
 
(c) Upon the occurrence of an L/C Issuer Event (and provided that the
Administrative Agent shall not have drawn the full amounts available
thereunder), the Borrower shall replace any letter of credit affected thereby by
depositing cash to the Debt Service Reserve Account or providing a letter of
credit issued by an Acceptable Issuer not later than three (3) Business Days
after the earlier of (A) the Collateral Agent giving the Borrower written notice
thereof and (B) the Borrower having Actual Knowledge thereof.
 
65

--------------------------------------------------------------------------------


 
(d) Upon the satisfaction in full of the Obligations, the Debt Service Reserve
Letter of Credit will be forthwith returned to the Borrower for cancellation and
termination thereof.
 
Section 9.5 Payments to Reserve Accounts and Distribution Account
 
(a) The Borrower shall cause amounts held in the Concentration Account or other
Project Accounts to be withdrawn and transferred at the following times and for
the following purposes:
 
(i) On each Quarterly Funds Transfer Date, the Borrower shall, after first
making any mandatory prepayments required to be paid from Excess Cash Flow or
that may otherwise be due and any payments of interest or fee that may be due on
such date, cause to be transferred to the Debt Service Reserve Account from
available Excess Cash Flow an amount equal to (A) the then current Debt Service
Reserve Required Balance, minus (B) the sum of the funds then on deposit in the
Debt Service Reserve Account and the aggregate face amount of all Debt Service
Reserve Letters of Credit.
 
(ii) If, as of any Calculation Date, any one or more of the Distribution
Conditions shall not be satisfied, the Borrower shall, after application of
amounts in accordance with the preceding clause (i) and not later than two (2)
Business Days after the Borrower has delivered a certified calculation of the
Debt Service Coverage Ratios for such Calculation Date pursuant to
Section 6.1(e), cause all Cash Available for Distribution as of such Calculation
Date to be transferred to the Special Reserve Account.
 
(iii) If, as of any Calculation Date, all Distribution Conditions shall be
satisfied, after application of amounts in accordance with clause (i) above,
promptly and in any event within five (5) Business Days after the Borrower has
delivered a certified calculation of the Debt Service Coverage Ratios for such
Calculation Date pursuant to Section 6.1(e), cause all Cash Available for
Distribution to be transferred to the Distribution Account.
 
(b) If, following a deposit of monies to the Special Reserve Account pursuant to
Section 9.5(a)(ii), all Distribution Requirements are satisfied for each of the
succeeding two (2) consecutive Calculation Dates, the Borrower may transfer all
funds on deposit in the Special Reserve Account (other than any monies required
to prepay Loans in accordance with Section 2.9(c)(iv)) to the Distribution
Account.
 
(c) The Borrower and the other Loan Parties hereby agree that the Administrative
Agent is authorized to withdraw and transfer funds from the Concentration
Account to effect the payments described in the paragraph (a) above in the event
the Borrower does not cause such funds to be transferred in a timely or
otherwise appropriate manner; provided that the Borrower shall under no
circumstances be relieved from its obligations under paragraph (a) above.
 
66

--------------------------------------------------------------------------------


 
Section 9.6 Distributions.
 
(a) None of the Borrower or its Subsidiaries shall make any Distributions or MIC
Cost Reimbursement Payments, or set apart any sum for any such purpose, except:
 
(i) a Subsidiary of the Borrower may make Distributions to another Subsidiary of
the Borrower or to the Borrower;
 
(ii) from the Closing Date until the fifth anniversary thereof, the Borrower may
make cash Distributions or MIC Cost Reimbursement Payments to the Investor in an
aggregate amount equal to Cash Available for Distribution as of any Calculation
Date occurring during such period within thirty-five (35) days following such
Calculation Date if each of the following conditions has been met (collectively,
the “Distribution Conditions”);
 

 
(A)
the Backward Debt Service Coverage Ratio as of such Calculation Date, modified
to exclude from the calculation of Net Cash Flow any equity contributions
referred to in clause (b) of the definition of “Net Cash Flow”, is equal to or
greater than 1.60 to 1.00, and the Forward Debt Service Coverage Ratio as of
such Calculation Date, modified to exclude from the calculation of Net Cash Flow
any equity contributions referred to in clause (b) of the definition of “Net
Cash Flow”, is equal to or greater than 1.60 to 1.00, each as evidenced by a
certificate delivered by the Borrower to the Administrative Agent no later than
five (5) Business Days prior to the proposed date of Distribution;

 

 
(B)
no Default or Event of Default shall have occurred and be continuing as of such
Calculation Date or the date of such Distribution or shall result from the
making of the proposed Distribution;

 

 
(C)
all mandatory prepayments of the Loans, if any, for such fiscal quarter shall
have been paid to the Administrative Agent;

 

 
(D)
the Debt Service Reserve Required Balance is fully reserved with either a cash
deposit to the Debt Service Reserve Account or a Debt Service Reserve Letter of
Credit issued in accordance with Section 9.4(b) or any combination thereof; and

 

 
(E)
EBITDA for the Calculation Period ending on such Calculation Date shall be equal
to or greater than the Applicable Minimum EBITDA.;

 

 
(F)
no Lock-Up Period shall be in effect;

 

 
(G)
no Revolving Loans shall be outstanding; and

 
67

--------------------------------------------------------------------------------


 

 
(H)
the Administrative Agent shall have received notice from the Borrower of such
Distribution or MIC Cost Reimbursement Payments in writing certifying that the
foregoing conditions (A) through (G) have been met.

 
(b) Notwithstanding anything to the contrary in this Article IX, the Borrower
may make the Special Distribution to the Investor with proceeds of the Borrowing
of Term Loans on the Closing Date irrespective of whether the Distribution
Conditions are met.
 
Section 9.7 Payments from Loss Proceeds Account.
 
Funds on deposit in the Loss Proceeds Account that are to be made available for
Restoration work pursuant to a Restoration Plan as set forth in Section 6.14 (b)
will be disbursed to pay the cost of the Restoration upon receipt by the
Administrative Agent of a certificate of the Borrower certifying that:
 
(a) all of the restoration work already completed was done substantially in
compliance with the approved Restoration Plan;
 
(b) the sum requested is required to pay for costs incurred in connection with
such Restoration work (giving a description of the services and materials
provided in connection with such restoration work);
 
(c) the sum requested, when added to all amounts with respect to the relevant
casualty event previously paid out of the Concentration Account or by the
applicable Loan Party out of its Project Accounts, does not exceed the aggregate
amount then due and payable with respect to the Restoration work done as of the
date of such certificate;
 
(d) the amount of net proceeds with respect to the Event of Loss remaining in
the Concentration Account or the applicable Loan Party’s Project Accounts,
together with any other amounts deposited in such accounts by the Borrower or
any other Person or otherwise irrevocably committed to be made available to the
Borrower as equity funds or Permitted Subordinated Debt (in each case, by the
Investor or an Affiliate thereof or a Person that has at least an investment
grade long-term unsecured (and not credit enhanced) debt rating or other credit
status satisfactory to the Required Lenders) for the purpose of such Restoration
are anticipated to be sufficient to complete the Restoration work in accordance
with the Restoration Plan;
 
(e) there exists no mechanic’s, materialmen’s or other Liens on the affected
Property arising out of the Restoration (except which are not yet due,
adequately bonded, Permitted Liens or as are being contested in good faith
pursuant to Permitted Contest Provisions), or if the same do exist, they will be
discharged with the funds received from the requested payment; and
 
(f) no Event of Default has occurred and is continuing.
 
68

--------------------------------------------------------------------------------


 
ARTICLE X

 
ADMINISTRATIVE AGENT
 
Section 10.1 Appointment and Authorization of Administrative Agent.
 
Each Financing Party hereby appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Financing Party or Participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Legal Requirement. Instead, such term is used merely
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
Section 10.2 Delegation of Duties.
 
The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
 
Section 10.3 Liability of Administrative Agent.
 
None of the Administrative Agent, its officers, directors, employees, agents,
attorneys-in-fact and Affiliates shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any
Financing Party or participant for any recital, statement, representation or
warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. None of the Administrative Agent and any of its officers, directors,
employees, agents, attorneys-in-fact and Affiliates shall be under any
obligation to any Financing Party or participant to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.
 
69

--------------------------------------------------------------------------------


 
Section 10.4 Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Financing
Parties against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
 
Section 10.5 Notice of Default.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Financing Parties, unless the
Administrative Agent shall have received written notice from a Financing Party
or the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” The Administrative Agent will notify
the Financing Parties of its receipt of any such notice. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by the Required Lenders (or such other number or percentage of
Lenders as shall be necessary under the circumstances as provided in
Section 12.1; provided, that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Financing Parties.
 
Section 10.6 Credit Decision; Disclosure of Information.
 
Each Financing Party acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent to and acceptance of
any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates to any Financing Party as to any matter,
including whether the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates have disclosed material
information in their possession. Each Financing Party represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Financing Party also represents
that it will, independently and without reliance upon the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower. Except for notices, reports and
other documents expressly required to be furnished to the Financing Parties by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Financing Party with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower or any of its Affiliates
which may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.
 
70

--------------------------------------------------------------------------------


 
Section 10.7 Indemnification.
 
To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent or any Indemnitee, each Financing Party severally
agrees to pay to the Administrative Agent or such Indemnitee such Financing
Party’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount. The
undertaking in this Section 10.7 shall survive termination of the Commitments,
the payment of all Obligations and the resignation of the Administrative Agent.
 
Section 10.8 Administrative Agent in Its Individual Capacity.
 
The Administrative Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though the Administrative Agent were not the Administrative Agent hereunder
and without notice to or consent of the Financing Parties. The Financing Parties
acknowledge that, pursuant to such activities, the Administrative Agent or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans or other Outstanding Exposure, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Financing Party and may exercise such rights and powers as though
it were not the Administrative Agent.
 
71

--------------------------------------------------------------------------------


 
Section 10.9 Collateral Agency Agreement.
 
Each Financing Party hereby authorizes the Administrative Agent and the
Collateral Agent to execute and deliver the Collateral Agency Agreement on
behalf of such Financing Party and agrees that, upon such execution and
delivery, such Financing Party shall be bound by the terms and provisions
thereof as if such Financing Party was a signatory thereto. Each Financing Party
further authorizes the Administrative Agent to exercise such powers and
discretion under each such agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto. As to matters not expressly provided for in the
Collateral Agency Agreement, the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders; provided that the
Administrative Agent shall not be required to take any action that exposes it to
personal liability or that is contrary to the Loan Documents or applicable Legal
Requirements.
 
Section 10.10 Successor Administrative Agent.
 
The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
written notice to the Lenders, and the Administrative Agent may be removed at
any time for cause by the Required Lenders. If the Administrative Agent resigns
under this Agreement or if the Administrative Agent is removed, the Required
Lenders shall appoint from among the Lenders a successor administrative agent
for the Lenders, which successor administrative agent shall be consented to by
the Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor administrative agent is appointed prior to the effective date of
the resignation or removal of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
administrative agent from among the Lenders. Upon the acceptance of its
appointment as successor administrative agent hereunder, the Person acting as
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article X and
Section 12.3 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement. If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation or removal, the retiring Administrative Agent’s resignation or
removal shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
 
72

--------------------------------------------------------------------------------


 
Section 10.11 Lead Arrangers.
 
Except as set forth in Article XI, none of the Mandated Lead Arrangers shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than, to the extent it is a Lender or the Administrative Agent,
those applicable to all Lenders or the Administrative Agent, as the case may be,
as such. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Mandated Lead Arrangers in deciding to enter into this Agreement or
in taking or not taking action hereunder.
 
ARTICLE XI

 
HEDGING ARRANGEMENTS
 
Section 11.1 Hedging Payments.
 
No Hedging Bank shall (a) demand (other than as may be necessary in order to
exercise any right to terminate any Hedging Transaction pursuant to a Hedging
Agreement as permitted under Section 11.2 or required under Section 11.3) or
receive payment, prepayment or repayment of, or any distribution in respect of,
or on account of, any of the Hedging Obligations in cash or in kind, or apply
any money or property in or towards the discharge of any Hedging Obligations
except for scheduled payments arising under the terms of the Hedging Agreements,
or (b) permit to exist or receive any security interest or any financial support
(including the giving of any guarantee or the making of any deposit or payment)
for or in respect of any of the Hedging Obligations other than under the Loan
Documents.
 
Section 11.2 Voluntary Termination.
 
A Hedging Bank may terminate a Hedging Transaction pursuant to a Hedging
Agreement only upon the occurrence of any of the following events: (a) an Event
of Default has occurred and is continuing and (i) the Administrative Agent takes
any action pursuant to Section 8.2(a) or (ii) the Revolving Loan Lenders take
any action pursuant to Section 8.2(b), (b) the Required Lenders have directed
the Administrative Agent to seek a lifting of the automatic stay or any other
stay in any Bankruptcy Proceeding so as to permit an acceleration of all of the
amounts outstanding under the Loan Documents pursuant to Section 8.2(a),
(c) early termination is permitted in accordance with the terms of such Hedging
Agreement by the Hedging Bank in the event it becomes unlawful for such Hedging
Bank or the Borrower to perform any absolute or contingent obligation under such
Hedging Agreement, (d) early termination is permitted in accordance with the
terms of such Hedging Agreement upon the occurrence of a tax event or tax event
upon merger, (e) the Administrative Agent has requested such termination or such
termination is otherwise permitted in accordance with Section 11.3, (f) the
Loans are repaid in full, or (g) an Event of Default occurs under Section 8.1(a)
with respect to the Hedging Agreements entered into by such Hedging Bank or an
Event of Default occurs under Section 8.1(i) or (j) with respect to any of the
Borrower or its Subsidiaries.
 
Section 11.3 Involuntary Termination or Reduction.
 
(a) If the Administrative Agent has declared that all of the amounts outstanding
under the Loan Documents are immediately due and payable or such acceleration
has occurred without notice from the Administrative Agent pursuant to
Section 8.2(a), each Hedging Bank shall, at the written request of the
Administrative Agent (acting at the direction of the Required Lenders), exercise
its rights to terminate all Hedging Transactions under each Hedging Agreement to
which it is a party.
 
73

--------------------------------------------------------------------------------


 
(b) If the Borrower is required to make a prepayment of Term Loans under Section
2.9(c) or makes an optional prepayment of Term Loans pursuant to Section 2.9(b)
which, in either case, would result in the aggregate notional amounts hedged
under the Hedging Agreements exceeding the aggregate principal amount of the
Terms Loans at the time of such prepayment, the Borrower shall reduce the
amounts hedged under the Hedging Agreements (allocated ratably among the Hedging
Agreements according to the respective amounts hedged thereunder) to a level
equal to 100% of the Term Loans outstanding.
 
Section 11.4 Hedging Bank Joinder Agreements.
 
Any Permitted Hedging Bank may become a party to this Agreement by entering into
a Hedging Bank Joinder Agreement substantially in the form of Exhibit J hereto
with the Borrower and the Administrative Agent.
 
ARTICLE XII

 
MISCELLANEOUS
 
Section 12.1 Amendments; Waivers.
 
(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or other applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent; provided that no such amendment,
waiver or consent shall: (i) extend or increase the Commitment of any Lender
without the written consent of such Lender; (ii) postpone any date fixed by this
Agreement or any other Loan Document for any payment or mandatory prepayment of
principal, interest, fees or other amounts due to the Lenders (or any of them),
or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender directly affected thereby; (iii) reduce the
principal of, or the rate of interest specified herein on, any Loan, or any fees
or other amounts payable hereunder or under any other Loan Document, or change
any financial ratio or the manner of calculation of any financial ratio
(including any change in any applicable defined term) used in determining the
amount of any mandatory prepayment that would result in a reduction of any such
prepayment, without the written consent of each Lender directly affected
thereby; (iv) change Section 2.13 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
(v) change any provision of this Section 12.1 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; (vi) release any Guarantor from the Subsidiary Guaranty, or
(vii) release all or any material part of the Collateral without the written
consent of each Lender and Hedging Bank (except that (A) any release in
connection with a sale or other disposition of Collateral authorized by Section
7.3 shall not require the approval of any Lender or Hedging Bank and (B) any
amendment, waiver or consent which modifies the terms of Section 7.3 (including
any modification relating to the prepayment of proceeds from any such sale or
other disposition) shall require the consent of the Required Lenders); and
provided, further, that (A) no amendment, waiver or consent shall, without the
written consent of the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document, (B) no amendment, waiver or consent shall,
without the written consent of the Issuing Bank in addition to the Lenders
required above, affect the rights or duties of the Issuing Bank under this
Agreement or any other Loan Document (C) no amendment, waiver or consent shall,
without the written consent of each Hedging Bank directly affected thereby in
addition to the Lenders required above, affect the rights or duties of such
Hedging Bank under this Agreement or any other Loan Document, and (D) any
separate fee agreement between the Borrower and the Administrative Agent in its
capacity as such or between the Borrower and the Lead Arrangers in their
capacities as such may be amended or modified by such parties; and provided,
further, that any waiver of conditions precedent set forth in Section 4.1(g)
which relate to the perfection of a security interest in Collateral can be
waived by the Administrative Agent in its discretion, (provided that such
condition shall instead be satisfied after the Closing Date, and within time
periods established by the Administrative Agent in its discretion); and
provided, further, that (X) no amendment, waiver or consent shall, without the
written consent of the Revolving Loan Lenders, in addition to the Lenders
required above, be effective for purposes of determining the obligation of the
Revolving Loan Lenders to make Revolving Loans or the existence or non-existence
of a Revolver Event of Default, or the rights of the Revolving Loan Lenders
specified in Section 8.2(b), and (Y) no amendment, waiver or consent shall,
without the written consent of the Issuing Bank, in addition to the Lenders
required above, be effective for purposes of determining the obligation of the
Issuing Bank to issue Letters of Credit.
 
74

--------------------------------------------------------------------------------


 
(b) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (a) of this Section 12.1, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.
 
Section 12.2 Notices.
 
(a) Unless otherwise expressly provided herein, (and subject to
paragraph (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Borrower:
 
Atlantic Aviation FBO Inc.
6504 International Parkway, Suite 2400
Plano, TX 75093
Attention: Calvin Miller
Telephone: (972) 447-4205
Facsimile: (972) 447-4211
 
75

--------------------------------------------------------------------------------


 
with a copy to:
 
Macquarie Infrastructure Company Inc.
125 West 55th Street
New York, New York 10019
Attention: Frank Joyce
Telephone: (212) 231-1814
Facsimile: (212) 231-1828
 
and
 
Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Boulevard
McLean, Virginia 22102
Attention: Craig E. Chason, Esq.
Telephone: (703) 770-7947
Facsimile: (703) 770-7901
 
(ii) if to the Administrative Agent:
 
DEPFA BANK plc
1 Commons Street
Dublin 1
Ireland
Attention: Brian Price
Telephone: +353 1 792 2374
Facsimile: +353 1 792 2164
 
(iii) if to the Revolving Loan Lender:
 
DEPFA BANK plc
1 Commons Street
Dublin 1
Ireland
Attention: Brian Price
Telephone: +353 1 792 2374
Facsimile: +353 1 792 2164
 
(iv) if to the Issuing Bank:
 
DEPFA BANK plc
1 Commons Street
Dublin 1
Ireland
Attention: Brian Price
Telephone: +353 1 792 2374
Facsimile: +353 1 792 2164
 
76

--------------------------------------------------------------------------------


 
(v) if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.
 
(b) Loan Documents may be transmitted and/or signed by facsimile. The
effectiveness of any such documents and signatures shall, subject to applicable
Legal Requirements, have the same force and effect as manually-signed originals
and shall be binding on all Loan Parties, the Administrative Agent and the
Lenders. The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
 
(c) Electronic mail and internet and intranet websites may be used only to
distribute routine communications, such as Financial Statements and other
information as provided in Section 6.1, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.
 
(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
Section 12.3 Expenses; Indemnity; Damage Waiver.
 
(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and the Collateral Agent, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Collateral Agent, in connection with the preparation, negotiation and execution
of this Agreement and the other Loan Documents and any amendment, modification
or waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), the syndication of the
credit facilities provided for herein, and the administration of the
transactions contemplated hereby and thereby (including any outside appraisal,
audit, environmental and similar services), and (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or the Collateral Agent, in connection with
the enforcement, attempted enforcement or protection of its rights in connection
with this Agreement or any other Loan Document, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations; provided that the Borrower shall not
be liable for the expenses of separate counsel to any Lender.
 
77

--------------------------------------------------------------------------------


 
(b) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, and each of the officers, directors, employees, agents,
attorneys-in-fact and Affiliates of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Commitment, Loan or Letter of Credit issued pursuant to Section 2.14 or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under any such Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party, or
liability under any Environmental Laws related in any way to any Loan Party, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment (or a settlement tantamount to such a judgment) to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee or any
Affiliate, officer, director, employee or agent of such Indemnitee. As used in
this clause (b), the term “fees, charges and disbursements of any counsel for
any Indemnitee” shall include reasonable costs and expenses of not more than one
counsel (and, if necessary, one local counsel), which may include allocable
costs and expenses of such Indemnitees’s in-house legal counsel and staff (to
the extent in substitution for, and not duplicative of, outside counsel).
 
(c) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or arising out of the activities in connection herewith or therewith.
 
(d) All amounts due under this Section 12.3 shall be payable not later than
ten (10) Business Days after written demand therefor.
 
(e) The agreements in this Section 12.3 shall survive the termination of the
Commitments and repayment of all other Obligations.
 
Section 12.4 Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.4. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 12.4) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
78

--------------------------------------------------------------------------------


 
(b) (i) Any Lender may assign to one or more Eligible Assignees approved by the
Administrative Agent and (so long as no Event of Default is continuing) the
Borrower (which approvals shall not be unreasonably withheld or delayed) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(A) no approval of the Administrative Agent shall be required for any assignment
to an assignee that is a Lender or an Affiliate of a Lender immediately prior to
giving effect to such assignment, (B) each assignee Lender shall provide
appropriate assurances and indemnities to the Issuing Bank as it may reasonably
require with respect to any continuing obligation to purchase participation
interests in any Drawing or other Reimbursement Obligation, (C) except in the
case of an assignment to a Lender or an Affiliate of a Lender or an assignment
of the entire remaining amount of the assigning Lender’s Loans and Commitment,
the amount of the Loans and Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents; (D) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; (E) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 and any required tax forms; and (F) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
 
(ii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 12.4, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.1, 3.3, 3.4 and 12.3). Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.4 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 12.4.
 
79

--------------------------------------------------------------------------------


 
(iii) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(iv) Upon its receipt of a duly completed Assignment and Assumption and required
tax forms executed by an assigning Lender and an Eligible Assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder) and the processing and recordation fee referred
to in paragraph (b)(i) of this Section 12.4, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
 
(c) (i) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 12.1(a) that
affects such Participant. Subject to paragraph (c)(ii) of this Section 12.4, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.3 and 3.4 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
12.4.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.4 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. Without
limitation of the preceding sentence, (A) a Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.1
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.1(e) as though it were a Lender and (B) a Participant that is a United
States resident individual shall not be entitled to the benefits of Section 3.1
as if it were a Lender unless the Participant agrees to comply with
Section 3.1(g) as though it were a Lender.
 
80

--------------------------------------------------------------------------------


 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 12.4 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 12.5 Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (provided that the Administrative Agent or affected Lender, as
applicable, shall, to the extent reasonably practical, give the Borrower
reasonable notice prior to any such required disclosure and an opportunity to
contest such order, and the Administrative Agent or the affected Lender, as
applicable shall comply with any applicable protective order or equivalent
imposed by any Governmental Authority as a condition of such disclosure), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.5, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or its advisers, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 12.5. For the purposes of this Section, “Information”
means all information received from the Borrower relating to any Loan Party or
its business, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower or any of its Affiliates that is not prohibited from
transmitting the information to the Administrative Agent or such Lender by a
contractual or legal obligation. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.5 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Section 12.6 Limitation on Interest.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest and fees paid or agreed to be paid under the Loan Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Legal
Requirement (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest or a fee in an amount that exceeds the Maximum Rate, the
excessive interest or fee shall be applied to the principal of the outstanding
Obligations or, if it exceeds the unpaid principal, refunded to the Borrower. In
determining whether the interest or a fee contracted for, charged, or received
by the Administrative Agent or a Lender exceeds the Maximum Rate, such Person
may, to the extent permitted by applicable Legal Requirement, (a) characterize
any payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations.
 
81

--------------------------------------------------------------------------------


 
Section 12.7 Right of Setoff.
 
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided that if any such set off is effected prior to acceleration of the Loans
pursuant to Section 8.2 and all Events of Default are cured prior to any such
acceleration, such set off (other than any portion thereof that has been applied
against matured Obligations) shall be rescinded and the deposits and other
amounts so set off (other than such portion) shall be restored to the Borrower,
without interest, not later than three (3) Business Days after the
Administrative Agent has notified the Lenders in writing that no Event of
Default is continuing or, if the benefit of such set off has been shared by the
Lenders in accordance with Section 2.13, promptly after such Lender receives the
corresponding payments from other Lenders. The rights of each Lender under this
Section 12.7 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
Section 12.8 Nonliability of Financing Parties.
 
The Borrower acknowledges and agrees that:
 
(a) Any inspections of any property of the Borrower made by or through the
Administrative Agent or any other Financing Party are for purposes of
administration of the Loan Documents only, and the Borrower is not entitled to
rely upon the same (whether or not such inspections are at the expense of the
Borrower);
 
(b) The relationship between the Borrower and the Administrative Agent and the
other Financing Parties is, and shall at all times remain, solely that of
borrower and financing parties; neither the Administrative Agent nor any other
Financing Party shall under any circumstance be construed to be partners or
joint venturers of any Loan Party or its Affiliates; neither the Administrative
Agent nor any other Financing Party shall under any circumstance be deemed to be
in a relationship of confidence or trust or a fiduciary relationship with any
Loan Party or its Affiliates, or to owe any fiduciary duty to any Loan Party or
its Affiliates; neither the Administrative Agent nor the other Financing Parties
undertake or assume any responsibility or duty to any Loan Party or its
Affiliates to select, review, inspect, supervise, pass judgment upon or inform
any such Person of any matter in connection with the operations of such Person;
each Loan Party and its Affiliates shall rely entirely upon their own judgment
with respect to such matters; and any review, inspection, supervision, exercise
of judgment or supply of information undertaken or assumed by the Administrative
Agent or any Lender in connection with such matters is solely for the protection
of the Administrative Agent and each other Financing Party and neither any Loan
Party nor any other Person is entitled to rely thereon.
 
82

--------------------------------------------------------------------------------


 
Section 12.9 Limitation of Recourse.
 
There shall be full recourse to the Borrower and all of its assets and
properties for the liabilities of the Borrower under this Agreement, any Notes
and the other Loan Documents. Subject to clauses (i) and (iv) of the following
sentence, in no event shall the Investor or any of its Affiliates (other than
any Loan Party) (collectively, the “Non-Recourse Parties”), or any officer or
director of the Borrower, be personally liable or obligated for such liabilities
and obligations of the Borrower, except as may be specifically provided in any
Loan Document to which such Non-Recourse Party is a party. Nothing herein
contained shall limit or be construed to (i) release any Non-Recourse Party from
liability for its fraudulent actions or misappropriation of funds by it or
willful misconduct or for reimbursement of any Distribution made to it in
violation of Section 9.6, or from any of its obligations or liabilities under
any agreement executed by such Non-Recourse Party in its individual capacity in
connection with any Loan Document, (ii) limit or impair the exercise of remedies
with respect to any Collateral, (iii) limit the liability of any Person who is a
party to a Loan Document with respect to such liability as may arise by reason
of the terms and conditions of such Loan Document (but subject to any limitation
of liability contained in such Loan Document), or (iv) require the Financing
Parties to indemnify the Non-Recourse Parties for liabilities or claims that may
be independently asserted against them. The provisions of this Section 12.9
shall survive the termination of this Agreement.
 
Section 12.10 Integration.
 
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
 
Section 12.11 Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and any Notes.
 
83

--------------------------------------------------------------------------------


 
Section 12.12 Governing Law.
 
This Agreement shall be governed by and construed in accordance with the law of
the State of New York.
 
Section 12.13 Submission To Jurisdiction; Waiver of Jury Trial.
 
(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
solely for purposes of any action or proceeding arising out of or relating to
this Agreement (and not as a general submission to New York law), or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.
 
(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (a)
of this Section 12.13. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 12.2. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
(d) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTION CONTEMPLATED HEREBY OR THEREBY (WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE). EACH PARTY HERETO ACKNOWLEDGES THAT IT AND THE
OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
 
Section 12.14 Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
84

--------------------------------------------------------------------------------


 
Section 12.15 Headings.
 
The table of contents and the headings of Articles, Sections, Exhibits and
Schedules have been included herein for convenience of reference only, are not
part of this Agreement, and shall not be taken into consideration in
interpreting this Agreement.
 
Section 12.16 Counterparts.
 
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be maintained by the
Borrower and the Administrative Agent.
 
[Signature Pages Follow.]


85

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written. 
 

       
ATLANTIC AVIATION FBO INC., as Borrower
 
   
   
    By:   Louis Pepper  

--------------------------------------------------------------------------------

Name:    Title:

 

--------------------------------------------------------------------------------


 

       
DEPFA BANK plc, as Administrative Agent
 
   
   
    By:   /s/ Maria Kang  

--------------------------------------------------------------------------------

Name: Maria Kang
 
Title: Director 
   

        By:   /s/ Ruth McMorrow  

--------------------------------------------------------------------------------

Name: Ruth McMorrow
 
Title: Managing Director 

 

--------------------------------------------------------------------------------


 
 

       
DEPFA BANK plc, as Term Loan Lender
 
   
   
    By:   /s/ Maria Kang  

--------------------------------------------------------------------------------

Name: Maria Kang
 
Title: Director 
   

        By:   /s/ Ruth McMorrow  

--------------------------------------------------------------------------------

Name: Ruth McMorrow
 
Title: Managing Director 

 

--------------------------------------------------------------------------------


 
 

       
DEPFA BANK plc, as Capex Loan Lender
 
   
   
    By:   /s/ Maria Kang  

--------------------------------------------------------------------------------

Name: Maria Kang
 
Title: Director 
   

        By:   /s/ Ruth McMorrow  

--------------------------------------------------------------------------------

Name: Ruth McMorrow
 
Title: Managing Director 

 

--------------------------------------------------------------------------------


 

       
DEPFA BANK plc, as Revolving Loan Lender and
Issuing Bank
 
   
   
    By:   /s/ Maria Kang  

--------------------------------------------------------------------------------

Name: Maria Kang
 
Title: Director 
   

        By:   /s/ Ruth McMorrow  

--------------------------------------------------------------------------------

Name: Ruth McMorrow
 
Title: Managing Director 

 

--------------------------------------------------------------------------------


 
APPENDIX A
 
DEFINITIONS AND RULES OF INTERPRETATION
 
Defined Terms
 
“Acceptable Issuer” means a bank or other financial institution with a combined
capital and surplus of at least $1,000,000,000 whose Reference Debt is rated “A”
or higher by S&P and “A2” or higher by Moody’s.
 
“Accounts” means, collectively, (a) the Debt Service Reserve Account, (b) the
Special Reserve Account, (c) the Loss Proceeds Account and (d) the Distribution
Account.
 
“Actual Knowledge” means, with respect to any Person, the earlier of actual
knowledge of, or receipt of written notice by, any Responsible Officer of such
Person or, with respect to the operations of, or any other matters relating to,
an FBO operated by a Subsidiary of the Borrower, the General Manager of such
FBO.
 
“Administrative Agent” means DEPFA, in its capacity as administrative agent for
the Lenders under the Loan Documents, and any successor administrative agent
appointed pursuant to the terms of this Agreement.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” of a particular Person means, at any time, (a) any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person and (b) any Person beneficially owning or holding, directly or
indirectly, 10% or more of any class of securities having ordinary voting power
for the election of directors or other members of the governing body of a
corporation or other Person, or 10% or more of any partnership or other
ownership interests of any other Person. For purposes of this definition,
“control” when used with respect to any particular Person means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through the ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise, and the terms “controlling” “controlled by” and “under common control
with” have meanings correlative to the foregoing; provided, however, that under
no circumstances shall the Administrative Agent or the Collateral Agent be
considered to be an Affiliate of any Person solely because any Transaction
Document contemplates that any of them may request or act at the instruction of
any such Person or such Person’s Affiliate. An Affiliate shall include any
manager of Macquarie Infrastructure Company Trust and any Affiliate thereof.
 
“Agreement” has the meaning specified in the preamble hereto.
 
“Airport Authority” means any governmental or airport authority party to an FBO
Lease.
 
“Airport Management Business” means the airport management services performed by
Macquarie Aviation North America Inc. and Macquarie Aviation North America 2
Inc. under the trade name “AvPorts” at the following airports in Westchester
County Airport, White Plains, NY; Albany, NY; Stewart International Airport, New
Windsor, NY; New Haven, CT; Atlantic City, NJ; Republic Airport, Farmingdale,
NY; and Teterboro, NJ. For the avoidance of doubt, “Airport Management Business”
does not include any FBO-related services performed at any of these airports.
 
A-1

--------------------------------------------------------------------------------


 
“Applicable Margin” means, for each day with respect to (a) a LIBOR Loan,
(i) 1.50% per annum for the period from and including the Closing Date to but
excluding the fifth (5th) anniversary of the Closing Date, and (ii) 1.625% per
annum thereafter, and (b) a Base Rate Loan, (i) 0.50% per annum for the period
from and including the Closing Date to but excluding the fifth (5th) anniversary
of the Closing Date, and (ii) 0.625% per annum thereafter.
 
“Applicable Minimum EBITDA” means, as of a Calculation Date occurring during the
time periods specified below, the following EBITDA values calculated for the
twelve (12) month period ending on such Calculation Date (on a pro-forma basis,
as if all Subsidiaries of the Borrower and the related FBOs had been owned by
the Borrower or its Subsidiaries during the entire twelve (12) month period):
 
During Calculation Period Ended
 
Applicable Minimum EBITDA
(in $1,000s)
 
31-Dec-07
   
118,520
 
31-Mar-08
   
119,703
 
30-Jun-08
   
124,791
 
30-Sep-08
   
125,580
 
31-Dec-08
   
127,521
 
31-Mar-09
   
129,588
 
30-Jun-09
   
131,927
 
30-Sep-09
   
134,174
 
31-Dec-09
   
136,315
 
31-Mar-10
   
138,818
 
30-Jun-10
   
141,561
 
30-Sep-10
   
144,196
 
31-Dec-10
   
146,751
 
31-Mar-11
   
149,123
 
30-Jun-11
   
151,747
 
30-Sep-11
   
154,272
 
31-Dec-11
   
156,711
 
31-Mar-12
   
159,246
 
30-Jun-12
   
162,051
 
30-Sep-12
   
164,751
 
31-Dec-12
   
167,358
 
31-Mar-13
   
170,162
 
30-Jun-13
   
173,266
 
30-Sep-13
   
176,253
 
31-Dec-13
   
179,136
 
31-Mar-14
   
182,133
 
30-Jun-14
   
185,452
 
30-Sep-14
   
188,646
 
31-Dec-14
   
191,729
 



A-2

--------------------------------------------------------------------------------


 
“Applicable Percentage” means, at any time, an amount expressed as a percentage
equal to a Financing Party’s Outstanding Exposure divided by the aggregate then
Outstanding Exposure of all Financing Parties.
 
“Assignment and Assumption” means an Assignment and Assumption in the form of
Exhibit H or any other form approved by the Administrative Agent.
 
“Available Commitment” means, as to a Lender, at any time, an amount equal to
its Available Term Loan Commitment, Available Capex Loan Commitment or Available
Revolving Loan Commitment.
 
“Available Capex Loan Commitment” means, as to any Capex Loan Lender, at any
time, an amount equal to (a) such Capex Loan Lender’s Capex Loan Commitment
minus (b) the aggregate principal amount of all Capex Loans made by such Capex
Loan Lender prior to such time.
 
“Available Revolving Loan Commitment” means, as to any Revolving Loan Lender, at
any time, an amount equal (a) such Revolving Loan Lender’s Revolving Loan
Commitment minus (b) the aggregate principal amount of all Revolving Loans made
by such Revolving Loan Lender prior to such time, minus (c) such Revolving Loan
Lender’s Pro Rata Share of the aggregate outstanding Letter of Credit Usage.
 
“Available Term Loan Commitment” means, as to any Term Loan Lender, at any time,
an amount equal to (a) such Lender’s aggregate Term Loan Commitment minus
(b) the aggregate principal amount of all Term Loans made by such Term Loan
Lender prior to such time.
 
“Backward Debt Service Coverage Ratio” means, as of each Calculation Date
commencing with the Calculation Date for the first full quarter ending after the
Closing Date, the Debt Service Coverage Ratio for the Calculation Period ending
on that Calculation Date.
 
“Bankruptcy Proceeding” means (a) any voluntary or involuntary case or
proceeding under title 11 of the United States Code (11 U.S.C. 101 et seq.), as
amended from time to time and any successor statute, (b) any other voluntary or
involuntary insolvency, reorganization, bankruptcy, receivership, liquidation,
reorganization, moratorium or other similar case or proceeding, (c) any
liquidation, dissolution, or winding up of the Borrower, or (d) any assignment
for the benefit of creditors or any other marshalling of assets and liabilities
of the Borrower.
 
“Base Case Projections” means the final financial projections for the Borrower
and its Subsidiaries on a consolidated basis, as revised from time to time and
as set forth in the computer model prepared by the Borrower and delivered to the
Administrative Agent immediately prior to the Closing Date.
 
A-3

--------------------------------------------------------------------------------


 
“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate in effect on such day plus ½ of 1%. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Rate shall be effective from and including the effective date of such change in
the Prime Rate or the Federal Funds Rate, respectively.
 
“Base Rate Loan” means any Loan with respect to which the applicable rate of
interest is based upon the Base Rate.
 
“Base Rate Revolving Loan” means, at any time, a Revolving Loan that is a Base
Rate Loan.
 
“Borrower” has the meaning specified in the preamble to this Agreement.
 
“Borrowing” means a borrowing consisting of Term Loans, Capex Loans or Revolving
Loans made by the applicable Lenders pursuant to this Agreement.
 
“Borrowing Request” means a Term Loan Borrowing Request, a Capex Loan Borrowing
Request or a Revolving Loan Borrowing Request.
 
“Businesses” or “Business” means the airport services businesses or any part
thereof owned and operated by the Borrower or its Subsidiaries pursuant to the
FBO Leases.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Calculation Date” means each March 31, June 30, September 30 and December 31,
occurring on or after the Closing Date.
 
“Calculation Period” means a period of twelve (12) months.
 
“Capex Loan” has the meaning specified in Section 2.2(a) of this Agreement.
 
“Capex Loan Borrowing” means a borrowing consisting of Capex Loans made by the
Capex Loan Lenders pursuant to this Agreement.
 
“Capex Loan Borrowing Request” means a request by the Borrower for a Capex Loan
Borrowing in accordance with Section 2.2(b) of this Agreement.
 
“Capex Loan Commitment” means, with respect to each Capex Loan Lender, the
commitment to make Capex Loans to the Borrower pursuant to Section 2.2 of this
Agreement, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Capex Loan Lender’s name on Schedule
2.1 attached to this Agreement under the heading “Capex Loan Commitment” or in
the Assignment and Assumption pursuant to which such Capex Loan Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement, including pursuant to Section 2.8.
 
A-4

--------------------------------------------------------------------------------


 
“Capex Loan Commitment Period” means, with respect to the Capex Loan Commitment,
the period from and including the Execution Date to the earliest to occur of
(a) the Capex Loan Commitment Termination Date, (b) the date on which the
Available Capex Loan Commitments are reduced to zero, and (c) the date of
termination of the aggregate Capex Loan Commitments.
 
“Capex Loan Commitment Termination Date” means the date that is five (5) days
prior to the Maturity Date; provided that if such date is a day other than a
Business Day, the Capex Loan Commitment Termination Date shall be the next
succeeding Business Day unless such next succeeding Business Day falls in the
next calendar month, in which case the Capex Loan Commitment Termination Date
shall be the immediately preceding Business Day.
 
“Capex Loan Lender” means (a) on the Execution Date, the holders of Capex Loan
Commitments as set forth on Schedule 2.1 attached to this Agreement, and (b)
thereafter, the Lenders from time to time holding Capex Loan Commitments after
giving effect to any assignments permitted by Section 12.4 of this Agreement.
 
“Capital Lease” means any lease which in accordance with GAAP is required to be
capitalized on the balance sheet of the Borrower, and the amount of these
obligations shall be the amount so capitalized.
 
“Cash Available for Distribution” means, as of the last day of each fiscal
quarter of the Borrower, (a) Excess Cash Flow as of such date minus (b) any
mandatory prepayments required to be paid from Excess Cash Flow or that may
otherwise be due as of such date, minus (c) any payments of interest or fees due
as of such date, (d) minus any payments required to be made to the Debt Service
Reserve Account from Excess Cash Flow as of such date.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Revolving Loan
Lenders, as collateral for the Obligations, cash or deposit account balances in
an amount equal to the Letter of Credit Obligations pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the Issuing Bank
(which documents are hereby consented to by the Revolving Loan Lenders).
Derivatives of such term shall have a corresponding meaning.
 
“Cash Equivalents” means:
 
(a) Direct obligations of, or obligations the principal and interest on which
are unconditionally guaranteed by, the United States of America or obligations
of any agency of the United States of America to the extent such obligations are
backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;
 
(b) Certificates of deposit maturing within one year from the date of
acquisition thereof issued by a commercial bank or trust company organized under
the laws of the United States of America or a state thereof or that is a Lender;
provided that (i) such deposits are denominated in Dollars, (ii) such bank or
trust company has capital, surplus and undivided profits of not less than
$100,000,000 and (iii) such bank or trust company has certificates of deposit or
other debt obligations rated at least A-1 (or its equivalent) by Standard and
Poor’s Ratings Services or P-1 (or its equivalent) by Moody’s Investors Service,
Inc.;
 
A-5

--------------------------------------------------------------------------------


 
(c) Open market commercial paper maturing within 270 days from the date of
acquisition thereof issued by a corporation organized under the laws of the
United States of America or a state thereof, provided such commercial paper is
rated at least A-1 (or its equivalent) by Standard and Poor’s Ratings Services
or P-1 (or its equivalent) by Moody’s Investors Service, Inc.; and
 
(d) Any repurchase agreement entered into with a commercial bank or trust
company organized under the laws of the United States of America or a state
thereof or that is a Lender; provided that (i) such bank or trust company has
capital, surplus and undivided profits of not less than $100,000,000, (ii) such
bank or trust company has certificates of deposit or other debt obligations
rated at least A-1 (or its equivalent) by Standard and Poor’s Ratings Services
or P-1 (or its equivalent) by Moody’s Investors Service, Inc., (iii) the
repurchase obligations of such bank or trust company under such repurchase
agreement are fully secured by a perfected security interest in a security or
instrument of the type described in clause (a), (b) or (c) above and (iv) such
security or instrument so securing the repurchase obligations has a fair market
value at the time such repurchase agreement is entered into of not less than
100% of such repurchase obligations.
 
“Change in Law” means (a) the adoption of any Governmental Rule after the date
of this Agreement, (b) any change in any Governmental Rule or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 3.4(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
 
“Change of Control” means the occurrence of any of the following: (a) any
reorganization, merger or consolidation of the Borrower with one or more Persons
where the Borrower is not the surviving entity, other than any such transaction
where (i) the outstanding voting securities of the Borrower are changed into or
exchanged for voting securities of the surviving entity and (ii) the
requirements of clause (b) below are met; or (b) Macquarie Bank Limited, any of
its Affiliates (within the meaning of clause (a) of the definition thereof) or
any fund or entity managed directly or indirectly by Macquarie Bank Limited or
any such Affiliate, shall fail to own, directly or indirectly, the greater of
(i) 51% of the Equity Securities of the Borrower and (ii) such number of Equity
Securities of the Borrower as is necessary to elect a majority of the board of
directors (or other governing board) of the Borrower.
 
“Closing Date” means the date on or after October 15, 2007 on which the
Borrowing of Term Loans occurs.
 
“Collateral” means all Property of the Borrower and its Subsidiaries now owned
or hereafter acquired, except for (i) Property directly related to the
Maintenance Services Business during the Maintenance Services Disposition
Period, (ii) Property directly related to the Airport Management Business and
(iii) those assets that, in the Administrative Agent’s reasonable opinion, have
a value that is insignificant in relation to the cost of perfection, or for
which any required consent from an Airport Authority cannot be obtained after
reasonable efforts by the Borrower.
 
A-6

--------------------------------------------------------------------------------


 
“Collateral Agency Agreement” means the Collateral Agency and Account Agreement,
to be entered into as of the Closing Date among the Borrower, the Administrative
Agent and the Collateral Agent substantially in the form of Exhibit I-1 hereto
and otherwise in form and substance reasonably acceptable to the Required
Lenders.
 
“Collateral Agent” means The Bank of New York, a New York banking corporation,
in its capacity as collateral agent under the Collateral Agency Agreement, or
any Person appointed to replace such Person with the authority to exercise and
perform the rights and duties of the Collateral Agent under the Security
Documents.
 
“Commitment” means, with respect to (a) any Term Loan Lender, the Term Loan
Commitment of such Term Loan Lender, (a) any Capex Loan Lender, the Capex Loan
Commitment of such Capex Loan Lender, and (c) any Revolving Loan Lender, the
Revolving Loan Commitment of such Revolving Loan Lender.
 
“Commitment and Mandate Letter” means the Commitment and Mandate Letter dated as
of August 28, 2007 by and between the DEPFA and MIC.
 
“Commitment Period” means, with respect to (a) the Term Loan Commitments, the
Term Loan Commitment Period; (b) the Capex Loan Commitments, the Capex Loan
Commitment Period; and (c) with respect to the Revolving Loan Commitments, the
Revolving Loan Commitment Period.
 
“Concentration Account” means account no. 200000339-7925 held by the Borrower in
its name at Wachovia Bank, N.A.
 
“Contracts” has the meaning specified in Section 5.21 of this Agreement.
 
“Contractual Obligation” of any Person means, any indenture, note, lease, loan
agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its Property is bound.
 
“Contribution Agreement” means the Indemnity, Subrogation and Contribution
Agreement, to be entered into as of the Closing Date by and among the Borrower,
the Subsidiaries of the Borrower party thereto, and the Administrative Agent
substantially in the form of Exhibit I-5 hereto and otherwise in form and
substance reasonably acceptable to the Required Lenders.
 
“Control Agreement” has the meaning specified in Section 9.2 of this Agreement.
 
“Debt Service Coverage Ratio” means, without duplication, for any Calculation
Period the ratio of (a) actual or estimated Net Cash Flow for such Calculation
Period to (b) the sum of all actual or estimated Mandatory Debt Service for such
Calculation Period (or such other sum for the calculation of Mandatory Debt
Service as may be applicable pursuant to the proviso to the definition of
Mandatory Debt Service).
 
A-7

--------------------------------------------------------------------------------


 
“Debt Service Reserve Account” means the “Debt Service Reserve Account”
established and created in the name of the Collateral Agent pursuant to
Section 5.01 of the Collateral Agency Agreement.
 
“Debt Service Reserve Letter of Credit” means an irrevocable letter of credit,
in form and substance satisfactory to the Administrative Agent, issued by an
Acceptable Issuer in favor of the Collateral Agent as beneficiary for the
benefit of the Secured Parties securing all or any portion of the Debt Service
Reserve Required Balance.
 
“Debt Service Reserve Required Balance” means, as of the end of each fiscal
quarter of the Borrower, an amount equal to Mandatory Debt Service projected to
become due during the next succeeding three (3) months, as calculated by the
Administrative Agent.
 
“Default” means any event or occurrence, which, with the passage of time or the
giving of notice or both, would become an Event of Default.
 
“DEPFA” means DEPFA BANK plc.
 
“Disbursement Date” means the Closing Date or any other date upon which a
disbursement of Loans is made upon the satisfaction of the applicable conditions
set forth in Article IV of this Agreement.
 
“Distribution Account” means the “Distribution Account” established and created
in the name of the Collateral Agent pursuant to Section 5.01 of the Collateral
Agency Agreement.
 
“Distribution Conditions” has the meaning specified in Section 9.6 of this
Agreement.
 
“Distributions” means dividends (in cash, Property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any shares of any class of Equity Securities of any of the
Borrower or its Subsidiaries or of any warrants, options or other rights to
acquire the same (or to make any payments to any Person, such as “phantom stock”
payments, where the amount is calculated with reference to the fair market or
equity value of any such Loan Party), but excluding (a) dividends payable solely
in shares of common stock of any such Loan Party and (b), with respect to
payments from the Borrower to the Equity Investor or to MIC, MIC Cost
Reimbursement Payments.
 
“Dollars” or the sign “$” means United States dollars or other lawful currency
of the United States.
 
“Drawing” means any drawing made by a beneficiary under any Letter of Credit.
 
“EBITDA” means, for any period, the consolidated Net Income after tax of the
Borrower and its Subsidiaries for such period, plus the sum of the following
items of the Borrower and its Subsidiaries determined on a consolidated basis:
(a) Interest Expense for such period, (b) depreciation and amortization for such
period, (c) income tax expense for such period, (d) expenses allocated to the
Borrower by MIC, (e) accruals and payments to employees of the Borrower and its
Subsidiaries under any employee phantom stock ownership plan, (f) all
non-recurring costs, fees and expenses relating to acquisitions or dispositions
of FBO businesses or refinancings of Indebtedness completed by the Borrower or
its Subsidiaries, (g) costs incurred in the integration of acquired FBO
Businesses, but only to the extent such costs have been funded by equity
contributions, and (h) amounts paid by Supermarine Companies as management fees
to American Airport Corporation, in each case to the extent deducted in the
determination of Net Income after tax and in each case as determined in
accordance with GAAP; provided that such items relating to the Borrower or its
Subsidiaries on a consolidated basis for the twelve-month period preceding the
date of determination shall be included in such calculation without regard as to
whether the Borrower or its Subsidiaries, as applicable, were Loan Parties or
Subsidiaries during such period.
 
A-8

--------------------------------------------------------------------------------


 
“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any State thereof; (b) a commercial bank organized under the
laws of any other country; (c) a finance company, insurance company or other
financial institution, or (d) a fund which is engaged in making, purchasing,
holding or otherwise investing in bank loans and similar extensions of credit in
the ordinary course of its business; provided that “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
section 3(3) of ERISA maintained or contributed to by any Loan Party or any
ERISA Affiliate, other than a Multiemployer Plan.
 
“Enforcement Action” means any action, whether by judicial proceedings or
otherwise, to enforce any of the rights and remedies granted pursuant to the
Security Documents against the Collateral or the Borrower during the continuance
of an Event of Default.
 
“Environmental Claims” means any notice, claim or demand (collectively, a
“claim”) by any person alleging or asserting liability for investigatory costs,
cleanup or other remedial costs, legal costs, environmental consulting costs,
governmental response costs, damages to natural resources or other property,
personal injuries, fines or penalties related to (a) the presence, or release
into the environment, of any Hazardous Material at any location, whether or not
owned by the person against whom such claim is made, or (b) any violation of, or
alleged violation of, or liability arising under any Environmental Law. The term
“Environmental Claim” shall include any claim by any person or Governmental
Authority for investigation, enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any Environmental Law, and any claim by
any third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief under any Environmental Law.
 
“Environmental Consultant” means Weston Solutions, Inc., or any other firm
reasonably acceptable to the Borrower as the Administrative Agent shall
designate.
 
“Environmental Damages” means all claims, judgments, damages, losses, penalties,
liabilities (including strict liability), costs and expenses, including costs of
investigation, remediation, defense, settlement and reasonable attorneys’ fees
and consultants’ fees, that are incurred at any time as a result of the
existence of any Hazardous Materials upon, about or beneath any real property
owned by any of the Borrower or its Subsidiaries or migrating or threatening to
migrate to or from any such real property, or arising from any investigation or
proceeding in which any such Loan Party is alleged to be liable for the release
or threatened release of Hazardous Materials or for any violation of
Environmental Laws.
 
A-9

--------------------------------------------------------------------------------


 
“Environmental Laws” means the Clean Air Act, 42 U.S.C. Section 7401 et seq.;
the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.; the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et seq.;
the Comprehensive Environment Response, Compensation and Liability Act of 1980
(including the Superfund Amendments and Reauthorization Act of 1986, “CERCLA”),
42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C. Section
651; the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C. Section
801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et seq.; and
all other Governmental Rules relating to environmental, health, safety and land
use matters, including all Governmental Rules pertaining to, or establishing
liability in connection with, the reporting, licensing, permitting,
transportation, storage, disposal, investigation or remediation of emissions,
discharges, releases, or threatened releases of Hazardous Materials into the
air, surface water, groundwater or land, or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of Hazardous Materials.
 
“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, limited liability company
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means (a) after the Closing Date, any trade or business
(whether or not incorporated) that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the IRC or, solely for purposes
of Section 302 of ERISA and Section 412 of the IRC, is treated as a single
employer under Section 414 of the IRC, and (ii) prior to the Closing Date, the
Borrower and its Subsidiaries.
 
“Event of Default” means any of the events specified in Section 8.1 of this
Agreement.
 
“Event of Loss” means (a) any loss or destruction of, damage to or casualty
relating to all or any part of the Property of the Borrower or any of its
Subsidiaries, including any loss or destruction of, damage to, or other casualty
relating to hangars and ancillary facilities owned or leased by any such Loan
Party and located at the FBOs; or (b) any condemnation or other taking
(including by eminent domain) of all or any part of such Property.
 
“Excess Cash Flow” means, as of the last day of each fiscal quarter of the
Borrower, aggregate cash, Cash Equivalents and Permitted Investments of the
Borrower and its Subsidiaries as of the close of business on such date (but
excluding any amounts on deposit in the Debt Service Reserve Account, the Loss
Proceeds Account, the Special Reserve Account or the Distribution Account), less
a prudent amount of reserve funds as reasonably determined by the Borrower to
cover Operating Costs and Mandatory Debt Service which are anticipated to become
due and payable during the following fiscal quarter after taking into account
Operating Revenues which are reasonably anticipated to be received and available
for such payment obligations during such period and less any additional amounts
projected to be required to be deposited to the Debt Service Reserve Account
during such period.
 
A-10

--------------------------------------------------------------------------------


 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower under any Loan Document, (a) income, franchise or similar taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or by any jurisdiction as a result of
a connection between the Administrative Agent, such Lender or such other
recipient of any payment and such jurisdiction (other than a connection
resulting solely from negotiating, executing, delivering or performing its
obligations or receiving a payment under, or enforcing, this Agreement, any Note
or any other Loan Document), or any taxes attributable to a Lender’s failure to
comply with Section 3.1(g), (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.6(b) of this
Agreement), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 3.1(e) of this Agreement, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.1(a) of this Agreement.
 
“Execution Date” means the date of signing and effectiveness of this Agreement
pursuant to Section 4.3.
 
“Existing Hedges” means all Hedging Agreements that have been entered into by
any of the Borrower, Mercury and SJJC in connection with the Indebtedness being
refinanced by the Term Loans and that are in place immediately prior to the
disbursement of Term Loans on the Closing Date.
 
“Existing MBL Hedges” means the Hedging Agreements set forth on Schedule A-3, as
the same may be amended, restated, novated or otherwise modified.
 
“Expansion Capital Expenditures” means expenditures (other than for a
Restoration or repair, replacement and maintenance in the ordinary course of
business) made in connection with the acquisition by the Borrower of any FBOs
after the Closing Date, or the construction of new (or expansion of existing)
hangar, terminal, parking areas, aircraft ramp or fuel farm facilities on the
FBO locations, or other major new facilities, including capital expenditures
required to be undertaken under any of the FBO Leases or the Heliport Contract.
 
A-11

--------------------------------------------------------------------------------


 
“FBO” means fixed base operation.
 
“FBO Leases” means, collectively, the leases or use agreements with or on behalf
of the relevant Airport Authorities, and other real property leases and related
agreements with the relevant Airport Authorities associated therewith, relating
to the fixed base operations of the Subsidiaries of the Borrower, Schedule A-1
lists all FBO Leases existing as of the Closing Date, except for FBO Leases that
solely relate to Immaterial FBOs.
 
“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for such next succeeding Business Day, the average of the quotations
for such day for such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
 
“Financial Statements” means, with respect to any accounting period for any
Person, consolidated statements of income, retained earnings, shareholders’
equity or partners’ capital and cash flows of such Person for such period, and a
balance sheet of such Person as of the end of such period, setting forth in each
case in comparative form figures for the corresponding period in the preceding
fiscal year if such period is less than a full fiscal year or, if such period is
a full fiscal year, corresponding figures from the preceding annual audited
Financial Statements, all prepared in reasonable detail and in accordance with
GAAP.
 
“Financing Parties” means, collectively, the Administrative Agent, the Lenders,
individually, and acting by and through the Administrative Agent, the Issuing
Bank and the Hedging Banks.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“Forward Debt Service Coverage Ratio” means, as of any Calculation Date, the
projected Debt Service Coverage Ratio for the Calculation Period commencing on
the day immediately following that Calculation Date.
 
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
 
“Governmental Authority” means any nation, state, sovereign, or government, any
federal, regional, state, local or political subdivision and any other entity
exercising executive, legislative, judicial, regulatory or administrative powers
or functions of or pertaining to government.
 
“Governmental Authorization” means any permit, license, registration, approval,
finding of suitability, authorization, plan, directive, order, consent,
exemption, waiver, consent order or consent decree of or from, or notice to,
action by or filing with, any Governmental Authority, including siting and
operating permits and licenses and any of the foregoing under any applicable
Environmental Law.
 
A-12

--------------------------------------------------------------------------------


 
“Governmental Charges” means, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its Property or otherwise payable by such Person.
 
“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization
guidelines, policy or similar form of decision of any Governmental Authority.
 
“Guarantee Obligations” means, for any Person, without duplication, any
financial obligation, contingent or otherwise, of such Person guaranteeing or
otherwise supporting any Indebtedness or other obligation for borrowed money of
any other Person in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purposes of assuring the owner of such Indebtedness of the
payment of such Indebtedness, (c) to maintain working capital, equity capital,
available cash or other financial statement condition or the primary obligor so
as to enable the primary obligor to pay such Indebtedness, (d) to provide equity
capital under or in respect of equity subscription arrangements to pay such
Indebtedness (to the extent that such obligation to provide equity capital does
not otherwise constitute Indebtedness), or (e) to perform, or arrange for the
performance of, any non-monetary obligations or non-funded debt payment
obligations of the primary obligor. The amount of any Guarantee Obligation shall
be deemed equal to the stated or determinable amount of the primary obligation
in respect of which such Guarantee Obligation is made or, if not stated or if
indeterminable, the maximum liability in respect thereof.
 
“Guarantor” means each now-existing or hereafter acquired or created direct or
indirect Subsidiary of the Borrower.
 
“Hazardous Materials” means all pollutants, contaminants and other materials,
substances and wastes which are hazardous, toxic, caustic, harmful or dangerous
to human health or the environment, including petroleum and petroleum products
and byproducts, radioactive materials, asbestos, polychlorinated biphenyls and
all materials, substances and wastes which are classified or regulated as
“hazardous,” “toxic” or similar descriptions under any Environmental Law.
 
“Hedging Agreement” means any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
 
“Hedging Bank Joinder Agreement” means a Hedging Bank Joinder Agreement among
the Borrower, a Permitted Hedging Bank and the Administrative Agent,
substantially in the form of Exhibit J hereto.
 
A-13

--------------------------------------------------------------------------------


 
“Hedging Banks” means any Permitted Hedging Bank which has become a party to
this Agreement pursuant to a Hedging Bank Joinder Agreement.
 
“Hedging Obligations” means, collectively, the payment of (a) all scheduled
amounts payable to a Hedging Bank by the Borrower, as the fixed-rate payor,
under any Hedging Agreement (including interest accruing after the date of any
filing by the Borrower of any petition in bankruptcy or the commencement of any
bankruptcy, insolvency or similar proceeding with respect to the Borrower), net
of all scheduled amounts payable to the Borrower by such Hedging Bank as
floating-rate payor, and (b) all other indebtedness, fees, indemnities and other
amounts payable by the Borrower to the Hedging Banks under the Hedging
Agreements; provided that Hedging Obligations shall not include Hedging
Termination Obligations.
 
“Hedging Termination Obligations” means the aggregate amount of (a) amounts
payable to a Hedging Bank by the Borrower, as the fixed rate payor, upon the
early unwind of all or a portion of any Hedging Agreement, net of all amounts
payable to the Borrower by such Hedging Bank, as floating-rate payor thereunder,
plus (b) any penalty payments or other payments in the form of unwind fees
payable in connection with an early unwind.
 
“Hedging Transaction” means any interest rate protection agreement, interest
rate swap transaction, interest rate “cap” or “collar” transaction, interest
rate future, interest rate option or hedging transaction.
 
“Heliport Contract” means the Operations Agreement, dated October 17, 1997,
between the City of New York Economic Development Corporation and American Port
Services, Inc., as amended.
 
“Immaterial FBOs” means the FBO at Atlanta Hartsfield International Airport and
any FBO whose Proportional EBITDA Contribution, as of the date of determination,
is less than 0.5%.
 
“Incremental Term Loans” means Term Loans disbursed under an Incremental Term
Loan Facility.
 
“Indebtedness” of any Person means (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of property or services, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Leases of such Person, (f) all obligations, contingent or
otherwise, of such Person under acceptances issued or created for the account of
such Person, (g) all unconditional obligations of such Person to purchase,
redeem, retire, defease or otherwise acquire for value any capital stock or
other equity interests of such Person or any warrants, rights or options to
acquire such capital stock or other equity interests, (h) all obligations of
such Person, other than trade payables incurred in the ordinary course of
business, upon which interest charges are customarily paid, (i) the undrawn face
amount of, and unpaid reimbursement obligations in respect of, all letters of
credit issued for the account of such Person, (j) all Guarantee Obligations of
such Person in respect of obligations of other Persons of the types referred to
in clauses (a) through (i) above; and (k) all Indebtedness of the type referred
to in clauses (a) through (j) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including accounts and contracts rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent such Indebtedness is expressly non-recourse to such Person.
 
A-14

--------------------------------------------------------------------------------


 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning specified in Section 12.3(b) of this Agreement.
 
“Information” has the meaning specified in Section 12.5 of this Agreement.
 
“Insurance Consultant” means Moore-McNeil, LLC, or any other firm reasonably
acceptable to the Borrower as the Administrative Agent shall designate.
 
“Intellectual Property Security Agreement” means the Grant of Security Interest
in Service Marks made as of the Closing by Executive Air Support, Inc. to the
Collateral Agent.
 
“Interest Expense” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of all interest, fees, charges and related expenses
payable during such period to any Person in connection with Indebtedness or the
deferred purchase price of assets that is treated as interest in accordance with
GAAP, including the portion of rent actually paid during such period under
Capital Leases that should be treated as interest in accordance with GAAP, and
the net amounts payable (or minus the net amounts receivable) under Hedging
Agreements accrued during such period (whether or not actually paid or received
during such period).
 
“Interest Payment Date” means (a) with respect to any LIBOR Loan, the last day
of each Interest Period applicable to such Loan; provided that with respect to
LIBOR Loans with a six-month Interest Period, the date that falls three months
after the beginning of such Interest Period shall also be an Interest Payment
Date; and (b) with respect to any Base Rate Loan, the last day of each March,
June, September and December.
 
“Interest Period” means, with respect to each LIBOR Loan, (a) initially as
specified in Sections 2.5(b) or (d), as applicable, and (b) thereafter, each
period commencing on the last day of the preceding Interest Period and ending
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter, in each case as selected by the Borrower or otherwise
determined in accordance with Section 2.5 of this Agreement; provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
A-15

--------------------------------------------------------------------------------


(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii) for any Interest Period which begins on the last Business Day of a
calendar quarter, the Borrower may elect to have the three-month interest period
end on the last Business day of the next succeeding quarter.
 
“Inventory” means, at any time, all of the goods, merchandise and other personal
property of the Borrower and its Subsidiaries, wherever located, to be furnished
under any contract of service or held for sale or lease, all raw materials, work
in progress, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Loan Parties’
business or used in connection with the manufacture, selling or finishing of
such goods, merchandise and other personal property, net of any charges or
deductions for any goods, merchandise and other personal property that is
obsolete or unmerchantable, as determined by reference to the most recent
monthly operating report of the Borrower and its Subsidiaries.
 
“Investment” of any Person means any loan or advance of funds by such Person to
any other Person (other than advances to employees of such Person for moving,
travel expenses, and other business expenses drawing accounts and similar
expenditures in the ordinary course of business consistent with past practice),
any purchase or other acquisition of any Equity Securities or Indebtedness of
any other Person, any capital contribution by such Person to or any other
investment by such Person in any other Person (including any Guarantee
Obligations of such Person and any Guarantee Obligations of such Person of the
types described in clause (j) of the definition of “Indebtedness” on behalf of
any other Person); provided, however, that Investments shall not include (a)
accounts receivable or other indebtedness owed by customers of such Person which
are current assets and arose from sales of inventory in the ordinary course of
such Person’s business consistent with past practice, or (b) prepaid expenses of
such Person incurred and prepaid in the ordinary course of business consistent
with past practice.
 
“Investor” means Macquarie FBO Holdings LLC, a Delaware limited liability
company, and its successors or assigns.
 
“IRC” means the Internal Revenue Code of 1986.
 
“Issuing Bank” means DEPFA, in its capacity as issuing bank pursuant to this
Agreement, and any permitted successor thereto.
 
“L/C Issuer Event” means, with respect to any issuer of a Debt Service Reserve
Letter of Credit for any portion of the Debt Service Reserve Required Balance,
any determination by a Nationally Recognized Rating Agency that results in such
issuer ceasing to be an Acceptable Issuer.
 
A-16

--------------------------------------------------------------------------------


 
“Leases” has the meaning specified in Section 5.8(a) of this Agreement.
 
“Legal Requirement” means, as to any Person (a) the articles or certificate of
incorporation or articles of organization and by-laws, partnership agreement,
operating agreement or other organizational or governing documents of such
Person, (b) any Governmental Rule applicable to such Person, (c) any
Governmental Authorization granted by any Governmental Authority to or for the
benefit of such Person or (d) any judgment, decision or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its Property or to which such Person or any of its
Property is subject.
 
“Lenders” has the meaning set forth in the preamble of this Agreement.
 
“Letter of Credit” means any letter of credit issued pursuant to Section 2.14 of
this Agreement.
 
“Letter of Credit Expiration Date” means the day that is one (1) Business Day
prior to the Maturity Date.
 
“Letter of Credit Facility” means the facility made available for the benefit of
the Borrower or any Subsidiary of the Borrower under Section 2.14 of this
Agreement in relation to the Letters of Credit.
 
“Letter of Credit Obligations” means, as at any date of determination, the
aggregate undrawn face amount of all outstanding Letters of Credit.
 
“Letter of Credit Sublimit” means an amount equal to the aggregate Revolving
Loan Commitments of all Revolving Loan Lenders. The Letter of Credit Sublimit is
part of, and not in addition to, the Total Revolving Loan Commitment.
 
“Letter of Credit Usage” means, as of any date, the aggregate undrawn face
amount of the outstanding Letters of Credit plus the aggregate amount of all
Drawings under the Letters of Credit honored by the Issuing Bank and either not
reimbursed to the Issuing Bank by the Borrower or not converted into Loans.
 
“Leverage Ratio” means, as of each date of determination, the ratio of (a) Total
Funded Debt as of the last day of the fiscal quarter then ended to (b) EBITDA
for the Calculation Period ending on such date; provided that, with respect to
FBOs that are proposed to be acquired with proceeds of an Incremental Term Loan
Facility, such ratio shall be based on the aggregate amount of the requested
Incremental Term Loans and EBITDA for the FBOs proposed to be acquired.
 
“LIBOR” means, for any Interest Period with respect to a Loan:
 
(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate Screen that
displays an average British Bankers Association Interest Settlement Rate (such
page currently being page number 3750) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period; provided that in the case
of any Interest Period that has a term which is not equivalent to any of the
terms for which rates appear on such page, the Administrative Agent shall
determine a rate using the linear interpolation of the rates appearing on such
page for the next shorter and next longer time periods; or
 
A-17

--------------------------------------------------------------------------------


 
(b) in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried out to the fifth decimal place) equal to
the rate determined by Administrative Agent (after consultation with the
Borrower and the Lenders) to be the offered rate on such other page or other
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period; provided that in the case of any Interest Period
that has a term which is not equivalent to any of the terms for which rates
appear on such page, the Administrative Agent shall determine a rate using the
linear interpolation of the rates appearing on such page for the next shorter
and next longer time periods; or
 
(c) in the event the rates referenced in the preceding subsections (a) and
(b) are not available (including by reason of either such page or service not
displaying a rate for a term equivalent to the Interest Period selected by the
Borrower), the rate per annum determined by the Administrative Agent as the rate
of interest at which dollar deposits (for delivery on the first day of such
Interest Period) in same day funds in the approximate amount of the applicable
Loan and with a term equivalent to such Interest Period would be offered by its
London Branch to major banks in the offshore dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period.
 
“LIBOR Loan” means any Loan with respect to which the applicable rate of
interest is based upon LIBOR.
 
“LIBOR Revolving Loan” means, at any time, a Revolving Loan that is a LIBOR
Loan.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, mandatory deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement of any kind or nature whatsoever, including any
sale-leaseback arrangement, any conditional sale or other title retention
agreement, any financing lease having substantially the same effect as any of
the foregoing, and the filing of any financing statement or similar instrument
under the Uniform Commercial Code or comparable Legal Requirement.
 
“Loan Documents” means this Agreement, any Notes, the Subsidiary Guaranty and
any joinder agreements with respect thereto, the Security Documents and any
joinder agreements with respect thereto, each Letter of Credit, each Hedging
Agreement entered into between the Borrower and a Hedging Bank for a Hedging
Transaction in accordance with Section 6.12 of this Agreement, each Hedging Bank
Joinder Agreement, all other documents, instruments and agreements entered into
with the Administrative Agent or any Lender pursuant to Section 4.1 of this
Agreement, and all other documents, instruments and agreements entered into by
any Loan Party with the Administrative Agent or any Lender in connection with
this Agreement or any other Loan Document on or after the Execution Date.
 
A-18

--------------------------------------------------------------------------------


 
“Loan Parties” means, collectively, the Borrower, the Investor and the
Guarantors (severally, a “Loan Party”).
 
“Loans” mean, collectively, the Term Loans, the Capex Loans and the Revolving
Loans, and “Loan” means any of them.
 
“Lock-up Event” means the failure to achieve the Applicable Minimum EBITDA as of
any Calculation Date.
 
“Lock-up Period” means, with respect to any Lock-up Event, the period commencing
on the Calculation Date as of which such Lock-up Event has occurred to and
including the Calculation Date occurring at the end of the following two (2)
succeeding fiscal quarters.
 
“Loss Proceeds Account” means the “Loss Proceeds Account” established and
created in the name of the Collateral Agent pursuant to Section 5.01 of the
Collateral Agency Agreement.
 
“Maintenance Services Businesses” has the meaning specified in Section 6.20 of
this Agreement.
 
“Maintenance Services Businesses Disposition Period” has the meaning specified
in Section 6.20 of this Agreement.
 
“Mandated Lead Arrangers” means DEPFA, in its capacity as the mandated lead
arranger pursuant to the Commitment and Mandate Letter, and any other financial
institutions which the Borrower and DEPFA decide should be considered a mandated
lead arranger.
 
“Mandatory Debt Service” means, for any Calculation Period, the sum of the
following amounts payable during such period: (a) all interest on the Loans,
(b) all commitment and agency fees payable by the Borrower, and (c) any periodic
scheduled payments constituting Hedging Obligations payable by the Borrower (or
less amounts payable to the Borrower); provided that for purposes of calculating
the Backward Debt Service Coverage Ratio for any period of four fiscal quarters
of the Borrower ending on any date specified below, Mandatory Debt Service shall
be calculated as follows:
 
(i) as of the end of the first fiscal quarter of the Borrower ending after the
Closing Date (the “Initial Fiscal Quarter”), by multiplying (A) Mandatory Debt
Service for the Initial Fiscal Quarter (but including only one-fourth of the
annual agency fee paid to the Administrative Agent on the Closing Date)
multiplied by a fraction the numerator of which is the number of days in the
Initial Fiscal Quarter and the denominator of which is the number of days from
the Closing Date through the last day of the Initial Fiscal Quarter (such sum,
the “Adjusted Mandatory Debt Service for the Initial Fiscal Quarter”), by
(B) four;
 
(ii) as of the end of the next succeeding fiscal quarter of the Borrower (the
“Second Fiscal Quarter”), by multiplying (A) the sum of (1) the Adjusted
Mandatory Debt Service for the Initial Fiscal Quarter, plus (2) Mandatory Debt
Service for the Second Fiscal Quarter, by (B) two;
 
A-19

--------------------------------------------------------------------------------


 
(iii) as of the end of the next succeeding fiscal quarter of the Borrower (the
“Third Fiscal Quarter”), by multiplying (A) the sum of (1) the Adjusted
Mandatory Debt Service for the Initial Fiscal Quarter, plus (2) Mandatory Debt
Service for the Second Fiscal Quarter, plus (3) Mandatory Debt Service for the
Third Fiscal Quarter, by (B) four-thirds; and
 
(iv) as of the end of the next succeeding fiscal quarter of the Borrower (the
“Fourth Fiscal Quarter”), Mandatory Debt Service for the four fiscal quarters
then ended shall be the sum of (A) the Adjusted Mandatory Debt Service for the
Initial Fiscal Quarter, plus (B) Mandatory Debt Service for the Second Fiscal
Quarter, plus (C) Mandatory Debt Service for the Third Fiscal Quarter, plus
(D) Mandatory Debt Service for the Fourth Fiscal Quarter.
 
“Margin Stock” has the meaning given to that term in Regulation U issued by the
Federal Reserve Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial condition or liabilities of the Borrower and its
Subsidiaries, taken as a whole; (b) the ability of the Borrower and its
Subsidiaries taken as a whole to pay or perform any of their material
obligations under any of the Loan Documents; (c) the rights and remedies of the
Administrative Agent and the other Financing Parties (acting through the
Administrative Agent or the Collateral Agent) under this Agreement, the other
Loan Documents or any related document, instrument or agreement; (d) the value
of the Collateral taken as a whole, the Collateral Agent’s or any other Secured
Party’s security interest in the Collateral or the perfection or priority of
such security interests, or (e) the validity of any of the Loan Documents.
 
“Material Contract Right” means any right or interest of the Borrower or any of
its Subsidiaries under a Material Contract.
 
“Material Contracts” means, collectively, each of the material agreements and
contracts pertaining to the Businesses set forth in Schedule A-2, including each
of the FBO Leases and the Heliport Contract, but excluding any agreements or
contracts relating solely to (x) Immaterial FBOs or (y) the Airport Management
Business.
 
“Material Documents” has the meaning specified in Section 7.11 of this
Agreement.
 
“Material Leases” means all oral or written leases, including the FBO Leases,
subleases, licenses, concession agreements or other use or occupancy agreements
pursuant to which the Borrower and its Subsidiaries lease to or from any other
party any real property, including all renewals, extensions, modifications or
supplements to any of the foregoing or substitutions for any of the foregoing,
but excluding any of the foregoing that relate solely to Immaterial FBOs.
 
“Material Loss” means any Event of Loss the Restoration of which is reasonably
estimated by the Borrower to cost more than $500,000.
 
“Material Project Account” has the meaning specified in Section 9.2 of this
Agreement.
 
“Maturity Date” means the date that is seven (7) years after the Closing Date;
provided that if such date is a day other than a Business Day, the Maturity Date
shall be the immediately preceding Business Day.
 
A-20

--------------------------------------------------------------------------------


 
“Maximum Incremental Facility Leverage Ratio,” with respect to any calendar
year, means the projected Leverage Ratio set forth below opposite such calendar
year:
 
Year
 
Maximum Incremental Facility Leverage Ratio
 
2008
   
6.0x  
 
2009
   
5.6x  
 
2010
   
5.2x  
 
2011
   
4.9x  
 
2012
   
4.5x  
 
2013
   
4.0x  
 
2014
   
3.2x  
 
2015
   
2.5x  
 
2016
   
1.9x  
           

“Maximum Leverage Ratio,” with respect to any calendar year, means the Leverage
Ratio set forth below opposite such calendar year:
 

Year  
Maximum Leverage Ratio
 
2007:
   
8.0x  
 
2008:
   
7.75x
 
2009:
   
7.25x
 
2010:
   
7.0x  
 
2011:
   
6.5x  
 
2012:
   
6.0x  
 
2013:
   
5.5x  
 
2014:
   
5.0x  
           

“Maximum Rate” has the meaning specified in Section 12.6 of this Agreement.
 
“Maximum Release Percentage” means 5%.
 
“Mercury” has the meaning specified in Recital A of this Agreement.
 
“Mercury Preferred Shares Acquisition” means the acquisition by the Borrower of
the preferred Equity Securities of Mercury pursuant to the Ricci Option
Agreement.
 
“MIC” means Macquarie Infrastructure Company Inc., a Delaware corporation.
 
“MIC Cost Reimbursement Payments” means any payments from the Borrower to the
Equity Investor or to MIC for the repayment in whole or in part of costs
allocated to the Borrower and its Subsidiaries by MIC.
 
A-21

--------------------------------------------------------------------------------


 
“Model Auditor” means Mercer Finance and Risk Consulting a division of Mercer
Human Resource Consulting Pty Ltd., or any other firm reasonably acceptable to
the Borrower as the Administrative Agent shall designate.
 
“Monthly Funds Transfer Date” means the last Business Day of each calendar
month.
 
“Moody’s” means Moody’s Investor Service, Inc. and any successor thereto which
is a nationally recognized rating agency.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA and subject to Title IV of ERISA to which a Loan Party or ERISA
Affiliate contributes or has an obligation to contribute.
 
“Nationally Recognized Rating Agency” means Standard & Poor’s Rating Group,
Moody’s Investors Services, Inc., Fitch or another national debt rating agency
approved by the Administrative Agent.
 
“Net Asset Disposition Proceeds” means, with respect to any sale or series of
related sales of any Property by any of the Borrower or its Subsidiaries
(including the direct or indirect sale of any stock or other Equity Securities
of any such Loan Party other than the Borrower, but excluding (x) any sale
permitted by paragraphs (a), (b), (c) or (d) of Section 7.3 of this Agreement
and (y) the sale of any part of the Maintenance Services Businesses during the
Maintenance Services Businesses Disposition Period or the sale of the Airport
Management Business, the aggregate consideration received by such Person from
such sale less the sum of (a) the actual amount of the reasonable fees and
commissions payable to Persons other than such Person or any Affiliate of such
Person and (b) the reasonable legal expenses and other costs and expenses,
including taxes payable, directly related to such sale that are to be paid by
such Person.
 
“Net Cash Flow” means, in respect of any period, (a) aggregate Operating
Revenues received during such period, plus (b) aggregate equity contributions
received by the Borrower from the Investor during such period not used to pay
for Expansion Capital Expenditures or for any non-recurring fees and expenses
relating to the integration of businesses resulting from the acquisition of FBO
businesses by the Borrower or its Subsidiaries, to the extent deducted in the
determination of Net Income after tax and in each case as determined in
accordance with GAAP, less (c) the Operating Costs paid during such period.
 
“Net Condemnation Proceeds” means an amount equal to: (a) any cash payments or
proceeds received by a Loan Party as a result of any condemnation or other
taking or temporary or permanent requisition of any Property, any interest
therein or right appurtenant thereto, or any change of grade affecting any
Property, as the result of the exercise of any right of condemnation or eminent
domain by a Governmental Authority (including a transfer to a Governmental
Authority in lieu or anticipation of a condemnation), minus (b) (i) any actual
and reasonable costs incurred by a Loan Party in connection with any such
condemnation or taking (including reasonable fees and expenses of counsel), and
(ii) provisions for all taxes payable as a result of such condemnation.
 
“Net Debt Proceeds” means, with respect to any issuance or incurrence of any
Indebtedness by any of the Borrower or its Subsidiaries, the aggregate
consideration actually received by such Person from such sale or issuance less
the sum of (a) the actual amount of the reasonable fees and commissions payable
to Persons other than such Person or any Affiliate of such Person and (b) the
reasonable legal expenses and other reasonable costs and expenses directly
related to such issuance or incurrence that are to be paid by such Person.
 
A-22

--------------------------------------------------------------------------------


 
“Net Equity Proceeds” means, with respect to any issuance of Equity Securities
by any of the Borrower or its Subsidiaries, the aggregate consideration actually
received by such Person from such issuance less the sum of (a) the actual amount
of the reasonable fees and commissions payable to Persons other than such Person
or any Affiliate of such Person and (b) the reasonable legal expenses and other
reasonable costs and expenses directly related to such issuance that are to be
paid by such Person; provided that Net Equity Proceeds shall not include any of
the following: (i) any capital contribution from any Loan Party in the form of
Equity Securities or any issuance or sale of Equity Securities by any Subsidiary
of the Borrower to the Borrower or any of the Borrower’s Subsidiaries; (ii) any
sale or issuance by any Loan Party to directors, officers or employees of such
Loan Party or any other Loan Party of Equity Securities in the form of warrants,
options or similar rights to acquire any other Equity Securities of such Loan
Party, or any sale or issuance of Equity Securities upon the exercise of any
such warrants, options or similar rights; (iii) the issuance by any Loan Party
of Equity Securities in connection with the formation of Subsidiaries pursuant
to transactions otherwise permitted pursuant to Sections 6.20, 7.4 or 7.5 of
this Agreement; (iv) the issuance of Equity Securities by the Borrower to the
Investor; or (v) any issuance or sale of Equity Securities in connection with
the disposition of Maintenance Services Businesses during the Maintenance
Services Businesses Disposition Period.
 
“Net Income” means, with respect to any fiscal period, the net income of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, consistently applied.
 
“Net Insurance Proceeds” means an amount equal to: (a) any cash payments or
proceeds received by any of the Borrower or its Subsidiaries under any casualty
insurance policy in respect of a covered loss thereunder with respect to any
Property, minus (b)(i) any actual costs incurred by such Loan Party in
connection with the adjustment or settlement of any claims of such Loan Party in
respect thereof (including reasonable fees and expenses of counsel), and
(ii) provisions for all taxes payable as a result of such event.
 
“Non-Eligible FBO” means any of the FBOs located at the airports listed on
Schedule A-4 hereto as the same may be modified following the Execution Date to
correctly reflect the 10 FBOs with the highest Proportional EBITDA Contribution
as of the date of such modification.
 
“Non-Recourse Parties” has the meaning specified in Section 12.9 of this
Agreement.
 
“Note” means a promissory note issued by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D to
this Agreement.
 
“Notice of Revolving Loan Conversion” means a request by the Borrower for a
conversion of a Revolving Loan Borrowing in accordance with Section 2.3(c) of
this Agreement, substantially in the form of Exhibit C-2 to this Agreement.
 
A-23

--------------------------------------------------------------------------------


 
“Obligations” means all obligations, liabilities and indebtedness of every
nature of any Loan Party from time to time owing to any Secured Party under any
Loan Document including (a) all principal, interest, and fees, (b) all Hedging
Obligations and Hedging Termination Obligations due to the Hedging Banks under
the Hedging Agreements, (c) any amounts (including insurance premiums, licensing
fees, recording and filing fees, and Taxes) the Secured Parties expend on behalf
of the Borrower because the Borrower fails to make any such payment when
required under the terms of any Transaction Document, and (d) all amounts
required to be paid under any indemnification, cost reimbursement or similar
provision.
 
“Operating Costs” means, for any period, all actual cash costs incurred
(including any capital expenditures made in connection with the Businesses
except as expressly excluded below and any Taxes and cash provisions for any
such Taxes) and paid by the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) in connection with the operation of
their respective businesses, but excluding (a) all Expansion Capital
Expenditures funded with funds transferred from the Distribution Account,
financed by Indebtedness permitted in accordance with Section 7.1(d) of this
Agreement or funded by equity contributions made by the Investor, (b) all
non-recurring fees and expenses, funded with funds transferred from the
Distribution Account, financed by Indebtedness permitted in accordance with
Section 7.1(d) of this Agreement or funded by equity contributions made by the
Investor or incurred prior to Borrower’s ownership, relating to the integration
of businesses resulting from the acquisition of FBO businesses by the Borrower
or its Subsidiaries, to the extent deducted in the determination of Net Income
after tax and in each case as determined in accordance with GAAP, (c) all
noncash charges, including, but not limited to, depreciation or obsolescence
charges or reserves therefor, amortization of intangibles or other bookkeeping
entries of a similar nature, (d) all payments of principal, of interest or of
fees upon the Loans and Hedging Obligations paid (whether or not constituting
Mandatory Debt Service), (e) Investments, (f) Distributions, (g) MIC Cost
Reimbursement Payments, (h) all costs paid by Net Insurance Proceeds or other
insurance proceeds (other than proceeds of any business interruption or
anticipated loss in revenues insurance), and (i) payments to employees of the
Borrower and its Subsidiaries under any employee phantom stock ownership plan;
provided that such items relating to the FBO businesses on a consolidated basis
for the twelve-month period preceding the date of determination shall be
included in such calculation without regard to whether any of the Borrower or
its Subsidiaries, as the case may be, was a Loan Party or Subsidiary during such
period.
 
“Operating Revenues” means, for any period (without duplication), all income and
other amounts received by or on behalf of the Borrower and its Subsidiaries
(determined on a consolidated basis in accordance with GAAP) during such period;
provided that Operating Revenues shall not include (a) Net Condemnation
Proceeds, (b) Net Debt Proceeds (including proceeds of the Loans), (c) Net
Equity Proceeds (without regard to the proviso to the definition thereof), and
(d)  Net Insurance Proceeds or other insurance proceeds (other than proceeds of
any business interruption or anticipated loss in revenue insurance); provided
that such items relating to the FBO businesses on a consolidated basis for the
twelve-month period preceding the date of determination shall be included in
such calculation without regard to whether any of the Borrower or its
Subsidiaries, as the case may be, was a Loan Party or Subsidiary during such
period.
 
A-24

--------------------------------------------------------------------------------


 
“Organizational Documents” means, with respect to a Loan Party, the certificate
of incorporation, articles of incorporation, bylaws, certificate of limited
partnership, articles of organization, operating agreement or comparable
document of such Loan Party.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under this Agreement or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
 
“Outstanding Amount” means, with respect to any Letter of Credit, the aggregate
face amount of such Letter of Credit, as reduced by each Drawing made by the
beneficiary thereof.
 
“Outstanding Exposure” means, at any time, the sum of (a) the aggregate then
outstanding principal amount of the Loans and Letter of Credit Usage and
(b) following any termination of the Hedging Agreements in accordance with this
Agreement or the commencement of any Bankruptcy Proceeding by or against the
Borrower, (i) all Hedging Termination Obligations then due to the Hedging Banks
or (ii) as to any Hedging Bank that is prevented from terminating a Hedging
Agreement by the automatic stay or any other stay in any Bankruptcy Proceeding
by or against the Borrower, the amount of any Hedging Termination Obligations
that would have been then due to such Hedging Bank if such Hedging Agreement had
been terminated as of the commencement of such Bankruptcy Proceeding; provided,
that for the purpose only of determining the voting or approval rights of the
Lenders under this Agreement and the other Loan Documents or in the context of
the definition of “Required Lenders,” if the Outstanding Exposure of Macquarie
Bank Limited and its Affiliates as so calculated at any time exceeds 30% of the
aggregate Outstanding Exposure, only that portion of such amounts held by
Macquarie Bank Limited and its Affiliates as equals 30% of the aggregate
Outstanding Exposure shall be included in such calculation.
 
“Participant” has the meaning specified in Section 12.4(c) of this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Permitted Contest Provisions” has the meaning specified in Section 6.6 of this
Agreement.
 
“Permitted Hedging Banks” means, with respect to the Existing MBL Hedges,
Macquarie Bank Limited, and otherwise DEPFA or one of its Affiliates or, at the
request of DEPFA, one or more of the Lenders or their Affiliates and their
respective successors and assigns, as counterparty under any Hedging Agreements
entered into pursuant to Section 4.1(d) and Article XI of this Agreement.
 
“Permitted Indebtedness” has the meaning given to that term in Section 7.1 of
this Agreement.
 
“Permitted Investments” means (a) marketable direct obligations of the United
States of America; (b) marketable obligations directly and fully guaranteed as
to interest and principal by the United States of America; (c) demand deposits
with the Collateral Agent, and time deposits, certificates of deposit and
banker’s acceptances issued by (i) the Collateral Agent, so long as its
long-term debt securities are rated “A” or better by S&P and “A2” or better by
Moody’s, or (ii) any member bank of the Federal Reserve System which is
organized under the laws of the United States of America or any political
subdivision thereof or under the laws of Canada, Switzerland or any country
which is a member of the European Union having a combined capital and surplus of
at least $500 million and having long-term unsecured debt securities rated “A”
or better by S&P and “A2” or better by Moody’s; (d) commercial paper or
tax-exempt obligations given the highest rating by S&P and Moody’s;
(e) obligations of the Collateral Agent meeting the requirements of clause (c)
above or any other bank meeting the requirements of clause (c) above, in respect
of the repurchase of obligations of the type as described in clauses (a) and (b)
above, provided that such repurchase obligations shall be fully secured by
obligations of the type described in said clauses (a) and (b) above, and the
possession of such obligations shall be transferred to, and segregated from
other obligations owned by, the Collateral Agent or such other bank; (f) a money
market fund or a qualified investment fund (including any such fund for which
the Collateral Agent or any Affiliate thereof acts as an advisor or a manager)
given one of the two highest long-term ratings available from S&P and Moody’s,
including any fund for which the Collateral Agent or an Affiliate of the
Collateral Agent serves as an investment advisor, administrator, shareholder
servicing agent, custodian or subcustodian, notwithstanding that (i) the
Collateral Agent or an Affiliate of the Collateral Agent charges and collects
fees and expenses from such funds for services rendered (provided that such
charges, fees and expenses are on terms consistent with terms negotiated at
arm’s length) and (ii) the Collateral Agent charges and collects fees and
expenses for services rendered pursuant to the Collateral Agency Agreement; and
(g) eurodollar certificates of deposit issued by the Collateral Agent meeting
the requirements of clause (c) above or any other bank meeting the requirements
of clause (c) above. In no event shall any cash in the Accounts be invested in
any obligation, certificate of deposit, acceptance, commercial paper or
instrument which by its terms matures more than ninety (90) days after the date
of investment, unless the Collateral Agent or a bank meeting the requirements of
clause (c) above shall have agreed to repurchase such obligation, certificate of
deposit, acceptance, commercial paper or instrument at its purchase price plus
earned interest within no more than ninety (90) days after its purchase. With
respect to any rating requirement set forth above, if the relevant issuer is
rated by either S&P or Moody’s, but not both, then only the rating of such
rating agency shall be utilized for the purpose of this definition.
 
A-25

--------------------------------------------------------------------------------


 
“Permitted Liens” has the meaning given to that term in Section 6.7.2 of this
Agreement.
 
“Permitted Subordinated Debt” means unsecured Indebtedness of any of the
Borrower or its Subsidiaries in the form of loans to such Loan Party from an
Investor or an Affiliate thereof, so long as (a) such obligations of such Loan
Party are (i) unsecured and do not permit the holder of such Indebtedness to
accelerate the principal amount thereof upon default, (ii) evidenced by an
instrument or instruments subordinated to the rights of the Lenders containing
provisions substantially in the form of Exhibit F to this Agreement, and
(iii) payable solely from amounts distributable to the Borrower from the
Distribution Account pursuant to Section 5.05 of the Collateral Agency
Agreement, and (b) the Borrower or such other Loan Party retains the sole right
to take any action, or refrain from taking any action, with respect to the
business, affairs and properties of such Loan Party; provided that the agreement
between such Loan Party and the holder of such Indebtedness may provide that
such Loan Party will not, without the consent of such holder, enter into any
agreement that affects the right of such holder to receive payments in
accordance with the foregoing clause (iii).
 
A-26

--------------------------------------------------------------------------------


 
“Person” means any individual, corporation, cooperative, partnership, joint
venture, association, joint-stock company, limited liability company, other
entity, trust, unincorporated organization or Governmental Authority or other
entity of whatever nature.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreements” means, collectively, (a) the share pledge agreement to be
executed as of the Closing Date by the Investor in favor of the Collateral Agent
substantially in the form of Exhibit I-7 hereto and otherwise in form and
substance reasonably acceptable to the Required Lenders, granting a
first-priority security interest in all Equity Securities of the Borrower, (b) 
each pledge agreement to be executed by the Borrower or any Subsidiary of the
Borrower as of the Closing Date in favor of the Collateral Agent granting a
security interest in the Equity Securities of all Subsidiaries of the Borrower
other than those where the applicable FBO Lease prohibits the granting of such a
security interest without the consent of the applicable Airport Authority, in
each case substantially in the form of Exhibit I-6, I-7 or I-8 and otherwise in
form and substance reasonably acceptable to the Required Lenders, (c) any pledge
agreement executed and delivered after the Closing Date by the Investor in favor
of the Collateral Agent granting a first-priority security interest in the
Equity Securities of the Borrower, and (d) any pledge agreement executed and
delivered after the Closing Date by the Borrower or any Subsidiary of the
Borrower in favor of the Collateral Agent granting a security interest in the
Equity Securities of any additional or substituted Subsidiaries of the Borrower
in accordance with Section 6.11 or Section 6.19 of this Agreement.
 
“Prime Rate” means the rate of interest per annum published from time to time in
the Wall Street Journal as the “prime rate.”
 
“Proceeds” means “proceeds” as such term is defined in the UCC or under other
relevant law and, in any event, shall include, but shall not be limited to,
(a) any and all proceeds of, or amounts (in whatsoever form, whether cash,
securities, property or other assets) received under or with respect to, any
insurance, indemnity, warranty or guaranty payable to the Borrower from time to
time, and claims for insurance, indemnity, warranty or guaranty effected or held
for the benefit of the Borrower, in each case with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever, whether cash,
securities, property or other assets) made or due and payable to the Borrower
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority), and (c) any and all other amounts (in any form whatsoever, whether
cash, securities, property or other assets) from time to time paid or payable
under or in connection with any of the Collateral (whether or not in connection
with the sale, lease or other disposition of the Collateral).
 
A-27

--------------------------------------------------------------------------------


 
“Project Accounts” has the meaning set forth in Section 5.26.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Proportional EBITDA Contribution” means, with respect to an FBO as of any date
of determination, a percentage equal to the higher of (i) the projected EBITDA
of such FBO set forth in the Base Case Projections for the fiscal year following
such date divided by the aggregate projected EBITDA of all FBOs set forth in the
Base Case Projections for such fiscal year; and (ii) the EBITDA of such FBO for
the fiscal year immediately preceding such date, divided by the aggregate EBITDA
of all FBOs for such fiscal year.
 
“Pro Rata Share” means, with respect to each Term Loan Lender, Capex Loan Lender
or Revolving Loan Lender, as applicable, at any time, a fraction (expressed as a
percentage), the numerator of which is the amount of the Available Term Loan
Commitment, Available Capex Loan Commitment or Available Revolving Loan
Commitment of such Lender at such time, and the denominator of which is the
amount of the aggregate Available Term Loan Commitments of all Term Loan
Lenders, the aggregate Available Capex Loan Commitments of all Capex Loan
Lenders, or the aggregate Available Revolving Loan Commitments of all Revolving
Loan Lenders, as applicable, at such time. The initial Pro Rata Shares of each
Lender are set forth opposite the name of such Lender on Schedule 2.1 to this
Agreement or in the Assignment and Assumption pursuant to which such Lender
becomes a party to this Agreement, as applicable.
 
“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and acts (including the practices, methods and acts engaged
in or approved by a significant portion of the relevant aviation services
industry relating to the FBO Leases or the Heliport Contract, as applicable, in
the United States) that, at a particular time, in the exercise of reasonable
judgment in light of the facts known at the time a decision was made, could
reasonably have been expected to accomplish the desired result consistent with
good business practices, reliability, economy, safety and expedition, and which
practices, methods, standards and acts generally conform to operation and
maintenance standards recommended by an FBO operator’s or airport manager’s, as
applicable, equipment suppliers and manufacturers, applicable facility design
limits and applicable governmental approvals and law. “Prudent Industry
Practice” is not intended to be limited to the optimum practice or method to the
exclusion of others, but rather to be a spectrum of possible but reasonable
practices and methods.
 
“Quarterly Funds Transfer Date” means the last Business Day of each March, June,
September and December occurring after the Closing Date.
 
“Receivables” means, at any time, all of the accounts owing to the Borrower and
its Subsidiaries or any of them, net of any charges or reserves against such
accounts in accordance with GAAP, as determined by reference to the most recent
monthly operating reports of the Borrower and its Subsidiaries, less any account
(to the extent not already accounted for in the charge or reserve against
doubtful accounts) that is not paid within 90 days after the invoice date.
 
A-28

--------------------------------------------------------------------------------


 
“Reference Debt” means with respect to any Person, the long-term unsecured
Indebtedness of such Person not benefiting from any guarantee, support agreement
or other credit enhancement.
 
“Reference Rate” means, as of any date, three-month LIBOR determined as of
approximately 11:00 a.m. (London time) on such date.
 
“Register” has the meaning specified in Section 12.4(b) of this Agreement.
 
“Reimbursement Obligations” means, at any time, the obligation of the Borrower
with respect to any of the Letters of Credit to reimburse amounts paid by the
Issuing Bank with respect to any Drawing under such Letter of Credit.
 
“Relevant Sale” has the meaning specified in Section 2.9(c)(i) of this
Agreement.
 
“Reportable Event” has the meaning given to that term in Section 4043(c) of
ERISA and applicable regulations thereunder other than an event as to which the
reporting requirements have by regulation been waived; provided that failure to
meet the minimum funding standards of Section 412 of the Code or Section 302 of
ERISA shall be a Reportable Event.
 
“Required Lenders” means, at any time, (a) Lenders (and, to the extent
applicable, Hedging Banks) holding 66⅔% or more of the aggregate then
Outstanding Exposure (provided, that for the avoidance of doubt, such percentage
shall take into account the proviso in the definition of the term “Outstanding
Exposure”) or (b) if there are no Loans or Letter of Credit Usage outstanding,
Lenders holding 66⅔% or more of the aggregate Commitments.
 
“Responsible Officer” means, (a) when used with respect to the Borrower or any
other Loan Party, the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of such Person authorized by the board
of directors of such Person to act on behalf of such Person in respect of the
Loan Documents and notified in writing to the Administrative Agent; and (b) when
used with respect to the Collateral Agent, any officer within the corporate
trust department of the Collateral Agent, including any vice president,
assistant vice president, treasurer, assistant treasurer, trust officer or any
other officer of the Collateral Agent who customarily performs functions similar
to those performed by the persons who at the time shall be such officers,
respectively, or to whom any corporate trust matter is referred because of such
person’s knowledge of and familiarity with the particular subject and who shall
have direct responsibility for the administration of the Collateral Agency
Agreement. Any document or certificate hereunder that is signed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower or other
applicable Person.
 
“Restoration” means, in the case of any Event of Loss, the restoration, repair,
replacement or rebuilding of the affected Property subject to the Event of Loss,
as nearly as practicable to its value, condition and character immediately prior
to such Event of Loss, with such alterations and additions as may be made by the
applicable Loan Party, pursuant to and subject to any restoration plan approved
by the Administrative Agent in the case of any Material Loss.
 
A-29

--------------------------------------------------------------------------------


 
“Restoration Plan” means, in the case of any Material Loss, a plan for the
Restoration of the affected Property, certified by a Responsible Officer of the
Borrower, demonstrating that (i) the Restoration is technically feasible and can
be completed within a reasonable period of time consistent with the nature and
extent of the Event of Loss, (ii) all Governmental Approvals required for the
Restoration have been obtained or can be obtained in due course, and (iii) the
Restoration will not result in a termination, cancellation, revocation or other
invalidity or impairment of any material Governmental Approval, any FBO Lease,
the Heliport Contract or any other Material Contract, as applicable.
 
“Revolver Default” means any event or occurrence, which, with the passage of
time or the giving of notice or both, would become a Revolver Event of Default.
 
“Revolver Event of Default” means any event or circumstance which would
constitute an Event of Default hereunder, if the terms of this Agreement and the
other Loan Documents were interpreted without giving effect to any amendment,
waiver or consent granted or agreed to by the Required Lenders pursuant to
Section 12.1 of this Agreement (unless the Revolving Loan Lenders approve any
such amendment, waiver or consent in writing); provided that (a) with respect to
any event or circumstance that constituted a Default or Event of Default at the
time of any such amendment, waiver or consent, such event or circumstance shall
not constitute a Revolver Event of Default unless the Revolving Loan Lenders
have given notice of the exercise of their rights under Section 8.2(b) of this
Agreement within 15 days after written notice of the effectiveness of the
amendment, waiver or consent granted or agreed to by the Required Lenders, and
(b) any other event or circumstance shall not constitute a Revolver Event of
Default unless the Revolving Loan Lenders have advised the Borrower and the
Administrative Agent in writing within 15 days after written notice of the
effectiveness of the amendment, waiver or consent relating thereto that the
Revolving Loan Lenders will require compliance with the terms of this Agreement
without reference to such amendment, waiver or consent. If notice is required by
any term of this Agreement as a condition to the existence of an Event of
Default, for purposes of a Revolver Event of Default, notice from the Revolving
Loan Lenders shall constitute such notice, the term of any such provision to the
contrary notwithstanding.
 
“Revolving Loan” has the meaning specified in Section 2.3(a) of this Agreement.
 
“Revolving Loan Borrowing” means a borrowing consisting of Revolving Loans made
by the Revolving Loan Lenders pursuant to this Agreement.
 
“Revolving Loan Borrowing Request” means a request by the Borrower for a
Revolving Loan Borrowing in accordance with Section 2.3 of this Agreement.
 
“Revolving Loan Commitment” means, with respect to each Revolving Loan Lender,
the commitment to make Revolving Loans to the Borrower pursuant to Section 2.3
of this Agreement (and thereafter to make additional Revolving Loans to
reimburse Drawings under Letters of Credit pursuant to Section  2.14 of this
Agreement), in an aggregate principal amount at any one time outstanding (which
amount shall be inclusive of such Revolving Loan Lender’s Pro Rata Share of the
Letter of Credit Sublimit) not to exceed the amount set forth opposite such
Revolving Loan Lender’s name on Schedule 2.1 attached to this Agreement under
the heading “Revolving Loan Commitment” or in the Assignment and Assumption
pursuant to which such Revolving Loan Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement, including pursuant to Section 2.8.
 
A-30

--------------------------------------------------------------------------------


 
“Revolving Loan Commitment Period” means, with respect to the Revolving Loan
Commitment, the period from and including the Execution Date to the earliest to
occur of (a) the Revolving Loan Commitment Termination Date, (b) the date on
which the Available Revolving Loan Commitments are reduced to zero, and (c) the
date of termination of the aggregate Revolving Loan Commitments.
 
“Revolving Loan Commitment Termination Date” means the date that is five (5)
days prior to the Maturity Date; provided that if such date is a day other than
a Business Day, the Revolving Loan Commitment Termination Date shall be the next
succeeding Business Day unless such next succeeding Business Day falls in the
next calendar month, in which case the Revolving Loan Commitment Termination
Date shall be the immediately preceding Business Day.
 
“Revolving Loan Lenders” means (a) on the Execution Date, the holders of
Revolving Loan Commitments as set forth on Schedule 2.1 attached to this
Agreement, and (b) thereafter, the Lenders from time to time holding Revolving
Loan Commitments after giving effect to any assignments permitted by
Section 12.4 of this Agreement.
 
“Ricci Option Agreement” means the Stock Option Agreement dated as of August 9,
2007 by and between Mr. Kenneth C. Ricci and MIC, as amended.
 
“Secured Parties” means collectively, the Collateral Agent, the Securities
Intermediary, the Administrative Agent, the Lenders, the Issuing Bank, and the
Hedging Banks.
 
“Securities Account” has the meaning specified in Section 5.10 of the Collateral
Agency Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Intermediary” means The Bank of New York, a New York banking
corporation, in its capacity as securities intermediary under the Collateral
Agency Agreement, or any Person appointed to replace such Person with the
authority to exercise and perform the rights and duties of the Securities
Intermediary under the Collateral Agency Agreement.
 
“Security Agreement” means the Security Agreement, to be entered into as of the
Closing Date between the Borrower and the Collateral Agent for the benefit of
the Secured Parties substantially in the form of Exhibit I-2 hereto and
otherwise in form and substance reasonably acceptable to the Required Lenders,
as well as each security agreement delivered in accordance with Section 6.11 of
this Agreement.
 
“Security Documents” means the Collateral Agency Agreement, the Security
Agreement, the Subsidiary Security Agreement, together with any joinders
thereto, the Pledge Agreements, the Subsidiary Guaranty and the Contribution
Agreement, together with any joinders thereto, the Intellectual Property
Security Agreements, each leasehold mortgage or leasehold deed of trust from
time to time recorded with the appropriate recording office with respect to the
assignment of leasehold interest in each of the FBO Leases, each Control
Agreement, each consent or acknowledgment by an Airport Authority regarding the
collateral assignment of the rights and obligations of the applicable Loan Party
pursuant to the relevant FBO Lease and/or the Equity Securities of such Loan
Party, and all other instruments, agreements, certificates, opinions and
documents (including Uniform Commercial Code financing statements and fixture
filings and landlord waivers) delivered to the Collateral Agent or any Lender in
connection with any Collateral or to secure the Obligations.
 
A-31

--------------------------------------------------------------------------------


 
“SJJC” has the meaning specified in Recital A to this Agreement.
 
“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the Property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s Property would constitute an
unreasonably small capital.
 
“Special Distribution” means the one-time equity distribution by the Borrower to
the Investor on the Closing Date from the proceeds of the Term Loans.
 
“Special Reserve Account” means the “Special Reserve Account” established and
created in the name of the Collateral Agent pursuant to Section 5.01 of the
Collateral Agency Agreement.
 
“S&P” or “Standard & Poor’s” means Standard & Poor’s Rating Service, a division
of The McGraw-Hill Companies, Inc. or any successor thereto.
 
“Subsidiary” of any Person means (a) any corporation of which the required
percentage of the issued and outstanding Equity Securities having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which the required percentage
of the equity interest having the power to vote, direct or control the
management of such partnership, joint venture or other association is at the
time owned and controlled by such Person, by such Person and one or more of the
other Subsidiaries or by one or more of such Person’s other Subsidiaries or
(c) any other Person included in the Financial Statements of such Person on a
consolidated basis. Unless otherwise indicated in this Agreement, “Subsidiary”
means a Subsidiary of the Borrower.
 
“Subsidiary Guaranty” means the Subsidiary Guaranty to be executed as of the
Closing Date by each Subsidiary of the Borrower other than ACM Aviation, LLC in
favor of the Secured Parties substantially in the form of Exhibit I-3 hereto and
otherwise in form and substance reasonably acceptable to the Required Lenders.
 
A-32

--------------------------------------------------------------------------------


 
“Subsidiary Security Agreement” means the Subsidiary Security Agreement to be
entered into as of the Closing Date by and among each Subsidiary of the Borrower
other than ACM Aviation, LLC and the Collateral Agent on behalf of the Secured
Parties substantially in the form of Exhibit I-5 hereto and otherwise in form
and substance reasonably acceptable to the Required Lenders.
 
“Tax” or “Taxes” means all present or future fees, taxes (including income
taxes, sales taxes, use taxes, stamp taxes, value-added taxes, excise taxes, ad
valorem taxes and property taxes (personal and real, tangible and intangible)),
levies, assessments, withholdings and other charges and impositions of any
nature, plus all related interest, penalties, fines and additions to tax, now or
hereafter imposed by any federal, state, local or foreign government or other
taxing authority.
 
“Term Loan” has the meaning specified in Section 2.1(a) of this Agreement.
 
“Term Loan Borrowing” means a borrowing of Term Loans made or to be made by the
Term Loan Lenders pursuant to this Agreement.
 
“Term Loan Borrowing Request” means a request by the Borrower for a Term Loan
Borrowing in accordance with Section 2.1 of this Agreement.
 
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make Term Loans to the Borrower pursuant
to Section 2.1 of this Agreement, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Term Loan
Lender’s name on Schedule 2.1 attached to this Agreement under the heading “Term
Loan Commitment” or in the Assignment and Assumption pursuant to which such Term
Loan Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement, including pursuant
to Section 2.8.
 
“Term Loan Commitment Period” means, with respect to the Term Loan Commitments,
the period from and including the Execution Date to the earliest to occur of
(a) December 31, 2007, (b) the date of the second Borrowing of Term Loans
pursuant to Section 2.1 and (c) the date of termination of the aggregate Term
Loan Commitments.
 
“Term Loan Lender” means (a) on the Execution Date, the holders of Term Loan
Commitments as set forth on Schedule 2.1 attached to this Agreement, and (b)
thereafter, the Lenders from time to time holding Term Loan Commitments after
giving effect to any assignments permitted by Section 12.4 of this Agreement.
 
“Total Funded Debt” means, as of any date of determination, with respect to the
Borrower and its Subsidiaries on a consolidated basis, the outstanding principal
owed by the Borrower under this Agreement.
 
“Type” means, with respect to any Loan or Borrowing at any time, the
classification of such Loan or Borrowing in accordance with the type of interest
rate it then bears, whether an interest rate based upon the Base Rate or LIBOR.
 
A-33

--------------------------------------------------------------------------------


 
“Uniform Commercial Code” or “UCC” means the New York Uniform Commercial Code,
as in effect from time to time.
 
Rules of Interpretation
 
1. Definitions of terms shall apply equally to the singular and plural forms of
the terms defined.
 
2. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
 
3. The word “will” shall be construed to have the same meaning and effect as the
word “shall”.
 
4. A reference to a Legal Requirement includes any amendment or modification to
such Legal Requirement, and all regulations, rulings and other Legal Requirement
promulgated under such Legal Requirement.
 
5. A reference to a Person shall be construed to include its successors and
assigns.
 
6. Except as otherwise expressly specified, all accounting terms have the
meanings assigned to them by GAAP, as in effect from time to time.
 
7. A reference in a document to an Article, Section, Exhibit, Schedule, Annex or
Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated. Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document.
 
8. Any definition of or reference to any agreement, instrument or other document
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents).
 
9. The words “hereof,” “herein” and “hereunder” and words of similar import when
used in any document shall refer to such document as a whole and not to any
particular provision of such document.
 
10. References to “days” means calendar days, unless the term “Business Days”
shall be used. A reference to a time of day means such time in New York, New
York, unless otherwise specified.
 
11. The Loan Documents are the result of negotiations between, and have been
reviewed by the Borrower, the Administrative Agent, each Lender and their
respective counsel. Accordingly, the Loan Documents shall be deemed to be the
product of all parties thereto, and no ambiguity shall be construed in favor of
or against the Borrower, the Administrative Agent or any Lender.
 
A-34

--------------------------------------------------------------------------------


 
Execution Version
 
AMENDMENT NUMBER ONE
TO LOAN AGREEMENT
 
This AMENDMENT NUMBER ONE TO LOAN AGREEMENT (this “Agreement”), dated as of
October 15, 2007, among ATLANTIC AVIATION FBO INC., a Delaware corporation
(the ”Borrower”); the several banks and other financial institutions signatories
hereto; and DEPFA BANK plc, as Administrative Agent (in such capacity, the
“Administrative Agent”).
 
RECITALS
 
A. The parties hereto are parties to the Loan Agreement dated as of September
27, 2007 by and among the Borrower, the several banks and other financial
institutions from time to time parties thereto as lenders (the “Lenders”),
issuing bank or hedging banks and the Administrative Agent (the “Loan
Agreement”), pursuant to which the Lenders have agreed to provide certain loans
to the Borrower for the purposes and upon the terms and conditions set forth
therein.
 
B. The Borrower and the Lenders have agreed to amend the definition of
“Applicable Margin” as set forth herein.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
Section 1. Definitions and Rules of Interpretation. All capitalized terms used
but not defined in this Agreement shall have the respective meanings specified
in the Loan Agreement. The rules of interpretation set forth in Appendix A to
the Loan Agreement shall apply to this Agreement, mutatis mutandis, as if set
forth herein.
 
Section 2. Amendment to Loan Agreement.
 
The definition of “Applicable Margin” in Appendix A to the Loan Agreement is
hereby deleted and replaced in its entirety with the following:
 
“Applicable Margin” means, for each day with respect to (a) a LIBOR Loan,
(i) 1.60% per annum for the period from and including the Closing Date to but
excluding the fifth (5th) anniversary of the Closing Date, and (ii) 1.725% per
annum thereafter, and (b) a Base Rate Loan, (i) 0.60% per annum for the period
from and including the Closing Date to but excluding the fifth (5th) anniversary
of the Closing Date, and (ii) 0.725% per annum thereafter.”
 
Section 3. No Further Waiver or Amendment. Except to the extent that provisions
of the Loan Agreement are amended as expressly set forth in Section 2 hereof,
the execution and delivery hereof shall not (a) operate as a modification or
waiver of any right, power or remedy of the Financing Parties or the Collateral
Agent under any of the Loan Documents, (b) cause a novation with respect to any
of the Loan Documents, or (c) extinguish or terminate any obligations of the
Borrower under the Loan Documents.
 

--------------------------------------------------------------------------------


 
Section 4. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
 
Section 5. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 6. Headings. The headings in this Agreement have been included herein
for convenience of reference only, are not part of this Agreement, and shall not
be taken into consideration in interpreting this Agreement.
 
Section 7. Entire Agreement. This Agreement comprises the complete and
integrated agreement of the parties hereto on the subject matter hereof and
supersedes all prior agreements, written or oral, on such subject matter.
 
Section 8. Counterparts. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be maintained by the Borrower and the Administrative Agent.
 
[Signature pages follow.]
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

       
ATLANTIC AVIATION FBO INC., as Borrower
 
   
   
  By:   /s/ Peter Stokes  

--------------------------------------------------------------------------------

Name: 
 
Title: 

 
AMENDMENT NO. 1 TO ATLANTIC AVIATION LOAN AGREEMENT
 

--------------------------------------------------------------------------------


 

       
DEPFA BANK plc, as Administrative Agent
 
   
   
  By:   /s/ Maria Kang  

--------------------------------------------------------------------------------

Name: Maria Kang
 
Title: Director

       
   
   
  By:   /s/ Ruth McMorrow  

--------------------------------------------------------------------------------

Name: Ruth McMorrow
 
Title: Managing Director

 
AMENDMENT NO. 1 TO ATLANTIC AVIATION LOAN AGREEMENT
 

--------------------------------------------------------------------------------





       
DEPFA BANK plc, as Term Loan Lender
 
   
   
  By:   /s/ Maria Kang  

--------------------------------------------------------------------------------

Name: Maria Kang
 
Title: Director

       
   
   
  By:   /s/ Ruth McMorrow  

--------------------------------------------------------------------------------

Name: Ruth McMorrow
 
Title: Managing Director

 
AMENDMENT NO. 1 TO ATLANTIC AVIATION LOAN AGREEMENT
 

--------------------------------------------------------------------------------





       
DEPFA BANK plc, as Capex Loan Lender
 
   
   
  By:   /s/ Maria Kang  

--------------------------------------------------------------------------------

Name: Maria Kang
 
Title: Director

       
   
   
  By:   /s/ Ruth McMorrow  

--------------------------------------------------------------------------------

Name: Ruth McMorrow
 
Title: Managing Director


AMENDMENT NO. 1 TO ATLANTIC AVIATION LOAN AGREEMENT
 

--------------------------------------------------------------------------------




       
DEPFA BANK plc, as Revolving Loan Lender and Issuing Bank
 
   
   
  By:   /s/ Maria Kang  

--------------------------------------------------------------------------------

Name: Maria Kang
 
Title: Director

       
   
   
  By:   /s/ Ruth McMorrow  

--------------------------------------------------------------------------------

Name: Ruth McMorrow
 
Title: Managing Director

 
AMENDMENT NO. 1 TO ATLANTIC AVIATION LOAN AGREEMENT
 

--------------------------------------------------------------------------------




AMENDMENT NUMBER TWO
TO LOAN AGREEMENT
 
This AMENDMENT NUMBER TWO TO LOAN AGREEMENT (this “Agreement”), dated as of
October 30, 2007, among ATLANTIC AVIATION FBO INC., a Delaware corporation
(the ”Borrower”); the several banks and other financial institutions signatories
hereto; and DEPFA BANK plc, as Administrative Agent (in such capacity, the
“Administrative Agent”).
 
RECITALS
 
A. The parties hereto are parties to the Loan Agreement dated as of September
27, 2007 by and among the Borrower, the several banks and other financial
institutions from time to time parties thereto as lenders (the “Lenders”),
issuing bank or hedging banks and the Administrative Agent (as amended, the
“Loan Agreement”), pursuant to which the Lenders have agreed to provide certain
loans to the Borrower for the purposes and upon the terms and conditions set
forth therein.
 
B. The parties hereto wish to make certain non-substantive corrections to the
originally-executed Loan Agreement as set forth herein.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
Section 1. Definitions and Rules of Interpretation. All capitalized terms used
but not defined in this Agreement shall have the respective meanings specified
in the Loan Agreement. The rules of interpretation set forth in Appendix A to
the Loan Agreement shall apply to this Agreement, mutatis mutandis, as if set
forth herein.
 
Section 2. Amendments to Loan Agreement.
 
The Loan Agreement is hereby amended as follows:
 
(a) Amendment to Table of Contents. The reference to “Appendix B - Form of
Incremental Term Loan Facility Annex” is hereby deleted from the Table of
Contents.
 
(b) Amendment to Section 7.1(a). Section 7.1(a) is amended by deleting the words
“, including under any Incremental Term Loan Facility” at the end thereof.
 
(c) Amendments to Appendix A.
 
(i) The definition of “Immaterial FBOs” is hereby deleted and replaced in its
entirety with the following:
 
“Immaterial FBOs” means (a) the FBO at Atlanta Hartsfield International Airport
until the effective date of any long-term FBO Lease the Borrower or one of its
Subsidiaries may enter into with respect to such FBO, and (b) any FBO whose
Proportional EBITDA Contribution, as of the date of determination, is less than
0.5%.
 

--------------------------------------------------------------------------------


(ii) The definition of “Incremental Term Loans” is hereby deleted in its
entirety.
 
(iii) The definition of “Leverage Ratio” is hereby amended by deleting the words
“provided that, with respect to FBOs that are proposed to be acquired with
proceeds of an Incremental Term Loan Facility, such ratio shall be based on the
aggregate amount of the requested Incremental Term Loans and EBITDA for the FBOs
proposed to be acquired” at the end thereof.
 
(iv) The definition of “Maximum Incremental Facility Leverage Ratio” is hereby
deleted in its entirety.
 
Section 3. No Further Waiver or Amendment. Except to the extent that provisions
of the Loan Agreement are amended as expressly set forth in Section 2 hereof,
the execution and delivery hereof shall not (a) operate as a modification or
waiver of any right, power or remedy of the Financing Parties or the Collateral
Agent under any of the Loan Documents, (b) cause a novation with respect to any
of the Loan Documents, or (c) extinguish or terminate any obligations of the
Borrower under the Loan Documents.
 
Section 4. Effectiveness. This Agreement shall become effective on the date on
which the Administrative Agent shall have received duly executed counterparts of
this Agreement (which may be by telecopy) from each of the Borrower and the
Required Lenders and an acknowledgement thereof duly executed by the
Administrative Agent.
 
Section 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
 
Section 6. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 7. Headings. The headings in this Agreement have been included herein
for convenience of reference only, are not part of this Agreement, and shall not
be taken into consideration in interpreting this Agreement.
 
Section 8. Entire Agreement. This Agreement comprises the complete and
integrated agreement of the parties hereto on the subject matter hereof and
supersedes all prior agreements, written or oral, on such subject matter.
 
Section 9. Counterparts. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be maintained by the Borrower and the Administrative Agent.
 
[Signature pages follow.]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 

 
ATLANTIC AVIATION FBO INC., as Borrower
          By:
/s/ Peter Stokes
  Name: 
Peter Stokes
  Title: 
President



 
 
 
 
AMENDMENT NO. 2 TO ATLANTIC AVIATION LOAN AGREEMENT

--------------------------------------------------------------------------------


 

 
Acknowledged by:
 
DEPFA BANK plc, as Administrative Agent
          By:
/s/ Maria Kang
  Name: 
Maria Kang
  Title: 
Director
        By: /s/ Ruth McMorrow   Name:  Ruth McMorrow   Title:  Managing Director



 
 
 
 


AMENDMENT NO. 2 TO ATLANTIC AVIATION LOAN AGREEMENT

--------------------------------------------------------------------------------


 

 
DEPFA BANK plc, as Term Loan Lender
          By:
/s/ Maria Kang
  Name: 
Maria Kang
  Title: 
Director
        By: /s/ Ruth McMorrow   Name:  Ruth McMorrow   Title:  Managing Director




 
 


AMENDMENT NO. 2 TO ATLANTIC AVIATION LOAN AGREEMENT

--------------------------------------------------------------------------------


 

 
DEPFA BANK plc, as Capex Loan Lender
          By:
/s/ Maria Kang
  Name: 
Maria Kang
  Title: 
Director
        By: /s/ Ruth McMorrow   Name:  Ruth McMorrow   Title:  Managing Director




 
 
 
AMENDMENT NO. 2 TO ATLANTIC AVIATION LOAN AGREEMENT

--------------------------------------------------------------------------------


 

 
DEPFA BANK plc, as Revolving Loan Lender and Issuing Bank
          By:
/s/ Maria Kang
  Name: 
Maria Kang
  Title: 
Director
        By: /s/ Ruth McMorrow   Name:  Ruth McMorrow   Title:  Managing Director


 

 


AMENDMENT NO. 2 TO ATLANTIC AVIATION LOAN AGREEMENT

--------------------------------------------------------------------------------

